


Exhibit 10.3

 

EXECUTION COPY

 

THE BOEING COMPANY



FIVE-YEAR
CREDIT AGREEMENT

 

 

among

 

THE BOEING COMPANY
for itself and on behalf of its Subsidiaries,
as a Borrower

 

THE LENDERS PARTY HERETO

 

CITIBANK, N.A.,
as Administrative Agent

 

JPMORGAN CHASE BANK,
as Syndication Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.
and
J.P.MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers
dated as of November 21, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article and Section

 

 

 

ARTICLE 1 DEFINITIONS

 

 

 

 

 

 

1.1

Definitions

 

 

1.2

Use of Defined Terms; References

 

 

1.3

Accounting Terms

 

 

 

 

 

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

 

 

 

 

 

2.1

Committed Advances

 

 

2.2

Making Committed Advances

 

 

2.3

Issuance of and Drawings and Reimbursement Under Letters of Credit

 

 

2.4

Repayment

 

 

2.5

Interest Rate on Committed Advances

 

 

2.6

Bid Advances

 

 

2.7

Lender Assignment or Sale

 

 

2.8

Fees and Commissions

 

 

2.9

Reduction of the Commitments

 

 

2.10

Additional Interest on Eurodollar Rate Committed Advances

 

 

2.11

Eurodollar Interest Rate Determination

 

 

2.12

Voluntary Conversion of Committed Advances

 

 

2.13

Prepayments

 

 

2.14

Increases in Costs

 

 

2.15

Taxes

 

 

2.16

Illegality

 

 

2.17

Payments and Computations

 

 

2.18

Sharing of Payments, Etc.

 

 

2.19

Evidence of Debt

 

 

2.20

Alteration of Commitments and Addition of Lenders

 

 

2.21

Assignments; Sales of Participations and Other Interests in Advances

 

 

2.22

Subsidiary Borrowers

 

 

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

3.1

Representations and Warranties by the Borrowers

 

 

 

 

 

ARTICLE 4 COVENANTS OF TBC

 

 

 

 

 

 

4.1

Affirmative Covenants of TBC

 

 

4.2

General Negative Covenants of TBC

 

 

4.3

Financial Statement Terms

 

 

4.4

Waivers of Covenants

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 CONDITIONS PRECEDENT TO BORROWINGS AND ISSUANCES

 

 

 

 

 

 

5.1

Conditions Precedent to the Initial Borrowing or Initial Issuance of TBC

 

 

5.2

Conditions Precedent to Each Committed Borrowing and Each Issuance of TBC

 

 

5.3

Conditions Precedent to Each Bid Borrowing of TBC

 

 

5.4

Conditions Precedent to the Initial Borrowing and Issuance of a Subsidiary
Borrower

 

 

5.5

Conditions Precedent to Each Committed Borrowing or Issuance of a Subsidiary
Borrower

 

 

5.6

Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower

 

 

 

 

 

ARTICLE 6 EVENTS OF DEFAULT

 

 

 

 

 

 

6.1

Events of Default

 

 

6.2

Lenders’ Rights upon Borrower Default

 

 

6.3

Actions in Respect of the Letters of Credit upon Borrower Default

 

 

 

 

 

ARTICLE 7 THE AGENT

 

 

 

 

 

 

7.1

Authorization and Action

 

 

7.2

Agent’s Reliance, Etc.

 

 

7.3

Citibank, N.A. and its Affiliates

 

 

7.4

Lender Credit Decision

 

 

7.5

Indemnification

 

 

7.6

Successor Agent

 

 

7.7

Certain Obligations May Be Performed by Affiliates

 

 

7.8

Other Agents

 

 

 

 

 

ARTICLE 8 MISCELLANEOUS

 

 

 

 

 

 

8.1

Modification, Consents and Waivers

 

 

8.2

Notices

 

 

8.3

Costs, Expenses and Taxes

 

 

8.4

Binding Effect

 

 

8.5

Severability

 

 

8.6

Governing Law

 

 

8.7

Headings

 

 

8.8

Execution in Counterparts

 

 

8.9

Right of Set-Off

 

 

8.10

Confidentiality

 

 

8.11

Agreement in Effect

 

 

8.12

No Liability of the Issuing Banks

 

 

ii

--------------------------------------------------------------------------------


 

Exhibit A-1

 

-

 

Committed Note

Exhibit A-2

 

-

 

Bid Note

Exhibit B-1

 

-

 

Notice of Committed Borrowing

Exhibit B-2

 

-

 

Notice of Bid Borrowing

Exhibit C

 

-

 

Request for Alteration

Exhibit D

 

-

 

Borrower Subsidiary Letter

Exhibit E

 

-

 

Opinion of Counsel of the Company

Exhibit F

 

-

 

Opinion of Counsel for Agent

Exhibit G

 

-

 

Opinion of in-house counsel to Subsidiary Borrower

Exhibit H

 

-

 

Guaranty of TBC

Exhibit I

 

-

 

Opinion of Counsel of TBC

 

 

 

 

 

Schedule I

 

-

 

Commitments

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

Dated as of November 21, 2003

 

THE BOEING COMPANY, a Delaware corporation (“TBC” or the “Company”), for itself
and on behalf of the other BORROWERS (as defined below), the LENDERS (as defined
below), CITIGROUP GLOBAL MARKETS INC. and J.P.MORGAN SECURITIES INC., as joint
lead arrangers and joint book managers, JPMORGAN CHASE BANK, as syndication
agent, and CITIBANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Agent”), agree as follows:

 


ARTICLE 1

DEFINITIONS


 


1.1                                 DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE RESPECTIVE MEANINGS SET OUT BELOW:

 

“1997 Credit Agreement” means the U.S. $One Billion Five Hundred Million 7-Year
Bank Credit Agreement, dated as of December 8, 1997, by and among TBC, Citibank,
N.A., as administrative agent, and certain other banks as lenders.

 

“2000 Credit Agreement” means the Five-Year Credit Agreement, dated as of
September 27, 2000, by and among TBC, Citibank, N.A., as administrative agent,
and certain other banks as lenders.

 

“Advance” means a Committed Advance or a Bid Advance.

 

“Agent” means Citibank, N.A. acting in its capacity as administrative agent for
the Lenders, or any successor administrative agent appointed pursuant to
Section 7.6.

 

“Agent’s Account” means the account of the Agent maintained by the Agent with
Citibank, N.A., at its office at 388 Greenwich Street, New York, New York 10013,
Account 36852248, Attention:  Bank Loan Syndications.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  (For purposes of this
definition, the term “controls”, “controlling”, “controlled by” and “under
common control with” mean, with respect to a Person, the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract, or otherwise.)

 

“Agreement” means this agreement, as it may be amended or otherwise modified
from time to time, and any written additions or supplements hereto.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office, in the case of a Eurodollar Rate Advance, and, in the
case of a Bid Advance, the office of such Lender specified by such Lender in a
notice to the Agent as its Applicable Lending Office with respect to such Bid
Advance.

 

--------------------------------------------------------------------------------


 

“Applicable Facility Fee” means a fluctuating per annum rate equal to the
then-applicable rate set forth in the pricing grid below, depending upon the
rating of the long-term senior unsecured debt of TBC then in effect:

 

Level

 

Public Debt Rating: S&P and Moody’s

 

Applicable Margin

 

Level I

 

A+ by S&P or A1 by Moody’s or above

 

0.070

%

Level II

 

less than Level I  but at least A by S&P or A2 by Moody’s

 

0.080

%

Level III

 

less than Level II  but at least A- by S&P or A3 by Moody’s

 

0.090

%

Level IV

 

less than Level III  but at least BBB+ by S&P or Baa1 by Moody’s

 

0.125

%

Level V

 

less than Level IV

 

0.175

%

 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Facility Fee shall be based on the higher
of the two ratings except that, if the lower of such ratings is more than one
level below the higher of such ratings, the Applicable Facility Fee shall be
determined based on the level above the lower of such ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Facility Fee for thirty days following such ratings becoming
unavailable shall be the Applicable Facility Fee in effect immediately prior to
such ratings becoming unavailable.  Thereafter, the rating to be used until
ratings from S&P and Moody’s become available shall be as agreed between TBC and
the Majority Lenders, and TBC and the Majority Lenders shall use good faith
efforts to reach such agreement within such thirty-day period, provided,
however, that if no such agreement is reached within such thirty-day period the
Applicable Facility Fee thereafter, until such agreement is reached, shall be
(a) if any such rating has become unavailable as a result of S&P or Moody’s
ceasing its business as a rating agency, the Applicable Facility Fee in effect
immediately prior to such cessation or (b) otherwise, the Applicable Facility
Fee as set forth under Level V above.

 

“Applicable Letter of Credit Commissions” means, for any date, a fluctuating per
annum rate equal to the then-applicable rate set forth in the pricing grid
below, depending upon the rating of the long-term senior unsecured debt of TBC
then in effect:

 

Level

 

Public Debt Rating: S&P and Moody’s

 

Applicable
Commission for
Performance
Letters of
Credit

 

Applicable
Commission for
Financial
Letters of
Credit

 

Level I

 

A+ by S&P or A1 by Moody’s or above

 

0.280

%

0.530

%

Level II

 

less than Level I  but at least A by S&P or A2 by Moody’s

 

0.345

%

0.595

%

Level III

 

less than Level II  but at least A- by S&P or A3 by Moody’s

 

0.410

%

0.660

%

Level IV

 

less than Level III  but at least BBB+ by S&P or Baa1 by Moody’s

 

0.550

%

0.875

%

Level V

 

less than Level IV

 

0.700

%

1.200

%

 

2

--------------------------------------------------------------------------------


 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Letter of Credit Commission shall be based
on the higher of the two ratings except that, if the lower of such ratings is
more than one level below the higher of such ratings, the Applicable Letter of
Credit Commission shall be determined based on the level above the lower of such
ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Letter of Credit Commission for each period commencing during the
thirty days following such ratings becoming unavailable shall be the Applicable
Letter of Credit Commission in effect immediately prior to such ratings becoming
unavailable.  Thereafter, the rating to be used until ratings from S&P and
Moody’s become available shall be as agreed between TBC and the Majority
Lenders, and TBC and the Majority Lenders shall use good faith efforts to reach
such agreement within such thirty-day period, provided, however, that if no such
agreement is reached within such thirty-day period the Applicable Letter of
Credit Commission thereafter, until such agreement is reached, shall be (a) if
any such rating has become unavailable as a result of S&P or Moody’s ceasing its
business as a rating agency, the Applicable Letter of Credit Commission in
effect immediately prior to such cessation or (b) otherwise, the Applicable
Letter of Credit Commission as set forth under Level V above.

 

“Applicable Margin” means,

 

(I)                                     WITH RESPECT TO BASE RATE ADVANCES, 0%
PER ANNUM; AND

 

(II)                                  WITH RESPECT TO EURODOLLAR RATE ADVANCES
FOR ANY DATE, A FLUCTUATING PER ANNUM RATE EQUAL TO THE THEN-APPLICABLE RATE SET
FORTH IN THE PRICING GRID BELOW, DEPENDING UPON THE RATING OF THE LONG-TERM
SENIOR UNSECURED DEBT OF TBC THEN IN EFFECT:

 

Level

 

Public Debt Rating: S&P and Moody’s

 

Applicable Margin

 

Level I

 

A+ by S&P or A1 by Moody’s or above

 

0.080

%

Level II

 

less than Level I  but at least A by S&P or A2 by Moody’s

 

0.220

%

Level III

 

less than Level II  but at least A- by S&P or A3 by Moody’s

 

0.260

%

Level IV

 

less than Level III  but at least BBB+ by S&P or Baa1 by Moody’s

 

0.325

%

Level V

 

less than Level IV

 

0.425

%

 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Margin shall be based on the higher of the
two ratings except that, if the lower of such

 

3

--------------------------------------------------------------------------------


 

ratings is more than one level below the higher of such ratings, the Applicable
Margin shall be determined based on the level above the lower of such ratings,
and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Margin for each Interest Period or each other period commencing
during the thirty days following such ratings becoming unavailable shall be the
Applicable Margin in effect immediately prior to such ratings becoming
unavailable.  Thereafter, the rating to be used until ratings from S&P and
Moody’s become available shall be as agreed between TBC and the Majority
Lenders, and TBC and the Majority Lenders shall use good faith efforts to reach
such agreement within such thirty-day period, provided, however, that if no such
agreement is reached within such thirty-day period the Applicable Margin
thereafter, until such agreement is reached, shall be (a) if any such rating has
become unavailable as a result of S&P or Moody’s ceasing its business as a
rating agency, the Applicable Margin in effect immediately prior to such
cessation or (b) otherwise, the Applicable Margin as set forth under Level V
above.

 

“Applicable Utilization Fee” means, for any date that the aggregate principal
amount of outstanding Advances exceed 25% of the aggregate Commitments, a
fluctuating per annum rate equal to the then-applicable rate set forth in the
pricing grid below, depending upon the rating of the long-term senior unsecured
debt of TBC then in effect:

 

Level

 

Public Debt Rating: S&P and Moody’s

 

Applicable
Utilization Fee

 

Level I

 

A+ by S&P or A1 by Moody’s or above

 

0.100

%

Level II

 

less than Level I  but at least A by S&P or A2 by Moody’s

 

0.100

%

Level III

 

less than Level II  but at least A- by S&P or A3 by Moody’s

 

0.150

%

Level IV

 

less than Level III  but at least BBB+ by S&P or Baa1 by Moody’s

 

0.225

%

Level V

 

less than Level IV

 

0.275

%

 

provided, however, that if the ratings from S&P and Moody’s fall within
different levels, then the Applicable Utilization Fee shall be based on the
higher of the two ratings except that, if the lower of such ratings is more than
one level below the higher of such ratings, the Applicable Utilization Fee shall
be determined based on the level above the lower of such ratings, and

 

provided further that if, at any time, no rating is available from S&P and
Moody’s or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Utilization Fee for each period commencing during the thirty days
following such ratings becoming unavailable shall be the Applicable Utilization
Fee in effect immediately prior to such ratings becoming unavailable. 
Thereafter, the rating to be used until ratings from S&P and Moody’s become
available shall be as agreed between TBC and the Majority Lenders, and TBC and
the Majority Lenders shall use good faith efforts to reach such agreement within
such thirty-day period, provided, however, that if no such agreement is reached
within such thirty-day period the Applicable Utilization Fee thereafter, until
such agreement is reached, shall be (a) if any such rating has become
unavailable as a result of S&P or Moody’s ceasing its business as a rating
agency, the Applicable Utilization Fee in effect immediately prior

 

4

--------------------------------------------------------------------------------


 

to such cessation or (b) otherwise, the Applicable Utilization Fee as set forth
under Level V above.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Available Commitments” means, as of any date of determination, (a) the
aggregate Commitments of the Lenders, as such amount may be reduced, changed or
terminated in accordance with the terms of this Agreement, reduced by (b) the
aggregate Advances outstanding on such date of determination.

 

“Base Rate” means the rate of interest announced publicly by Citibank, N.A., in
New York City, from time to time, as Citibank’s “base” rate.

 

“Base Rate Advance” means a Committed Advance which bears interest at the Base
Rate.

 

“Bid Advance” means an advance by a Lender to a Borrower as part of a Bid
Borrowing resulting from the auction bidding procedure described in Section 2.6,
and refers to a Fixed Rate Advance or a Eurodollar Rate Bid Advance, each of
which shall be a “Type” of Bid Advance.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the Lenders whose offers to make one or more Bid Advances as part of
such borrowing has been accepted by a Borrower under the auction bidding
procedure described in Section 2.6.

 

“Bid Note” means a promissory note of a Borrower payable to the order of a
Lender, in substantially the form of Exhibit A-2, evidencing the indebtedness of
that Borrower to such Lender resulting from a Bid Advance made by such Lender to
such Borrower.

 

“Borrower” means, individually and collectively, as the context requires, TBC
and each Subsidiary Borrower (unless and until it becomes a “Terminated
Subsidiary Borrower” pursuant to Section 2.22).

 

“Borrower Subsidiary Letter” means, with respect to any Subsidiary Borrower, a
letter in the form of Exhibit D, signed by such Subsidiary Borrower and TBC.

 

“Borrowing” means a Committed Borrowing or a Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

 

“Commitment” means, for each Lender, the full amount set forth opposite the name
of such Lender in Schedule I or, if such Lender is a Lender that has entered
into one or more assignments pursuant to Section 2.21, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 2.21(d),
as such amount may be reduced pursuant to Section 2.4, Section 2.9 or
Section 2.20 or increased pursuant to Section 2.20.

 

“Committed Advance” means an advance made by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Committed Advance, each of which is a “Type” of Committed Advance.

 

5

--------------------------------------------------------------------------------


 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders pursuant to Section 2.1 or
Section 2.3.

 

“Committed Note” means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of that Borrower to such Lender resulting from the Committed
Advances made by such Lender to that Borrower.

 

“Company” means The Boeing Company, a Delaware corporation (usually referred to
herein as “TBC”).

 

“Confidential Information” means information that a Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than a Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.

 

“Convert”, “Conversion” and “Converted” each means a conversion of Committed
Advances of one Type into Committed Advances of another Type pursuant to
Section 2.11, 2.12 or 2.16.

 

“Debt” of a Person means      

 

(i)                                     indebtedness for borrowed money or for
the deferred purchase price of property or services;

 

(ii)                                  financial obligations evidenced by bonds,
debentures, notes or other similar instruments,

 

(iii)                               financial obligations as lessee under leases
which have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases; and

 

(iv)                              obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or financial obligations of others of the kind referred to in
clauses (i) through (iii) above.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Domestic Lending Office” means with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I, or in the assignment or other agreement pursuant to which it became
a Lender or such other office of such Lender as such Lender may from time to
time specify to TBC and the Agent.

 

“Effective Date” has the meaning specified in Section 2.20.

 

“Eligible Assignee” means

 

(i)                                     a commercial bank organized under the
laws of the United States, or any state thereof, and having a combined capital
and surplus in excess of $3,000,000,000;

 

(ii)                                  a commercial bank organized under the laws
of any other country which is a member of the OECD, or a political subdivision
of any such country, and having a combined capital

 

6

--------------------------------------------------------------------------------


 

and surplus in excess of $3,000,000,000, provided that such bank is acting
through a branch or agency located in either (a) the country in which it is
organized or (b) another country which is also a member of the OECD or the
Cayman Islands;

 

(iii)                               the central bank of any country which is a
member of the OECD;

 

(iv)                              any Lender;

 

(v)                                 an Affiliate of any Lender; and

 

(vi)                              so long as no Default has occurred and is
continuing, any other Person approved in writing by TBC, which approval has been
communicated in writing to the Agent, and approved by each Issuing Bank,
provided that neither TBC nor an Affiliate of TBC shall qualify as an Eligible
Assignee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, (a) the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I (or, if no such office is specified, its Domestic Lending Office) or
in the assignment or other agreement pursuant to which it became a Lender or (b)
such other office of such Lender as such Lender may from time to time specify to
TBC and the Agent.

 

“Eurodollar Rate” means, for an Interest Period for a Eurodollar Rate Committed
Advance constituting part of a Committed Borrowing, and for the relevant period
specified in the applicable Notice of Bid Borrowing for a Eurodollar Rate Bid
Advance, an interest rate per annum equal to either

 

(a)                                  the offered rate (rounded to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
for deposits in U.S. dollars for a period substantially equal to such Interest
Period (if a Committed Advance) or such relevant period specified in the
applicable Notice of Bid Borrowing (if a Bid Advance), appearing on Telerate
Markets Page 3750 (or any successor page or, if unavailable for any reason by
Telerate, then by reference to Reuters Screen) as of 11:00 a.m. (London time)
two business days before the first day of such Interest Period or the first day
of the relevant period specified in such Notice of Bid Borrowing; or

 

(b)                                 if the foregoing rate is unavailable from
Telerate or the Reuters Screen for any reason, the average (rounded to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rates per annum are offered by the principal office of each of
the Reference Banks to prime banks in the London interbank market at 11:00 a.m.
(London time) on deposits in U.S. dollars two Business Days before the first day
of such Interest Period or the first day of such relevant period specified in
the Notice of Bid Borrowing

 

(i)                             for such Eurodollar Committed Advance, on an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
constituting part of such Committed Borrowing and for a period equal to such
Interest Period, or

 

7

--------------------------------------------------------------------------------


 

(ii)                          for such Eurodollar Rate Bid Advance, on an amount
substantially equal to the amount of the Eurodollar Rate Bid Borrowing which
includes such Bid Advance multiplied by a fraction equal to such Reference
Bank’s Ratable Share of the Commitments and for a period equal to the relevant
period specified in such Notice of Bid Borrowing. 

 

The Eurodollar Rate for any Interest Period for each Eurodollar Rate Committed
Advance constituting part of the same Borrowing and for the relevant period
specified in a Notice of Bid Borrowing for each Eurodollar Rate Bid Advance
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or period, as the case may be, subject,
however, to the provisions of Section 2.11.

 

“Eurodollar Rate Advance” means a Committed Advance (a “Eurodollar Rate
Committed Advance”) or a Bid Advance (a “Eurodollar Rate Bid Advance”) which
bears interest at a rate of interest quoted as a margin (which shall be the
Applicable Margin in the case of a Committed Advance or as offered by a Lender
and accepted by a Borrower in the case of a Bid Advance) over the Eurodollar
Rate.

 

“Eurodollar Rate Bid Borrowing” has the meaning specified in Section 2.6(b).

 

“Eurodollar Rate Reserve Percentage” means the reserve percentage applicable to
a Lender for any Interest Period for a Eurodollar Rate Advance during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Event of Default” means any of the events described in Section 6.1.

 

“Facility Fee” has the meaning specified in Section 2.8.

 

“Federal Funds Rate” means, for each day during a period, an interest rate per
annum equal to the weighted average of the fluctuating rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Financial Letter of Credit” means a Letter of Credit used to repay money
borrowed by, or for the account of, the account party or to make payment on
behalf of the account party in the event that the account party fails to fulfill
its payment obligation to the beneficiary of such Letter of Credit.

 

“Fixed Rate Advance” means an Advance made by a Lender to a Borrower as part of
a Fixed Rate Borrowing.

 

8

--------------------------------------------------------------------------------


 

“Fixed Rate Borrowing” has the meaning specified in Section 2.6(b).

 

“Guaranty” means each Guaranty Agreement executed by TBC in favor of the Agent
and the Lenders, unconditionally guaranteeing the payment of all obligations of
a Subsidiary Borrower hereunder and under any Notes executed or to be executed
by it.

 

“Indemnified Costs” has the meaning specified in Section 7.5.

 

“Indemnified Parties” has the meaning specified in Section 8.3(b).

 

“Interest Period” means, for each Eurodollar Rate Committed Advance constituting
part of the same Borrowing, the period commencing on the date of such Committed
Advance or the date of the Conversion of a Base Rate Advance into such a
Eurodollar Rate Committed Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below.  The duration of each such
Interest Period shall be one, two, three, or six months (or nine months, with
the consent of all Lenders funding those particular Advances), as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select, provided, however, that:

 

(i)                             no Interest Period shall end on a date later
than the Termination Date;

 

(ii)                          Interest Periods commencing on the same date for
Committed Advances constituting part of the same Committed Borrowing shall be of
the same duration; and

 

(iii)                       whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of the
Interest Period shall occur on the immediately preceding Business Day.

 

“Issuing Bank” means any Lender that has issued a Letter of Credit pursuant to
Section 2.3.

 

“L/C Cash Deposit Account” means a cash deposit account to be established and
maintained by the Agent, over which the Agent shall have sole dominion and
control, upon terms as may be satisfactory to the Agent.

 

“L/C Related Documents” has the meaning specified in Section 2.4(b)(i).

 

“Lender”, subject to Section 2.21, means any of the institutions that is a
signatory hereto or that, pursuant to Section 2.14, 2.20 or 2.21, becomes a
“Lender” hereunder.

 

“Letter of Credit” has the meaning specified in Section 2.3(a).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.3(d).

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) $500,000,000 and (b) the aggregate amount of the Commitments, as such amount
may be reduced pursuant to Section 2.4, Section 2.9 or Section 2.20 or increased
pursuant to Section 2.20.

 

9

--------------------------------------------------------------------------------


 

“Loan Document” means this Agreement, the Notes and the other L/C Related
Documents.

 

“Majority Lenders” means Lenders having greater than 50% of the total
Commitments or, if the Commitments have been terminated in full, Lenders holding
greater than 50% of the then aggregate unpaid principal amount of the Advances.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Note” means a Committed Note or a Bid Note.

 

“Notice of Bid Borrowing” has the meaning specified in Section 2.6(b).

 

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Bid
Borrowing.

 

“Notice of Committed Borrowing” has the meaning specified in Section 2.2(a).

 

“Notice of Issuance” has the meaning specified in Section 2.3(d).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Performance Letter of Credit” means a Letter of Credit representing obligations
backing the performance of nonfinancial or commercial contracts or undertakings
(including arrangements backing, among other things, subcontractors’ and
suppliers’ performance, labor and material contracts, and construction bids).

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Property, Plant and Equipment” means any item of real property, or any interest
therein, buildings, improvements and machinery.

 

“Proposed Increased Commitment” has the meaning specified in Section 2.20(a).

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Commitment at such time and the denominator of which is the aggregate
Commitments at such time and (b) such amount.

 

“Reference Banks” means JPMorgan Chase Bank, Citibank, N.A., Bank of America,
N.A., and Deutsche Bank AG.

 

“Register” has the meaning specified in Section 2.21(d).

 

“Request for Alteration” means a document substantially in the form of Exhibit
C, duly executed by TBC, pursuant to Section 2.20.

 

“Required Assignment” has the meaning specified in Section 2.21(a).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

10

--------------------------------------------------------------------------------


 

“Subsidiary” means any Person in which more than 50% of the Voting Stock or the
interest in the capital or profits is owned by TBC, by TBC and any one or more
other Subsidiaries, or by any one or more other Subsidiaries.

 

“Subsidiary Borrower” means, individually and collectively, as the context
requires, each Subsidiary that is or becomes a “Borrower” in accordance with
Section 2.22; in each case, unless and until it becomes a “Terminated Subsidiary
Borrower”.

 

“TBC” means The Boeing Company, a Delaware corporation.

 

“Terminated Subsidiary Borrower” means, individually and collectively, as the
context requires, a Subsidiary Borrower that has ceased to be a “Borrower” in
accordance with Section 2.22.

 

“Termination Date” means the earlier to occur of (i) November 21, 2008, and (ii)
the date of termination in whole of the Commitments pursuant to Section 2.9 or
Section 6.2.

 

“Total Capital” has the meaning specified in Section 4.2(b).

 

“Type”, as to Committed Borrowings, means either Base Rate Advances or
Eurodollar Rate Committed Advances and, as to Bid Borrowings, means either Fixed
Rate Advances  or Eurodollar Rate Bid Advances.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Committed Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of the aggregate principal amount of all Bid Advances outstanding
at such time plus (iii) such Lender’s Ratable Share of the aggregate Available
Amount of all the Letters of Credit outstanding at such time.

 

“Voting Stock” means, as to a corporation, all the issued and outstanding
capital stock of such corporation having general voting power, under ordinary
circumstances, to elect a majority of the Board of Directors of such corporation
(irrespective of whether or not any capital stock of any other class or classes
shall or might have voting power upon the occurrence of any contingency).

 


1.2                                 USE OF DEFINED TERMS; REFERENCES.  ANY
DEFINED TERM USED IN THE PLURAL PRECEDED BY THE DEFINITE ARTICLE ENCOMPASSES ALL
MEMBERS OF THE RELEVANT CLASS.  ANY DEFINED TERM USED IN THE SINGULAR PRECEDED
BY “A”, “AN” OR “ANY” INDICATES ANY NUMBER OF THE MEMBERS OF THE RELEVANT
CLASS.  ALL REFERENCES IN THIS AGREEMENT TO A SECTION, ARTICLE, SCHEDULE OR
EXHIBIT ARE TO A SECTION, ARTICLE, SCHEDULE OR EXHIBIT OF OR TO THIS AGREEMENT,
UNLESS OTHERWISE INDICATED.

 


1.3                                 ACCOUNTING TERMS.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED.

 

11

--------------------------------------------------------------------------------


 


ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT


 


2.1                                 COMMITTED ADVANCES. 

 


(A)                                  OBLIGATION TO MAKE COMMITTED ADVANCES. 
EACH LENDER SEVERALLY AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH,
TO MAKE COMMITTED ADVANCES TO THE BORROWERS FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE PERIOD FROM THE DATE HEREOF UNTIL THE TERMINATION DATE IN A
PRINCIPAL AMOUNT NOT TO EXCEED SUCH LENDER’S UNUSED COMMITMENT. 


 


(B)                                 AMOUNT OF COMMITTED ADVANCES.  EACH
COMMITTED BORROWING SHALL BE IN AN AGGREGATE AMOUNT NOT LESS THAN $10,000,000 OR
AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF.


 


(C)                                  TYPE OF COMMITTED ADVANCES.  EACH COMMITTED
BORROWING SHALL CONSIST OF COMMITTED ADVANCES OF THE SAME TYPE MADE ON THE SAME
DAY BY THE LENDERS RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENTS.  WITHIN
THE LIMITS OF EACH LENDER’S COMMITMENT, THE BORROWERS MAY FROM TIME TO TIME
BORROW, PREPAY PURSUANT TO SECTION 2.13, AND REBORROW UNDER THIS SECTION 2.1 AND
SECTION 2.2.


 


2.2                                 MAKING COMMITTED ADVANCES.

 


(A)                                  NOTICE OF COMMITTED BORROWING.  EACH
COMMITTED BORROWING SHALL BE MADE ON NOTICE, GIVEN BY A BORROWER TO THE AGENT
NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE DAY OF THE PROPOSED
COMMITTED BORROWING IN THE CASE OF A BASE RATE BORROWING AND ON THE THIRD
BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED COMMITTED BORROWING IN THE CASE
OF A EURODOLLAR RATE BORROWING (A “NOTICE OF COMMITTED BORROWING”).  EACH SUCH
NOTICE OF COMMITTED BORROWING SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT B-L,
SPECIFYING THE REQUESTED


 

(I)                                     DATE OF SUCH COMMITTED BORROWING,

 

(II)                                  TYPE OF COMMITTED ADVANCES CONSTITUTING
SUCH COMMITTED BORROWING,

 

(III)                               AGGREGATE AMOUNT OF SUCH COMMITTED
BORROWING, AND

 

(IV)                              IN THE CASE OF A COMMITTED BORROWING COMPOSED
OF EURODOLLAR RATE ADVANCES, THE INITIAL INTEREST PERIOD FOR EACH SUCH COMMITTED
ADVANCE, WHICH INTEREST PERIOD MAY BE 1, 2, 3 OR 6 MONTHS, AT THE OPTION OF THE
BORROWER, OR, IF ACCEPTABLE TO ALL THE LENDERS, 9 MONTHS. 

 

Every Notice of Committed Borrowing given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that proposed Committed Borrowing. 
Upon receipt of a Notice of Committed Borrowing, the Agent shall promptly give
notice to each Lender thereof.

 


(B)                                 FUNDING COMMITTED ADVANCES.  EACH LENDER
SHALL, BEFORE 1:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH COMMITTED
BORROWING, MAKE AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE TO
THE AGENT AT THE AGENT’S ACCOUNT, IN SAME DAY FUNDS, SUCH LENDER’S RATABLE
PORTION OF SUCH COMMITTED BORROWING.  AFTER THE AGENT’S RECEIPT OF SUCH FUNDS
AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 5, THE
AGENT WILL MAKE SUCH FUNDS AVAILABLE TO THE RELEVANT BORROWER AT AN ACCOUNT
SPECIFIED BY SUCH BORROWER.


 


(C)                                  IRREVOCABLE NOTICE.  EACH NOTICE OF
COMMITTED BORROWING SHALL BE IRREVOCABLE AND BINDING.  IN THE CASE OF ANY
COMMITTED BORROWING THAT  THE RELATED NOTICE OF COMMITTED BORROWING SPECIFIES IS
TO BE COMPOSED OF EURODOLLAR RATE ADVANCES, THE BORROWER REQUESTING SUCH
COMMITTED BORROWING SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR
EXPENSE INCURRED BY SUCH LENDER ON ACCOUNT OF ANY FAILURE TO FULFILL ON OR
BEFORE THE DATE SPECIFIED FOR SUCH COMMITTED BORROWING IN SUCH NOTICE OF
COMMITTED BORROWING THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 5,

 

12

--------------------------------------------------------------------------------


 


INCLUDING, WITHOUT LIMITATION, ANY LOSS (BUT EXCLUDING LOSS OF ANTICIPATED
PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT
OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE COMMITTED ADVANCE
TO BE MADE BY SUCH LENDER AS PART OF SUCH COMMITTED BORROWING WHEN SUCH
COMMITTED ADVANCE, AS A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.

 


(D)                                 LENDER’S RATABLE PORTION.  UNLESS THE AGENT
HAS RECEIVED NOTICE FROM A LENDER PRIOR TO 1:00 P.M. (NEW YORK CITY TIME) ON THE
DAY OF ANY COMMITTED BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
AGENT SUCH LENDER’S RATABLE PORTION OF SUCH COMMITTED BORROWING, THE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE AGENT ON THE DATE
OF SUCH COMMITTED BORROWING IN ACCORDANCE WITH SUBSECTION (B) OF THIS
SECTION 2.2 AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE
TO THE REQUESTING BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE
EXTENT THAT A LENDER HAS NOT SO MADE SUCH RATABLE PORTION AVAILABLE TO THE
AGENT, SUCH LENDER AND SUCH BORROWER SHALL SEVERALLY REPAY TO THE AGENT
FORTHWITH ON DEMAND AN AMOUNT THAT IN THE AGGREGATE EQUALS SUCH CORRESPONDING
AMOUNT TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
MADE AVAILABLE BY THE AGENT TO SUCH BORROWER UNTIL THE DATE SUCH AMOUNT IS
REPAID TO THE AGENT, AT


 

(I)                                     IN THE CASE OF SUCH BORROWER, THE
INTEREST RATE APPLICABLE AT THE TIME TO COMMITTED ADVANCES CONSTITUTING SUCH
COMMITTED BORROWING, AND

 

(II)                                  IN THE CASE OF SUCH LENDER, THE FEDERAL
FUNDS RATE. 

 

If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Committed Advance as part of such
Committed Borrowing for purposes of this Agreement.

 


(E)                                  INDEPENDENT LENDER OBLIGATIONS.  THE
FAILURE OF ANY LENDER TO MAKE THE COMMITTED ADVANCE TO BE MADE BY IT AS PART OF
ANY COMMITTED BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS COMMITTED ADVANCE ON THE DATE OF SUCH COMMITTED
BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO MAKE THE COMMITTED ADVANCE TO BE MADE BY SUCH OTHER LENDER ON THE DATE
OF ANY COMMITTED BORROWING.


 


2.3                                 ISSUANCE OF AND DRAWINGS AND REIMBURSEMENT
UNDER LETTERS OF CREDIT.

 


(A)                                  REQUEST FOR ISSUANCE.  ANY BORROWER MAY
REQUEST ANY LENDER TO ISSUE, AND ANY LENDER MAY, IF IN ITS SOLE DISCRETION IT
ELECTS TO DO SO, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, ISSUE
LETTERS OF CREDIT (EACH, A “LETTER OF CREDIT”) FOR THE ACCOUNT OF THE BORROWERS
FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE DATE HEREOF
UNTIL 30 DAYS BEFORE THE TERMINATION DATE


 

(I)                                     IN AN AGGREGATE AVAILABLE AMOUNT FOR ALL
LETTERS OF CREDIT ISSUED BY ALL ISSUING BANKS NOT TO EXCEED AT ANY TIME THE
LETTER OF CREDIT FACILITY AT SUCH TIME, AND

 

(II)                                  IN AN AMOUNT FOR EACH SUCH LETTER OF
CREDIT NOT TO EXCEED AN AMOUNT EQUAL TO THE UNUSED COMMITMENTS OF THE LENDERS AT
SUCH TIME.

 


(B)                                 AMOUNT OF LETTERS OF CREDIT.  EACH LETTER OF
CREDIT SHALL BE IN AN AMOUNT OF $1,000,000 OR MORE.


 


(C)                                  DURATION OF LETTERS OF CREDIT.  NO LETTER
OF CREDIT SHALL HAVE AN EXPIRATION DATE (INCLUDING ALL RIGHTS OF THE APPLICABLE
BORROWER OR THE BENEFICIARY TO REQUIRE RENEWAL) LATER THAN 30 DAYS PRIOR TO THE
TERMINATION DATE.  WITHIN THE LIMITS REFERRED TO ABOVE, THE BORROWERS MAY
REQUEST THE ISSUANCE OF LETTERS OF CREDIT UNDER THIS SECTION 2.3, REPAY ANY
ADVANCES RESULTING FROM DRAWINGS

 

13

--------------------------------------------------------------------------------


 


THEREUNDER PURSUANT TO SECTION 2.3(F) AND REQUEST THE ISSUANCE OF ADDITIONAL
LETTERS OF CREDIT UNDER THIS SECTION 2.3.  THE TERMS “ISSUE”, “ISSUED”,
“ISSUANCE” AND ALL SIMILAR TERMS, WHEN APPLIED TO A LETTER OF CREDIT, SHALL
INCLUDE ANY RENEWAL, EXTENSION OR AMENDMENT THEREOF.

 


(D)                                 NOTICE OF ISSUANCE.  EACH LETTER OF CREDIT
SHALL BE ISSUED UPON NOTICE, GIVEN NOT LATER THAN 11:00 A.M. (NEW YORK CITY
TIME) ON THE FIFTH BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED ISSUANCE OF
SUCH LETTER OF CREDIT (OR ON SUCH SHORTER NOTICE AS THE APPLICABLE ISSUING BANK
MAY AGREE), BY ANY BORROWER TO ANY ISSUING BANK, AND SUCH ISSUING BANK SHALL
GIVE THE AGENT, PROMPT NOTICE THEREOF BY FACSIMILE.  EACH SUCH NOTICE OF
ISSUANCE OF A LETTER OF CREDIT (A “NOTICE OF ISSUANCE”) SHALL BE BY TELEPHONE,
CONFIRMED IMMEDIATELY IN WRITING, OR FACSIMILE, SPECIFYING THEREIN THE REQUESTED


 

(I)                                     DATE OF SUCH ISSUANCE (WHICH SHALL BE A
BUSINESS DAY),

 

(II)                                  AVAILABLE AMOUNT OF SUCH LETTER OF CREDIT
AND DESIGNATION AS A PERFORMANCE LETTER OF CREDIT OR A FINANCIAL LETTER OF
CREDIT,

 

(III)                               EXPIRATION DATE OF SUCH LETTER OF CREDIT
(WHICH SHALL NOT BE LATER THAN 30 DAYS PRIOR TO THE TERMINATION DATE),

 

(IV)                              NAME AND ADDRESS OF THE BENEFICIARY OF SUCH
LETTER OF CREDIT AND

 

(V)                                 FORM OF SUCH LETTER OF CREDIT, AND SHALL BE
ACCOMPANIED BY SUCH CUSTOMARY APPLICATION AND AGREEMENT FOR LETTER OF CREDIT AS
SUCH ISSUING BANK MAY SPECIFY TO THE BORROWER REQUESTING SUCH ISSUANCE FOR USE
IN CONNECTION WITH SUCH REQUESTED LETTER OF CREDIT (A “LETTER OF CREDIT
AGREEMENT”).

 

Every Notice of Issuance given by a Subsidiary Borrower must be countersigned by
an authorized representative of TBC, in order to evidence the consent of TBC, in
its sole discretion, to that proposed Letter of Credit.

 

If the requested form of such Letter of Credit is acceptable to such Issuing
Bank in its sole discretion, such Issuing Bank may, upon fulfillment of the
applicable conditions set forth in Article 5, make such Letter of Credit
available to the Borrower requesting such issuance at its office referred to in
Section 8.2 or as otherwise agreed with such Borrower in connection with such
issuance.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

 


(E)                                  PARTICIPATIONS.  BY THE ISSUANCE OF A
LETTER OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT
THEREOF) AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE APPLICABLE ISSUING
BANK OR THE LENDERS, SUCH ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH
LENDER HEREBY ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF
CREDIT EQUAL TO SUCH LENDER’S RATABLE SHARE OF THE AVAILABLE AMOUNT OF SUCH
LETTER OF CREDIT.  EACH BORROWER HEREBY AGREES TO EACH SUCH PARTICIPATION.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER HEREBY ABSOLUTELY
AND UNCONDITIONALLY AGREES TO PAY TO THE AGENT, FOR THE ACCOUNT OF SUCH ISSUING
BANK, SUCH LENDER’S RATABLE SHARE OF EACH DRAWING MADE UNDER A LETTER OF CREDIT
FUNDED BY SUCH ISSUING BANK AND NOT REIMBURSED BY THE APPLICABLE BORROWER ON THE
DATE MADE, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO ANY
BORROWER FOR ANY REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF
LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT

 

14

--------------------------------------------------------------------------------


 


OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF
THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET,
ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH LENDER FURTHER
ACKNOWLEDGES AND AGREES THAT ITS PARTICIPATION IN EACH LETTER OF CREDIT WILL BE
AUTOMATICALLY ADJUSTED TO REFLECT SUCH LENDER’S RATABLE SHARE OF THE AVAILABLE
AMOUNT OF SUCH LETTER OF CREDIT AT EACH TIME SUCH LENDER’S COMMITMENT MAY BE
REDUCED PURSUANT TO SECTION 2.4, SECTION 2.9 OR SECTION 2.20 OR INCREASED
PURSUANT TO SECTION 2.20 OR OTHERWISE AMENDED PURSUANT TO THIS AGREEMENT.


 


(F)                                    DRAWING AND REIMBURSEMENT.  THE PAYMENT
BY AN ISSUING BANK OF A DRAFT DRAWN UNDER ANY LETTER OF CREDIT SHALL CONSTITUTE
FOR ALL PURPOSES OF THIS AGREEMENT THE MAKING BY ANY SUCH ISSUING BANK OF A
COMMITTED ADVANCE, WHICH SHALL BE A BASE RATE ADVANCE IN THE AMOUNT OF SUCH
DRAFT .  EACH ISSUING BANK SHALL GIVE PROMPT NOTICE (AND SUCH ISSUING BANK WILL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH NOTICE WITHIN ONE
BUSINESS DAY) OF EACH DRAWING UNDER ANY LETTER OF CREDIT ISSUED BY IT TO THE
COMPANY, THE APPLICABLE BORROWER (IF NOT THE COMPANY) AND THE AGENT.  UPON
WRITTEN DEMAND BY SUCH ISSUING BANK MADE TO THE AGENT, WITH A COPY OF SUCH
DEMAND TO THE COMPANY, AND THE AGENT’S PROMPT NOTICE THEREOF TO EACH LENDER,
EACH LENDER SHALL PAY TO THE AGENT SUCH LENDER’S RATABLE SHARE OF SUCH
OUTSTANDING COMMITTED ADVANCE, BY MAKING AVAILABLE FOR THE ACCOUNT OF ITS
APPLICABLE LENDING OFFICE TO THE AGENT FOR THE ACCOUNT OF SUCH ISSUING BANK, BY
DEPOSIT TO THE AGENT’S ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE
PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH ADVANCE TO BE FUNDED BY SUCH
LENDER.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO MAKE
COMMITTED ADVANCES PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  PROMPTLY AFTER
RECEIPT THEREOF, THE AGENT SHALL TRANSFER SUCH FUNDS TO SUCH ISSUING BANK.  EACH
LENDER AGREES TO FUND ITS RATABLE SHARE OF AN OUTSTANDING COMMITTED ADVANCE ON


 

(I)                                     THE BUSINESS DAY ON WHICH DEMAND
THEREFOR IS MADE BY SUCH ISSUING BANK, PROVIDED THAT NOTICE OF SUCH DEMAND IS
GIVEN NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON SUCH BUSINESS DAY, OR

 

(II)                                  THE FIRST BUSINESS DAY NEXT SUCCEEDING
SUCH DEMAND IF NOTICE OF SUCH DEMAND IS GIVEN AFTER SUCH TIME. 

 

If and to the extent that any Lender shall not have so made the amount of such
Committed Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable.  If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Committed Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Committed Advance made by such Issuing Bank
shall be reduced by such amount on such Business Day.

 

15

--------------------------------------------------------------------------------


 


(G)                                 LETTER OF CREDIT REPORTS.  EACH ISSUING BANK
SHALL FURNISH


 

(I)                                     TO THE AGENT (WITH A COPY TO THE
COMPANY) ON THE FIRST BUSINESS DAY OF EACH MONTH A WRITTEN REPORT SUMMARIZING
ISSUANCE AND EXPIRATION DATES OF LETTERS OF CREDIT DURING THE PRECEDING MONTH
AND DRAWINGS DURING SUCH MONTH UNDER ALL LETTERS OF CREDIT AND

 

(II)                                  TO THE AGENT (WITH A COPY TO THE COMPANY)
ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER A WRITTEN REPORT SETTING
FORTH THE AVERAGE DAILY AGGREGATE AVAILABLE AMOUNT DURING THE PRECEDING CALENDAR
QUARTER OF ALL LETTERS OF CREDIT.

 


(H)                                 FAILURE TO MAKE ADVANCES.  THE FAILURE OF
ANY LENDER TO MAKE THE COMMITTED ADVANCE TO BE MADE BY IT ON THE DATE SPECIFIED
IN SECTION 2.3(E) SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER
TO MAKE ITS COMMITTED ADVANCE ON SUCH DATE, BUT NO LENDER SHALL BE RESPONSIBLE
FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE COMMITTED ADVANCE TO BE MADE BY
SUCH OTHER LENDER ON SUCH DATE.


 


2.4                                 REPAYMENT.

 


(A)                                  COMMITTED ADVANCES.  THE BORROWERS SHALL
REPAY TO THE AGENT FOR THE RATABLE ACCOUNTS OF THE LENDERS ON THE TERMINATION
DATE THE UNPAID PRINCIPAL AMOUNT OF THE COMMITTED ADVANCES THEN OUTSTANDING.


 


(B)                                 LETTER OF CREDIT REIMBURSEMENTS.  THE
OBLIGATION OF ANY BORROWER UNDER THIS AGREEMENT, ANY LETTER OF CREDIT AGREEMENT
AND ANY OTHER AGREEMENT OR INSTRUMENT, IN EACH CASE, TO REPAY ANY COMMITTED
ADVANCE THAT RESULTS FROM PAYMENT OF A DRAWING UNDER A LETTER OF CREDIT SHALL BE
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, SUCH LETTER OF CREDIT AGREEMENT AND SUCH OTHER
AGREEMENT OR INSTRUMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION,
THE FOLLOWING CIRCUMSTANCES (IT BEING UNDERSTOOD THAT ANY SUCH PAYMENT BY A
BORROWER IS WITHOUT PREJUDICE TO, AND DOES NOT CONSTITUTE A WAIVER OF, ANY
RIGHTS SUCH BORROWER MIGHT HAVE OR MIGHT ACQUIRE AS A RESULT OF THE PAYMENT BY
ANY LENDER OF ANY DRAFT OR THE REIMBURSEMENT BY THE BORROWER THEREOF):


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT, ANY NOTE, ANY LETTER OF CREDIT AGREEMENT, ANY LETTER OF
CREDIT OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO (ALL OF THE
FOREGOING BEING, COLLECTIVELY, THE “L/C RELATED DOCUMENTS”);

 

(II)                                  ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF ANY LETTER OF CREDIT;

 

(III)                               THE EXISTENCE OF ANY CLAIM, DEFENSE OR OTHER
RIGHT THAT ANY BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY
TRANSFEREE OF A LETTER OF CREDIT (OR ANY PERSONS FOR WHICH ANY SUCH BENEFICIARY
OR ANY SUCH TRANSFEREE MAY BE ACTING), ANY ISSUING BANK, THE AGENT, ANY LENDER
OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE L/C RELATED DOCUMENTS OR ANY UNRELATED TRANSACTION;

 

(IV)                              ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED
UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY
RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(V)                                 PAYMENT BY ANY ISSUING BANK UNDER A LETTER
OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

16

--------------------------------------------------------------------------------


 

(VI)                              ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY
COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE
FROM ANY GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS OF ANY BORROWER IN RESPECT
OF THE L/C RELATED DOCUMENTS; OR

 

(VII)                           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING THAT MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF THE
BORROWER’S OBLIGATIONS HEREUNDER.

 


2.5                                 INTEREST RATE ON COMMITTED ADVANCES.  EACH
BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH OF ITS
COMMITTED ADVANCES FROM THE DATE OF SUCH COMMITTED ADVANCE UNTIL SUCH PRINCIPAL
AMOUNT IS PAID IN FULL, AT THE FOLLOWING RATES PER ANNUM: 

 

(I)                                     DURING EACH PERIOD IN WHICH SUCH
COMMITTED ADVANCE IS A BASE RATE ADVANCE, AT A RATE PER ANNUM EQUAL AT ALL TIMES
TO THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS THE APPLICABLE MARGIN PLUS THE
APPLICABLE UTILIZATION FEE, IF ANY, PAYABLE QUARTERLY IN ARREARS ON THE FIRST
DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER AND ON THE TERMINATION DATE, AND

 

(II)                                  DURING EACH PERIOD IN WHICH SUCH COMMITTED
ADVANCE IS A EURODOLLAR RATE ADVANCE, AT A RATE PER ANNUM EQUAL AT ALL TIMES
DURING EACH RELEVANT INTEREST PERIOD FOR SUCH COMMITTED ADVANCE TO THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE MARGIN PLUS THE
APPLICABLE UTILIZATION FEE, IF ANY, PAYABLE ON THE LAST DAY OF EACH SUCH
INTEREST PERIOD, AND IF SUCH INTEREST PERIOD HAS A DURATION OF MORE THAN THREE
MONTHS, QUARTERLY ON EACH DAY DURING SUCH INTEREST PERIOD THAT IS THREE MONTHS
FROM EITHER (A) THE FIRST DAY OF SUCH INTEREST PERIOD OR (B) THE LAST SUCH
INTEREST PAYMENT DATE AND ON THE DATE SUCH COMMITTED ADVANCE IS CONVERTED OR
PAID IN FULL;

 

provided that in the event and during the continuance of an Event of Default (x)
the Applicable Margin shall immediately increase by 1.0% above the Applicable
Margin then in effect, and, in the case of a Eurodollar Rate Advance, such
Advance shall automatically convert to a Base Rate Advance at the end of the
Interest Period then in effect for such Eurodollar Rate Advance and (y) to the
fullest extent permitted by law, the Borrower shall pay interest on the amount
of any interest, fee or other amount payable hereunder that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 1% above the Base Rate.

 


2.6                                 BID ADVANCES.

 


(A)                                  BID ADVANCES IMPACT ON COMMITMENTS.  THE
BORROWERS MAY MAKE BID BORROWINGS FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE DATE HEREOF UNTIL THE TERMINATION DATE IN THE MANNER SET
FORTH BELOW, PROVIDED THAT, FOLLOWING THE MAKING OF EACH BID BORROWING, THE
AGGREGATE AMOUNT OF THE ADVANCES THEN OUTSTANDING PLUS THE AVAILABLE AMOUNT OF
THE LETTERS OF CREDIT THEN OUTSTANDING SHALL NOT EXCEED THE AGGREGATE AMOUNT OF
THE COMMITMENTS OF THE LENDERS.  AS PROVIDED IN THE DEFINITION OF “UNUSED
COMMITMENT”, THE AGGREGATE AMOUNT OF THE COMMITMENTS OF THE LENDERS SHALL BE
DEEMED USED FROM TIME TO TIME TO THE EXTENT OF THE AGGREGATE AMOUNT OF THE BID
ADVANCES THEN OUTSTANDING, AND SUCH DEEMED USE OF THE AGGREGATE AMOUNT OF THE
COMMITMENTS SHALL BE APPLIED TO THE LENDERS RATABLY ACCORDING TO THEIR
RESPECTIVE COMMITMENTS; PROVIDED, HOWEVER, THAT ANY LENDER’S BID ADVANCES SHALL
NOT OTHERWISE REDUCE THAT LENDER’S OBLIGATION TO LEND ITS PRO RATA SHARE OF THE
REMAINING AVAILABLE COMMITMENTS.

 

17

--------------------------------------------------------------------------------


 


(B)                                 NOTICE OF BID BORROWING.  ANY BORROWER MAY
REQUEST A BID BORROWING BY DELIVERING TO THE AGENT A NOTICE OF A BID BORROWING
(A “NOTICE OF BID BORROWING”), IN SUBSTANTIALLY THE FORM OF EXHIBIT B-2,
SPECIFYING THE FOLLOWING:


 

(I)                                     THE DATE AND AGGREGATE AMOUNT OF THE
PROPOSED BID BORROWING,

 

(II)                                  THE MATURITY DATE FOR REPAYMENT OF EACH
BID ADVANCE TO BE MADE AS PART OF SUCH BID BORROWING, WHICH MATURITY DATE

 

(A)                              may not be later than 5 Business Days prior to
the Termination Date, but may otherwise be 7 days or more from the date of such
requested Bid Advance if the Borrower specifies in the Notice of Bid Borrowing
that the rates of interest to be offered by the Lenders will be fixed rates per
annum (a “Fixed Rate Borrowing”), and

 

(B)                                shall be either 1, 2, 3, 6 or 9 months from
the date of such Bid Borrowing if the Borrower specifies in the Notice of Bid
Borrowing that such Bid Borrowing is to consist of Eurodollar Rate Bid Advances
(a “Eurodollar Rate Bid Borrowing”),

 

(III)                               THE INTEREST PAYMENT DATE OR DATES RELATING
THERETO, AND

 

(IV)                              ANY OTHER TERMS TO BE APPLICABLE TO SUCH BID
BORROWING.

 

A Borrower requesting a Bid Borrowing shall deliver a Notice of Bid Borrowing to
the Agent not later than 11:00 a.m. (New York City time) (A) at least one
Business Day prior to the date of the proposed Bid Borrowing if the proposed Bid
Borrowing is to be a Fixed Rate Borrowing, and (B) at least four Business Days
prior to the date of the proposed Bid Borrowing, if the proposed Bid Borrowing
is to be a Eurodollar Rate Bid Borrowing.  Every Notice of Bid Borrowing given
by a Subsidiary Borrower must be countersigned by an authorized representative
of TBC, in order to evidence the consent of TBC, in its sole discretion, to that
proposed Bid Borrowing.  The Agent shall in turn promptly notify each Lender of
each request for a Bid Borrowing by sending such Lender a copy of the related
Notice of Bid Borrowing.

 


(C)                                  DISCRETION AS TO BID ADVANCES.  EACH LENDER
MAY, IN ITS SOLE DISCRETION, ELECT TO IRREVOCABLY OFFER TO MAKE ONE OR MORE BID
ADVANCES TO THE APPLICABLE BORROWER AS PART OF SUCH PROPOSED BID BORROWING AT A
RATE OR RATES OF INTEREST SPECIFIED BY SUCH LENDER IN ITS SOLE DISCRETION (EACH
SUCH RATE OF INTEREST TO BE A FIXED RATE IF THE BORROWER REQUESTED FIXED RATE
ADVANCES OR A MARGIN OVER THE EURODOLLAR RATE IF THE BORROWER REQUESTED
EURODOLLAR RATE BID ADVANCES), BY NOTIFYING THE AGENT (WHICH SHALL GIVE PROMPT
NOTICE THEREOF TO THE COMPANY AND SUCH BORROWER), BEFORE 10:00 A.M. (NEW YORK
CITY TIME) (A) ON THE DATE OF SUCH PROPOSED BID BORROWING, IF THE PROPOSED BID
BORROWING IS TO BE A FIXED RATE BORROWING AND (B) THREE BUSINESS DAYS BEFORE THE
DATE OF SUCH PROPOSED BID BORROWING, IN THE CASE OF A NOTICE OF BID BORROWING IS
TO BE A EURODOLLAR RATE BID BORROWING.  IN SUCH NOTICE THE LENDER SHALL SPECIFY
THE FOLLOWING:


 

(I)                                     THE MINIMUM AMOUNT AND MAXIMUM AMOUNT OF
EACH BID ADVANCE WHICH SUCH LENDER WOULD BE WILLING TO MAKE AS PART OF SUCH
PROPOSED BID BORROWING (WHICH AMOUNTS MAY, SUBJECT TO THE FIRST PROVISO IN THIS
SECTION 2.6(A), EXCEED SUCH LENDER’S COMMITMENT),

 

(II)                                  THE RATE OR RATES OF INTEREST THEREFOR
(SPECIFIED AS STATED IN THIS PARAGRAPH (C)), AND

 

(III)                               SUCH LENDER’S APPLICABLE LENDING OFFICE WITH
RESPECT TO SUCH BID ADVANCE;

 

18

--------------------------------------------------------------------------------


 

provided that if the Agent in its capacity as a Lender, in its sole discretion,
elects to make any such offer, it shall notify such Borrower and the Company of
such offer before 9:30 a.m. (New York City time) on the date on which notice of
such election is to be given to the Agent by the other Lenders.  If, by 10:00
a.m. (New York City time) on the date on which notice of a Lender’s election
under this Section 2.6(c) is to be made, the Agent fails to receive, at its
address specified in Section 8.2, a notice from a Lender provided for in this
Section 2.6(c), the Agent may conclusively presume that such Lender has elected
not to offer to make any Bid Advances to such Borrower with respect to the
related Notice of Bid Borrowing.

 


(D)                                 BORROWER SELECTION OF LENDER BIDS.  THE
BORROWER PROPOSING THE BID BORROWING SHALL, IN TURN, (A) BEFORE 11:00 A.M. (NEW
YORK CITY TIME) ON THE DATE OF SUCH PROPOSED BID BORROWING, IN THE CASE OF A
PROPOSED BID BORROWING TO BE A FIXED RATE BORROWING, AND (B) BEFORE 12:00 NOON
(NEW YORK CITY TIME) THREE BUSINESS DAYS BEFORE THE DATE OF SUCH PROPOSED BID
BORROWING, IN THE CASE OF A PROPOSED BID BORROWING TO BE A EURODOLLAR RATE BID
BORROWING, EITHER:


 

(I)                                     CANCEL SUCH BID BORROWING BY GIVING THE
AGENT NOTICE TO THAT EFFECT, OR

 

(II)                                  ACCEPT, IN ITS SOLE DISCRETION, ONE OR
MORE OF THE OFFERS MADE BY A LENDER OR LENDERS PURSUANT TO SECTION 2.6(C), BY
GIVING NOTICE TO THE AGENT OF THE AMOUNT OF EACH BID ADVANCE (WHICH AMOUNT SHALL
BE EQUAL TO OR GREATER THAN THE MINIMUM AMOUNT AND EQUAL TO OR LESS THAN THE
MAXIMUM AMOUNT, NOTIFIED TO SUCH BORROWER BY THE AGENT ON BEHALF OF SUCH LENDER
FOR SUCH BID ADVANCE PURSUANT TO SECTION 2.6(C)) TO BE MADE BY EACH LENDER AS
PART OF SUCH BID BORROWING, AND REJECT ANY REMAINING OFFERS MADE BY LENDERS
PURSUANT TO SECTION 2.6(C) BY GIVING THE AGENT NOTICE TO THAT EFFECT; PROVIDED
THAT OFFERS WILL BE ACCEPTED, IF AT ALL, IN ORDER OF LOWEST TO HIGHEST INTEREST
RATES, AND, IF TWO OR MORE LENDERS BID AT THE SAME RATE, THE BID BORROWING WITH
RESPECT TO SUCH RATE WILL BE ALLOCATED AMONG SUCH LENDERS IN PROPORTION TO THE
AMOUNT BID BY EACH SUCH LENDER.

 

If the Borrower proposing the Bid Borrowing notifies the Agent that such Bid
Borrowing is canceled pursuant to Section 2.6(d)(i), the Agent shall give prompt
notice thereof to the Lenders and such Bid Borrowing shall not be made.

 


(E)                                  BID BORROWING.  IF THE BORROWER PROPOSING
THE BID BORROWING ACCEPTS ONE OR MORE OF THE OFFERS MADE BY A LENDER OR LENDERS
PURSUANT TO SECTION 2.6(D)(II), THE AGENT SHALL IN TURN PROMPTLY


 

(I)                                     NOTIFY EACH LENDER THAT HAS MADE AN
OFFER AS DESCRIBED IN SECTION 2.6(C), OF THE DATE AND AGGREGATE AMOUNT OF SUCH
BID BORROWING AND WHETHER OR NOT ANY OFFER OR OFFERS MADE BY SUCH LENDER
PURSUANT TO SECTION 2.6(C) HAVE BEEN ACCEPTED BY SUCH BORROWER,

 

(II)                                  NOTIFY EACH LENDER THAT IS TO MAKE A BID
ADVANCE, AS PART OF SUCH BID BORROWING, OF THE AMOUNT OF EACH BID ADVANCE TO BE
MADE BY SUCH LENDER AS PART OF SUCH BID BORROWING, AND

 

(III)                               UPON SATISFACTION OF THE CONDITIONS SET
FORTH IN 5.3 OR 5.6, AS APPLICABLE, NOTIFY EACH LENDER THAT IS TO MAKE A BID
ADVANCE AS PART OF SUCH BID BORROWING THAT THE APPLICABLE CONDITIONS SET FORTH
IN ARTICLE 5 APPEAR TO HAVE BEEN SATISFIED. 

 

When each Lender that is to make a Bid Advance as part of such Bid Borrowing has
received notice from the Agent pursuant to clause (iii) of the preceding
sentence, such Lender shall, before 1:00 p.m. (New York City time) on the date
of such Bid Borrowing specified in the notice received from the Agent pursuant
to clause (i) of the preceding sentence, make available for the

 

19

--------------------------------------------------------------------------------


 

account of its Applicable Lending Office to the Agent at the Agent’s Account
such Lender’s portion of such Bid Borrowing, in same day funds.  Upon
fulfillment of the applicable conditions set forth in Article 5 and after
receipt by the Agent of such funds, the Agent will make such funds available to
the relevant Borrower at an account specified by such Borrower.  Promptly after
each Bid Borrowing the Agent shall notify each Lender of the amount and tenor of
the Bid Borrowing.

 


(F)                                    IF THE BORROWER PROPOSING SUCH BID
BORROWING NOTIFIES THE AGENT PURSUANT TO SECTION 2.6(D)(II) ABOVE THAT IT
ACCEPTS ONE OR MORE OF THE OFFERS MADE BY ANY LENDER OR LENDERS, SUCH NOTICE OF
ACCEPTANCE SHALL BE IRREVOCABLE AND BINDING ON SUCH BORROWER.  SUCH BORROWER
SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH
LENDER AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN
THE RELATED NOTICE OF BID BORROWING FOR SUCH BID BORROWING THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE 5, INCLUDING, WITHOUT LIMITATION, ANY LOSS (BUT
EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH
LENDER TO FUND THE BID ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH BID
BORROWING WHEN SUCH BID ADVANCE, AS A RESULT OF SUCH FAILURE, IS NOT MADE ON
SUCH DATE.


 


(G)                                 AMOUNT OF BID BORROWINGS.  EACH NOTICE OF
BID BORROWING SHALL REQUEST AN AGGREGATE AMOUNT OF BID ADVANCES NOT LESS THAN
$10,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF, PROVIDED
THAT A BORROWER MAY ACCEPT OFFERS AGGREGATING LESS THAN $10,000,000 AND OFFERS
WHICH ARE NOT AN INTEGRAL MULTIPLE OF $1,000,000, AND PROVIDED FURTHER THAT, AS
PROVIDED IN SECTION 2.6(A), FOLLOWING THE MAKING OF EACH BID BORROWING, THE
AGGREGATE AMOUNT OF THE ADVANCES THEN OUTSTANDING PLUS THE AVAILABLE AMOUNT OF
THE LETTERS OF CREDIT THEN OUTSTANDING SHALL NOT EXCEED THE AGGREGATE AMOUNT OF
THE COMMITMENTS OF THE LENDERS.  WITHIN THE LIMITS AND ON THE CONDITIONS SET
FORTH IN THIS SECTION 2.6, THE BORROWERS MAY FROM TIME TO TIME BORROW UNDER THIS
SECTION 2.6, REPAY PURSUANT TO SECTION 2.6(G), AND REBORROW UNDER THIS
SECTION 2.6, PROVIDED THAT A BID BORROWING SHALL NOT BE MADE WITHIN THREE
BUSINESS DAYS OF THE DATE OF ANY OTHER BID BORROWING.


 


(H)                                 REPAYMENT OF BID ADVANCES.  ON THE MATURITY
DATE OF EACH BID ADVANCE SPECIFIED BY THE RELEVANT BORROWER FOR REPAYMENT OF
SUCH BID ADVANCE IN THE RELATED NOTICE OF BID BORROWING, THE BORROWER SHALL
REPAY TO THE AGENT FOR THE ACCOUNT OF THE LENDER WHICH HAS MADE SUCH BID ADVANCE
THE THEN UNPAID PRINCIPAL AMOUNT OF SUCH BID ADVANCE.  THE BORROWERS SHALL HAVE
NO RIGHT TO PREPAY ANY PRINCIPAL AMOUNT OF ANY BID ADVANCE.


 


(I)                                     INTEREST ON BID ADVANCES; BID NOTES. 
THE RELEVANT BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH
BID ADVANCE, FROM THE DATE OF SUCH BID ADVANCE TO THE DATE THE PRINCIPAL AMOUNT
OF SUCH BID ADVANCE IS REPAID IN FULL, AT THE FIXED RATE OF INTEREST SPECIFIED
BY THE LENDER MAKING SUCH FIXED RATE ADVANCE IN ITS NOTICE WITH RESPECT THERETO
DELIVERED PURSUANT TO SECTION 2.6(C) OR, IN THE CASE OF A EURODOLLAR RATE BID
ADVANCE, THE MARGIN SPECIFIED BY THE LENDER MAKING SUCH BID ADVANCE IN ITS
NOTICE WITH RESPECT THERETO PLUS THE EURODOLLAR RATE DETERMINED WITH RESPECT TO
SUCH BID BORROWING PURSUANT TO SECTION 2.11, PAYABLE ON THE INTEREST PAYMENT
DATE OR DATES SPECIFIED BY THE BORROWER FOR SUCH BID ADVANCE IN THE RELATED
NOTICE OF BID BORROWING.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE APPLICABLE BORROWER SHALL PAY INTEREST ON THE AMOUNT OF
UNPAID PRINCIPAL OF AND INTEREST ON EACH BID ADVANCE OWING TO A LENDER, PAYABLE
IN ARREARS ON THE DATE OR DATES INTEREST IS PAYABLE THEREON, AT A RATE PER ANNUM
EQUAL AT ALL TIMES TO 1% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID
ON SUCH BID ADVANCE UNDER THE TERMS OF THE BID NOTE EVIDENCING SUCH BID ADVANCE
UNLESS OTHERWISE AGREED IN SUCH BID NOTE.  THE INDEBTEDNESS OF THE APPLICABLE
BORROWER RESULTING FROM EACH BID ADVANCE MADE TO THE BORROWER AS PART OF A BID
BORROWING SHALL BE EVIDENCED BY A SEPARATE BID NOTE OF SUCH BORROWER PAYABLE TO
THE ORDER OF THE LENDER MAKING SUCH BID

 

20

--------------------------------------------------------------------------------


 


ADVANCE, WHICH BID NOTE SHALL BE RETURNED TO THE BORROWER UPON PAYMENT IN FULL
OF SUCH BID ADVANCE.


 


2.7                                 LENDER ASSIGNMENT OR SALE.  ANY LENDER MAY,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BORROWERS, SELL OR ASSIGN ALL OR ANY
PART OF SUCH LENDER’S RIGHTS IN ANY OR ALL OF THE BID ADVANCES MADE BY SUCH
LENDER OR IN THE BID NOTES IN CONNECTION WITH SUCH BID ADVANCES AS A
PARTICIPATION, PROVIDED, HOWEVER, THAT

 

(I)                                     ANY SUCH SALE OR ASSIGNMENT SHALL NOT
REQUIRE ANY BORROWER TO FILE A REGISTRATION STATEMENT WITH THE SECURITIES AND
EXCHANGE COMMISSION OR APPLY TO QUALIFY THE ADVANCES OR THE NOTES UNDER THE BLUE
SKY LAWS OF ANY STATE, AND THE SELLING OR ASSIGNING LENDER SHALL OTHERWISE
COMPLY WITH ALL FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO SUCH
TRANSACTION,

 

(II)                                  NO PURCHASER OR ASSIGNEE IN SUCH A
TRANSACTION SHALL THEREBY BECOME A “LENDER” FOR ANY PURPOSE UNDER THIS
AGREEMENT,

 

(III)                               SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT TO THE BORROWERS) SHALL
REMAIN UNCHANGED,

 

(IV)                              SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO
THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, AND

 

(V)                                 THE BORROWERS, THE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

 


2.8                                 FEES AND COMMISSIONS.

 


(A)                                  FACILITY FEES.  TBC AGREES TO PAY TO THE
AGENT FOR THE ACCOUNT OF EACH LENDER A FACILITY FEE (“FACILITY FEE”) ON SUCH
LENDER’S COMMITMENT, WITHOUT REGARD TO USAGE.  THE FACILITY FEE SHALL BE PAYABLE
FOR THE PERIODS FROM THE DATE HEREOF IN THE CASE OF EACH LENDER NAMED IN
SCHEDULE I, AND FROM THE EFFECTIVE DATE ON WHICH ANY OTHER LENDER BECOMES PARTY
HERETO, UNTIL THE TERMINATION DATE (OR SUCH EARLIER DATE ON WHICH SUCH LENDER
CEASES TO BE A PARTY HERETO) AT THE RATE PER ANNUM EQUAL TO THE APPLICABLE
FACILITY FEE IN EFFECT FROM TIME TO TIME.  FACILITY FEES SHALL BE PAYABLE IN
ARREARS ON EACH JANUARY 1, APRIL 1, JULY 1 AND OCTOBER 1 DURING THE TERM OF THIS
AGREEMENT AND ON THE TERMINATION DATE.  THE AMOUNT OF THE FACILITY FEE PAYABLE
ON JANUARY 1, 2004 AND ON THE TERMINATION DATE SHALL BE PRORATED BASED ON THE
ACTUAL NUMBER OF DAYS ELAPSED EITHER SINCE THE DATE HEREOF (IN THE CASE OF THE
JANUARY 1, 2004 PAYMENT) OR SINCE THE DATE ON WHICH THE LAST PAYMENT IN RESPECT
OF THE FACILITY FEE WAS MADE (IN THE CASE OF THE PAYMENT MADE ON THE TERMINATION
DATE).


 


(B)                                 LETTER OF CREDIT COMMISSIONS.


 

(I)                                     EACH BORROWER SHALL PAY TO THE AGENT FOR
THE ACCOUNT OF EACH LENDER A COMMISSION ON SUCH LENDER’S RATABLE SHARE OF THE
AVERAGE DAILY AGGREGATE AVAILABLE AMOUNT OF ALL PERFORMANCE LETTERS OF CREDIT
AND ALL FINANCIAL LETTERS OF CREDIT ISSUED AT THE REQUEST OF SUCH BORROWER AND
OUTSTANDING FROM TIME TO TIME AT A RATE PER ANNUM EQUAL TO THE APPLICABLE LETTER
OF CREDIT COMMISSION IN EFFECT FROM TIME TO TIME DURING SUCH CALENDAR QUARTER,
PAYABLE IN ARREARS QUARTERLY EACH JANUARY 1, APRIL 1, JULY 1 AND OCTOBER 1
DURING THE TERM OF THIS AGREEMENT, AND ON AND AFTER THE TERMINATION DATE,
PAYABLE UPON DEMAND.

 

21

--------------------------------------------------------------------------------


 

(II)                                  EACH BORROWER SHALL PAY TO EACH ISSUING
BANK FOR ITS OWN ACCOUNT SUCH REASONABLE FEES AS MAY FROM TIME TO TIME BE AGREED
IN WRITING BETWEEN TBC AND SUCH ISSUING BANK.

 


2.9                                 REDUCTION OF THE COMMITMENTS.  TBC SHALL
HAVE THE RIGHT, UPON AT LEAST 3 BUSINESS DAYS’ NOTICE TO THE AGENT, TO
PERMANENTLY TERMINATE IN WHOLE OR PERMANENTLY REDUCE RATABLY IN PART THE UNUSED
COMMITMENTS, PROVIDED THAT EACH PARTIAL REDUCTION SHALL BE IN A MINIMUM AMOUNT
OF $10,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF.

 


2.10                           ADDITIONAL INTEREST ON EURODOLLAR RATE COMMITTED
ADVANCES.  EACH BORROWER SHALL PAY TO EACH LENDER, SO LONG AS SUCH LENDER IS
REQUIRED UNDER REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS CONSISTING OF
OR INCLUDING EUROCURRENCY LIABILITIES, ADDITIONAL INTEREST ON THE UNPAID
PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE COMMITTED ADVANCE OF SUCH LENDER TO
SUCH BORROWER, FROM THE DATE OF SUCH COMMITTED ADVANCE UNTIL SUCH PRINCIPAL
AMOUNT IS PAID IN FULL, AT AN INTEREST RATE PER ANNUM FOR EACH INTEREST PERIOD
EQUAL TO THE REMAINDER OBTAINED BY SUBTRACTING (I) THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD FOR SUCH COMMITTED ADVANCE FROM (II) THE RATE OBTAINED BY
DIVIDING SUCH EURODOLLAR RATE BY A PERCENTAGE EQUAL TO 100% MINUS THE EURODOLLAR
RATE RESERVE PERCENTAGE OF SUCH LENDER FOR SUCH INTEREST PERIOD, PAYABLE ON EACH
DATE ON WHICH INTEREST IS PAYABLE ON SUCH COMMITTED ADVANCE.  SUCH ADDITIONAL
INTEREST SHALL BE DETERMINED BY SUCH LENDER AND NOTIFIED TO THE RELEVANT
BORROWERS THROUGH THE AGENT.

 


2.11                           EURODOLLAR INTEREST RATE DETERMINATION.

 


(A)                                  METHODS TO DETERMINE EURODOLLAR RATE.  THE
AGENT SHALL DETERMINE THE EURODOLLAR RATE FOR EACH EURODOLLAR RATE ADVANCE BY
USING THE METHODS DESCRIBED IN THE DEFINITION OF THE TERM “EURODOLLAR RATE,” AND
SHALL GIVE PROMPT NOTICE TO THE RELEVANT BORROWERS AND THE LENDERS OF EACH SUCH
EURODOLLAR RATE.


 


(B)                                 ROLE OF REFERENCE BANKS.  IN THE EVENT THE
EURODOLLAR RATE CANNOT BE DETERMINED BY THE FIRST METHOD DESCRIBED IN THE
DEFINITION OF “EURODOLLAR RATE,” EACH REFERENCE BANK SHALL FURNISH TO THE AGENT
TIMELY INFORMATION FOR THE PURPOSE OF DETERMINING THE EURODOLLAR RATE IN
ACCORDANCE WITH THE SECOND METHOD DESCRIBED THEREIN.  IF ANY ONE OR MORE OF THE
REFERENCE BANKS DOES NOT FURNISH SUCH TIMELY INFORMATION TO THE AGENT FOR THE
PURPOSE OF DETERMINING A EURODOLLAR RATE, THE AGENT SHALL DETERMINE SUCH
INTEREST RATE ON THE BASIS OF TIMELY INFORMATION FURNISHED BY THE REMAINING
REFERENCE BANKS.  IN THE EVENT THE RATE CANNOT BE DETERMINED BY EITHER OF THE
METHODS DESCRIBED IN THE DEFINITION OF “EURODOLLAR RATE,” THEN:


 

(I)                                     THE AGENT SHALL FORTHWITH NOTIFY THE
BORROWERS AND THE LENDERS THAT THE INTEREST RATE CANNOT BE DETERMINED FOR SUCH
EURODOLLAR RATE ADVANCES,

 

(II)                                  EACH SUCH ADVANCE, IF A COMMITTED ADVANCE,
WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, CONVERT INTO A BASE RATE ADVANCE (OR IF THE BORROWER WAS ATTEMPTING TO
CONVERT A BASE RATE ADVANCE INTO A EURODOLLAR RATE COMMITTED ADVANCE, SUCH
ADVANCE WILL CONTINUE AS A BASE RATE ADVANCE), AND

 

(III)                               THE OBLIGATION OF THE LENDERS TO MAKE
EURODOLLAR RATE BID ADVANCES, OR TO MAKE, OR TO CONVERT BASE RATE ADVANCES INTO,
EURODOLLAR RATE COMMITTED ADVANCES SHALL BE SUSPENDED UNTIL THE AGENT NOTIFIES
THE BORROWERS AND THE LENDERS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO
LONGER EXIST.

 

22

--------------------------------------------------------------------------------


 


(C)                                  INADEQUATE EURODOLLAR RATE.  IF, WITH
RESPECT TO ANY EURODOLLAR RATE COMMITTED ADVANCES, THE MAJORITY LENDERS NOTIFY
THE AGENT THAT THE EURODOLLAR RATE FOR ANY INTEREST PERIOD FOR SUCH COMMITTED
ADVANCES WILL NOT ADEQUATELY REFLECT THE COST TO SUCH MAJORITY LENDERS OF
MAKING, FUNDING OR MAINTAINING THEIR RESPECTIVE EURODOLLAR RATE COMMITTED
ADVANCES FOR SUCH INTEREST PERIOD, THE AGENT SHALL FORTHWITH SO NOTIFY THE
RELEVANT BORROWERS AND THE LENDERS, WHEREUPON


 

(I)                                     EACH SUCH EURODOLLAR RATE COMMITTED
ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, CONVERT INTO A BASE RATE ADVANCE, AND

 

(II)                                  THE OBLIGATION OF THE LENDERS TO MAKE, OR
TO CONVERT BASE RATE ADVANCES INTO, EURODOLLAR RATE COMMITTED ADVANCES SHALL BE
SUSPENDED UNTIL THE AGENT NOTIFIES THE BORROWERS AND THE LENDERS THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.

 


(D)                                 ABSENCE OF AN INTEREST PERIOD ON A
EURODOLLAR RATE COMMITTED ADVANCE.  IF A BORROWER FAILS TO SELECT THE DURATION
OF AN INTEREST PERIOD FOR A EURODOLLAR RATE COMMITTED ADVANCE IN ACCORDANCE WITH
THE PROVISIONS CONTAINED IN THE DEFINITION OF “INTEREST PERIOD” IN SECTION 1.1,
THE AGENT WILL FORTHWITH SO NOTIFY THE BORROWER AND THE LENDERS AND SUCH
COMMITTED ADVANCES WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING
INTEREST PERIOD THEREFOR, CONVERT INTO BASE RATE ADVANCES.


 


2.12                           VOLUNTARY CONVERSION OF COMMITTED ADVANCES. 
SUBJECT TO THE PROVISIONS OF SECTIONS 2.11 AND 2.16, ANY BORROWER MAY CONVERT
ALL SUCH BORROWER’S COMMITTED ADVANCES OF ONE TYPE CONSTITUTING THE SAME
COMMITTED BORROWING INTO ADVANCES OF THE OTHER TYPE ON ANY BUSINESS DAY, UPON
NOTICE GIVEN TO THE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE
THIRD BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED CONVERSION; PROVIDED,
HOWEVER, THAT THE CONVERSION OF A EURODOLLAR RATE COMMITTED ADVANCE INTO A BASE
RATE ADVANCE MAY BE MADE ON, AND ONLY ON, THE LAST DAY OF AN INTEREST PERIOD FOR
SUCH EURODOLLAR RATE COMMITTED ADVANCE.  EACH SUCH NOTICE OF A CONVERSION SHALL,
WITHIN THE RESTRICTIONS SPECIFIED ABOVE, SPECIFY

 

(I)                                     THE DATE OF SUCH CONVERSION,

 

(II)                                  THE COMMITTED ADVANCES TO BE CONVERTED,
AND

 

(III)                               IF SUCH CONVERSION IS INTO EURODOLLAR RATE
COMMITTED ADVANCES, THE DURATION OF THE INTEREST PERIOD FOR EACH SUCH COMMITTED
ADVANCE.

 


2.13                           PREPAYMENTS.  ANY BORROWER SHALL HAVE THE RIGHT
AT ANY TIME AND FROM TIME TO TIME, UPON PRIOR WRITTEN NOTICE FROM SUCH BORROWER
TO THE AGENT, TO PREPAY ITS OUTSTANDING PRINCIPAL OBLIGATIONS WITH RESPECT TO
ITS COMMITTED ADVANCES IN WHOLE OR RATABLY IN PART (EXCEPT AS PROVIDED IN
SECTION 2.16 OR 2.20), PROVIDED THAT EVERY NOTICE OF PREPAYMENT GIVEN BY A
SUBSIDIARY BORROWER MUST BE COUNTERSIGNED BY AN AUTHORIZED REPRESENTATIVE OF
TBC, IN ORDER TO EVIDENCE THE CONSENT OF TBC, IN ITS SOLE DISCRETION, TO THAT
PREPAYMENT.  SUCH PREPAYING BORROWER MAY BE OBLIGATED TO MAKE CERTAIN
PREPAYMENTS OF OBLIGATIONS WITH RESPECT TO ONE OR MORE COMMITTED ADVANCES
SUBJECT TO AND IN ACCORDANCE WITH THIS SECTION 2.13.

 


(A)                                  BASE RATE BORROWINGS PREPAYMENTS.  WITH
RESPECT TO BASE RATE BORROWINGS, SUCH PREPAYMENT SHALL BE WITHOUT PREMIUM OR
PENALTY, UPON NOTICE GIVEN TO THE AGENT, AND SHALL BE MADE NOT LATER THAN 11:00
A.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH PREPAYMENT.  THE BORROWER SHALL
DESIGNATE IN SUCH NOTICE THE AMOUNT AND DATE OF SUCH PREPAYMENT.  ACCRUED
INTEREST ON THE AMOUNT SO PREPAID SHALL BE PAYABLE ON THE FIRST BUSINESS DAY OF
THE CALENDAR QUARTER NEXT FOLLOWING THE PREPAYMENT.  THE MINIMUM AMOUNT OF BASE
RATE BORROWINGS WHICH MAY BE

 

23

--------------------------------------------------------------------------------


 


PREPAID ON ANY OCCASION SHALL BE $10,000,000 OR AN INTEGRAL MULTIPLE OF
$1,000,000 IN EXCESS THEREOF OR, IF LESS, THE TOTAL AMOUNT OF BASE RATE ADVANCES
THEN OUTSTANDING FOR THAT BORROWER.


 


(B)                                 EURODOLLAR RATE COMMITTED BORROWINGS
PREPAYMENTS.  WITH RESPECT TO EURODOLLAR RATE COMMITTED BORROWINGS, SUCH
PREPAYMENT SHALL BE MADE ON AT LEAST 3 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
THE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME), AND IF SUCH NOTICE IS
GIVEN THE APPLICABLE BORROWER SHALL PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF
THE COMMITTED ADVANCES CONSTITUTING PART OF THE SAME COMMITTED BORROWING IN
WHOLE OR RATABLY IN PART, TOGETHER WITH ACCRUED INTEREST TO THE DATE OF SUCH
PREPAYMENT ON THE PRINCIPAL AMOUNT PREPAID.  THE MINIMUM AMOUNT OF EURODOLLAR
RATE COMMITTED BORROWINGS WHICH MAY BE PREPAID ON ANY OCCASION SHALL BE
$10,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF OR, IF LESS,
THE TOTAL AMOUNT OF EURODOLLAR RATE COMMITTED ADVANCES THEN OUTSTANDING FOR THAT
BORROWER.


 


(C)                                  ADDITIONAL PREPAYMENT PAYMENTS.  THE
PREPAYING BORROWER SHALL, ON THE DATE OF THE PREPAYMENT OF ANY EURODOLLAR RATE
COMMITTED ADVANCES, PAY TO THE AGENT FOR THE ACCOUNT OF EACH LENDER INTEREST
ACCRUED TO SUCH DATE OF PREPAYMENT ON THE PRINCIPAL AMOUNT PREPAID PLUS, IN THE
CASE ONLY OF A PREPAYMENT ON ANY DATE WHICH IS NOT THE LAST DAY OF AN APPLICABLE
EURODOLLAR INTEREST PERIOD, ANY AMOUNTS WHICH MAY BE REQUIRED TO COMPENSATE SUCH
LENDER FOR ANY LOSSES OR OUT-OF-POCKET COSTS OR EXPENSES (INCLUDING ANY LOSS,
COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS, BUT EXCLUDING LOSS OF ANTICIPATED PROFITS) INCURRED BY
SUCH LENDER AS A RESULT OF SUCH PREPAYMENT, PROVIDED THAT SUCH LENDER SHALL
EXERCISE REASONABLE EFFORTS TO MINIMIZE ANY SUCH LOSSES, COSTS AND EXPENSES.


 


(D)                                 EURODOLLAR RATE COMMITTED ADVANCE PREPAYMENT
EXPENSE.  IF, DUE TO THE ACCELERATION OF ANY OF THE COMMITTED ADVANCES PURSUANT
TO SECTION 6.2(B), AN ASSIGNMENT, REPAYMENT OR PREPAYMENT UNDER SECTION 2.20 OR
2.21 OR OTHERWISE, ANY LENDER RECEIVES PAYMENT OF ITS PORTION OF, OR IS SUBJECT
TO ANY CONVERSION FROM, ANY EURODOLLAR RATE COMMITTED ADVANCE ON ANY DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT TO SUCH COMMITTED ADVANCE,
THE RELEVANT BORROWERS SHALL PAY TO THE AGENT FOR THE ACCOUNT OF SUCH LENDER ANY
AMOUNTS WHICH MAY BE PAYABLE TO SUCH LENDER BY SUCH BORROWER BY REASON OF
PAYMENT ON SUCH DAY AS PROVIDED IN SECTION 2.13(C).


 


2.14                           INCREASES IN COSTS.

 


(A)                                  COSTS FROM LAW OR AUTHORITIES.  IF, DUE TO
EITHER


 

(1)                                  the introduction of, or any change (other
than, in the case of Eurodollar Rate Borrowings, a change by way of imposition
or an increase of reserve requirements described in Section 2.10) in, or new
interpretation of, any law or regulation effective at any time and from time to
time on or after the date hereof, or

 

(2)                                  the compliance with any guideline or the
request from or by any central bank or other governmental authority (whether or
not having the force of law),

 

there is an increase in the cost incurred by a Lender in agreeing to make or
making, funding or maintaining any Eurodollar Rate Committed Advance or
Eurodollar Rate Bid Advance then or at any time thereafter outstanding or
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.14 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its

 

24

--------------------------------------------------------------------------------


 

Applicable Lending Office (or any political subdivision thereof), then TBC shall
from time to time, upon demand of such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender such amounts as are
required to compensate such Lender for such increased cost, provided that such
Lender shall exercise reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to minimize any such increased cost and
provided further that the Borrowers shall not be required to pay any such
compensation with respect to any period prior to the 90th day before the date of
any such demand, unless such introduction, change, compliance or request shall
have retroactive effect to a date prior to such 90th day.  A certificate as to
the amount of such increase in cost, submitted to the relevant Borrowers and the
Agent by such Lender, shall be conclusive and binding for all purposes under
this Section 2.14(a), absent manifest error.

 


(B)                                 INCREASED CAPITAL REQUIREMENTS.  IF ANY
LENDER DETERMINES THAT COMPLIANCE WITH ANY LAW OR REGULATION OR ANY GUIDELINES
OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT
HAVING THE FORCE OF LAW) WHICH IS ENACTED, ADOPTED OR ISSUED AT ANY TIME AND
FROM TIME TO TIME AFTER THE DATE HEREOF AFFECTS OR WOULD AFFECT THE AMOUNT OF
CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER (OR ANY CORPORATION
CONTROLLING SUCH LENDER) AND THAT THE AMOUNT OF SUCH CAPITAL IS INCREASED BY OR
BASED UPON THE EXISTENCE OF SUCH LENDER’S COMMITMENT TO LEND OR TO ISSUE OR
PARTICIPATE IN LETTERS OF CREDIT HEREUNDER AND OTHER COMMITMENTS OF SUCH TYPE OR
THE ISSUANCE OR PARTICIPATION IN THE LETTERS OF CREDIT (OR SIMILAR CONTINGENT
OBLIGATIONS), THEN, UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO
THE AGENT), THE BORROWERS SHALL IMMEDIATELY PAY TO THE AGENT FOR THE ACCOUNT OF
SUCH LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE SUCH LENDER IN THE LIGHT OF SUCH CIRCUMSTANCES, TO THE
EXTENT THAT SUCH LENDER REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE
ALLOCABLE TO THE EXISTENCE OF SUCH LENDER’S COMMITMENT TO LEND OR TO ISSUE OR
PARTICIPATE IN LETTERS OF CREDIT HEREUNDER OR TO THE ISSUANCE OR MAINTENANCE OF
OR PARTICIPATION IN ANY LETTERS OF CREDIT, PROVIDED THAT SUCH LENDER SHALL
EXERCISE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND
REGULATORY RESTRICTIONS) TO MINIMIZE ANY SUCH COMPENSATION PAYABLE BY THE
BORROWERS HEREUNDER AND PROVIDED FURTHER THAT THE BORROWERS SHALL NOT BE
REQUIRED TO PAY ANY SUCH COMPENSATION WITH RESPECT TO ANY PERIOD PRIOR TO THE
90TH DAY BEFORE THE DATE OF ANY SUCH DEMAND, UNLESS SUCH INTRODUCTION, CHANGE,
COMPLIANCE OR REQUEST SHALL HAVE RETROACTIVE EFFECT TO A DATE PRIOR TO SUCH 90TH
DAY.  A CERTIFICATE AS TO SUCH AMOUNTS SUBMITTED TO THE RELEVANT BORROWERS AND
THE AGENT BY SUCH LENDER, SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.


 


(C)                                  BORROWER RIGHTS UPON COST INCREASES.  UPON
RECEIPT OF NOTICE FROM ANY LENDER CLAIMING COMPENSATION PURSUANT TO THIS
SECTION 2.14 OR SECTION 2.15 AND AS LONG AS NO DEFAULT HAS OCCURRED AND IS
CONTINUING, TBC SHALL HAVE THE RIGHT, ON OR BEFORE THE 30TH DAY AFTER THE DATE
OF RECEIPT OF ANY SUCH NOTICE,


 

(I)                                     TO ARRANGE FOR ONE OR MORE LENDERS OR
OTHER COMMERCIAL BANKS TO ASSUME THE COMMITMENT OF SUCH LENDER; SUBJECT,
HOWEVER, TO PAYMENT TO THE AGENT BY THE ASSIGNOR OR THE ASSIGNEE OF A PROCESSING
AND RECORDING FEE OF $3,500, IN THE EVENT THE ASSUMING LENDER IS NOT A LENDER;
OR

 

(II)                                  TO ARRANGE FOR THE COMMITMENT OF SUCH
LENDER TO BE TERMINATED AND ALL COMMITTED ADVANCES OWED TO SUCH LENDER TO BE
PREPAID;

 

and, in either case, subject to payment in full of all principal, accrued and
unpaid interest, fees, commissions and other amounts payable under this
Agreement and then owing to such Lender immediately prior to the assignment or
termination of the Commitment of such Lender.

 

25

--------------------------------------------------------------------------------


 


2.15                           TAXES.

 


(A)                                  EXCLUSION AND INCLUSION OF TAXES.  ANY AND
ALL PAYMENTS BY EACH BORROWER HEREUNDER OR WITH RESPECT TO ANY ADVANCES OR UNDER
ANY NOTES SHALL BE MADE, IN ACCORDANCE WITH SECTION 2.17, FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO,
EXCLUDING, IN THE CASE OF EACH LENDER AND THE AGENT, TAXES THAT ARE IMPOSED ON
ITS OVERALL NET INCOME BY THE UNITED STATES AND TAXES THAT ARE IMPOSED ON ITS
OVERALL NET INCOME (AND FRANCHISE TAXES IMPOSED IN LIEU THEREOF)  BY THE STATE
OR FOREIGN JURISDICTION UNDER THE LAWS OF WHICH SUCH LENDER OR THE AGENT (AS THE
CASE MAY BE) IS ORGANIZED OR ANY POLITICAL SUBDIVISION THEREOF AND, IN THE CASE
OF EACH LENDER, TAXES THAT ARE IMPOSED ON ITS OVERALL NET INCOME ( AND FRANCHISE
TAXES IMPOSED IN LIEU THEREOF) BY THE STATE OR FOREIGN JURISDICTION OF SUCH
LENDER’S APPLICABLE LENDING OFFICE OR ANY POLITICAL SUBDIVISION THEREOF (ALL
SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND
LIABILITIES IN RESPECT OF PAYMENTS HEREUNDER OR WITH RESPECT TO ANY ADVANCES OR
UNDER ANY NOTES, HEREINAFTER REFERRED TO AS “TAXES”).  IF ANY BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT TO ANY SUM PAYABLE
HEREUNDER OR WITH RESPECT TO ANY ADVANCES OR UNDER ANY NOTE TO ANY LENDER OR THE
AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS SECTION 2.15) SUCH LENDER OR THE AGENT (AS THE CASE MAY
BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III)
SUCH  BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION
AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES.  IN ADDITION, EACH
BORROWER SHALL PAY ANY PRESENT OR FUTURE STAMP, DOCUMENTARY, EXCISE, PROPERTY OR
SIMILAR TAXES, CHARGES, OR LEVIES THAT ARISE FROM ANY PAYMENT MADE HEREUNDER OR
WITH RESPECT TO ANY ADVANCES AND UNDER ANY NOTES OR FROM THE EXECUTION, DELIVERY
OR REGISTRATION OF, PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS
AGREEMENT OR ANY NOTES ( “OTHER TAXES”).


 


(C)                                  INDEMNIFICATION AS TO TAXES.  EACH BORROWER
SHALL INDEMNIFY EACH LENDER AND THE AGENT FOR AND HOLD IT HARMLESS AGAINST THE
FULL AMOUNT OF TAXES AND OTHER TAXES, AND FOR THE FULL AMOUNT OF TAXES OF ANY
KIND IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.15,
IMPOSED ON OR PAID BY SUCH LENDER OR THE AGENT (AS THE CASE MAY BE) AND ANY
LIABILITY ( INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM
THE DATE SUCH LENDER OR THE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND
THEREFOR.


 


(D)                                 EVIDENCE OF OR EXEMPTION FROM TAXES.  WITHIN
30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE BORROWER WHICH PAID SUCH
TAXES SHALL FURNISH TO THE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 8.2, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH PAYMENT.  IN THE CASE
OF ANY PAYMENT HEREUNDER OR WITH RESPECT TO THE ADVANCES OR UNDER ANY NOTES BY
OR ON BEHALF OF ANY BORROWER THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED
STATES OR BY OR ON BEHALF OF ANY BORROWER BY A PAYOR THAT IS NOT A UNITED STATES
PERSON, IF THE BORROWER DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT THEREOF,
SUCH BORROWER SHALL FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO THE AGENT,
AT SUCH ADDRESS, AN OPINION OF COUNSEL ACCEPTABLE TO THE AGENT STATING THAT SUCH
PAYMENT IS EXEMPT FROM TAXES.  FOR PURPOSES OF THIS SUBSECTION (D) AND
SUBSECTION (E), THE TERMS “UNITED STATES” AND “UNITED STATES PERSON” HAVE THE
MEANINGS SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(E)                                  NON-U.S. LENDERS.  EACH LENDER ORGANIZED
UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO
THE DATE OF ITS EXECUTION AND DELIVERY OF THIS AGREEMENT (IN THE CASE OF

 

26

--------------------------------------------------------------------------------


 


EACH LENDER LISTED IN SCHEDULE I), AND FROM THE DATE ON WHICH ANY OTHER LENDER
BECOMES A PARTY HERETO (IN THE CASE OF EACH OTHER LENDER), AND FROM TIME TO TIME
THEREAFTER AS REQUESTED IN WRITING BY TBC (BUT ONLY SO LONG THEREAFTER AS SUCH
LENDER REMAINS LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE AGENT AND TBC WITH
TWO ORIGINAL INTERNAL REVENUE SERVICE FORMS W-8BEN OR W-8EC1, AS APPROPRIATE, OR
ANY SUCCESSOR FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, TO ESTABLISH THAT
SUCH LENDER IS NOT SUBJECT TO, OR IS ENTITLED TO A REDUCED RATE OF, UNITED
STATES WITHHOLDING TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR WITH RESPECT TO
ANY ADVANCES OR ANY NOTES.  IF THE FORMS PROVIDED BY A LENDER AT THE TIME SUCH
LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED STATES
INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE
SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PROVIDES
THE APPROPRIATE FORM CERTIFYING THAT A LOWER RATE APPLIES, WHEREUPON WITHHOLDING
TAX AT SUCH LOWER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES FOR PERIODS
GOVERNED BY SUCH FORM; PROVIDED, HOWEVER, THAT, IF AT THE DATE ON WHICH A LENDER
BECOMES A PARTY TO THIS AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO PAYMENTS
UNDER SUBSECTION 2.15(A) IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH
RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES
SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE
FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING
TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE ON SUCH DATE.  IF
ANY FORM OR DOCUMENT REFERRED TO IN THIS SUBSECTION 2.15(E) REQUIRES THE
DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION NECESSARY TO COMPUTE THE TAX
PAYABLE AND INFORMATION REQUIRED ON THE DATE HEREOF BY INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8EC1, THAT THE LENDER REASONABLY CONSIDERS TO BE CONFIDENTIAL,
THE LENDER SHALL GIVE NOTICE THEREOF TO THE RELEVANT BORROWERS AND SHALL NOT BE
OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT CONFIDENTIAL INFORMATION.


 


(F)                                    LENDER FAILURE TO PROVIDE IRS FORMS.  FOR
ANY PERIOD WITH RESPECT TO WHICH ANY LENDER HAS FAILED TO PROVIDE TBC WITH THE
APPROPRIATE FORM DESCRIBED IN SUBSECTION 2.15(E) (OTHER THAN IF SUCH FAILURE IS
DUE TO A CHANGE IN LAW OCCURRING AFTER THE DATE ON WHICH A FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED OR IF SUCH FORM OTHERWISE IS NOT REQUIRED UNDER
SUBSECTION 2.15(E)), SUCH LENDER SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER
SUBSECTION (A) OR (C) WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES BY
REASON OF SUCH FAILURE; PROVIDED, HOWEVER, THAT SHOULD A LENDER BECOME SUBJECT
TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED HEREUNDER, TBC SHALL
TAKE SUCH STEPS AS SUCH LENDER SHALL REASONABLY REQUEST TO ASSIST SUCH LENDER TO
RECOVER SUCH TAXES.


 


2.16                           ILLEGALITY.  IF ANY LENDER SHALL NOTIFY THE AGENT
THAT EITHER

 

(A)                                  THERE IS ANY INTRODUCTION OF, OR CHANGE IN
OR IN THE INTERPRETATION OF, ANY LAW OR REGULATION THAT IN THE OPINION OF
COUNSEL FOR SUCH LENDER IN THE RELEVANT JURISDICTION MAKES IT UNLAWFUL, OR

 

(B)                                 ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY ASSERTS THAT IT IS UNLAWFUL

 

for such Lender to continue to fund or maintain any Eurodollar Rate Advances or
to perform its obligations hereunder with respect to Eurodollar Rate Advances
hereunder, then, upon the issuance of such opinion of counsel or such assertion
by a central bank or other governmental authority, the Agent shall give notice
of such opinion or assertion to the Borrowers (accompanied by such opinion, if
applicable).  The Borrowers shall forthwith either

 

(I)                                     PREPAY IN FULL ALL EURODOLLAR RATE
COMMITTED ADVANCES AND ALL EURODOLLAR RATE BID ADVANCES MADE BY SUCH LENDER,
WITH ACCRUED INTEREST THEREON OR

 

27

--------------------------------------------------------------------------------


 

(II)                                  CONVERT EACH SUCH EURODOLLAR RATE
COMMITTED ADVANCE MADE BY SUCH LENDER INTO A BASE RATE ADVANCE.

 

Upon such prepayment or Conversion, the obligation of such Lender to make
Eurodollar Rate Committed Advances or Eurodollar Rate Bid Advances, or to
Convert Committed Advances into Eurodollar Rate Committed Advances, shall be
suspended until the Agent shall notify the Borrowers that the circumstances
causing such suspension no longer exists.

 


2.17                           PAYMENTS AND COMPUTATIONS.

 


(A)                                  TIME AND DISTRIBUTION OF PAYMENTS.  THE
BORROWERS SHALL MAKE EACH PAYMENT HEREUNDER AND WITH RESPECT TO ANY ADVANCES OR
UNDER ANY NOTES, WITHOUT COUNTERCLAIM OR SETOFF, NOT LATER THAN 11:00 A.M. (NEW
YORK CITY TIME) ON THE DAY WHEN DUE IN U.S. DOLLARS TO THE AGENT AT THE AGENT’S
ACCOUNT IN SAME DAY FUNDS.  THE AGENT SHALL PROMPTLY THEREAFTER CAUSE TO BE
DISTRIBUTED LIKE FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST, FEES OR
COMMISSIONS RATABLY (OTHER THAN AMOUNTS PAYABLE PURSUANT TO SECTION 2.6, 2.10,
2.14, 2.15, 2.16 OR 2.20) TO THE LENDERS FOR THE ACCOUNT OF THEIR RESPECTIVE
APPLICABLE LENDING OFFICES, AND LIKE FUNDS RELATING TO THE PAYMENT OF ANY OTHER
AMOUNT PAYABLE TO ANY LENDER TO SUCH LENDER FOR THE ACCOUNT OF ITS APPLICABLE
LENDING OFFICE, IN EACH CASE TO BE APPLIED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  FROM AND AFTER THE EFFECTIVE DATE OF AN ASSIGNMENT PURSUANT TO
SECTION 2.21, THE AGENT SHALL MAKE ALL PAYMENTS HEREUNDER AND WITH RESPECT TO
ANY ADVANCES OR UNDER ANY NOTES IN RESPECT OF THE INTEREST ASSIGNED THEREBY TO
THE LENDER ASSIGNEE THEREUNDER, AND THE PARTIES TO SUCH ASSIGNMENT SHALL MAKE
ALL APPROPRIATE ADJUSTMENTS IN SUCH PAYMENTS FOR THE PERIODS PRIOR TO SUCH
EFFECTIVE DATE DIRECTLY BETWEEN THEMSELVES.


 


(B)                                 COMPUTATION OF INTEREST, FEES AND
COMMISSIONS.  ALL COMPUTATIONS OF INTEREST BASED ON THE BASE RATE SHALL BE MADE
BY THE AGENT ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE.  ALL
COMPUTATIONS OF INTEREST BASED ON THE EURODOLLAR RATE OR THE FEDERAL FUNDS RATE
AND OF FACILITY FEES AND LETTER OF CREDIT COMMISSIONS SHALL BE MADE BY THE
AGENT, AND ALL COMPUTATIONS OF INTEREST PURSUANT TO SECTION 2.10 SHALL BE MADE
BY A LENDER, ON THE BASIS OF A YEAR OF 360 DAYS, IN EACH CASE FOR THE ACTUAL
NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN
THE PERIOD FOR WHICH SUCH INTEREST, FEES OR COMMISSIONS ARE PAYABLE.  EACH
DETERMINATION BY THE AGENT (OR, IN THE CASE OF SECTION 2.10, BY A LENDER) OF AN
INTEREST RATE HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT
MANIFEST ERROR.


 


(C)                                  PAYMENT DUE DATES.  WHENEVER ANY PAYMENT
HEREUNDER OR WITH RESPECT TO ANY ADVANCES OR UNDER ANY NOTES SHALL BE STATED TO
BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR FEE, AS THE CASE MAY BE,
BUT NOT LATER THAN THE TERMINATION DATE; PROVIDED, HOWEVER, IF SUCH EXTENSION
WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO
BE MADE IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY.


 


(D)                                 PRESUMPTION OF BORROWER PAYMENT.  UNLESS THE
AGENT RECEIVES NOTICE FROM A BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS
DUE TO ANY LENDERS HEREUNDER THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT IN
FULL, THE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL TO
THE AGENT ON SUCH DATE AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION,
CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO
THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT THAT SUCH BORROWER HAS
NOT MADE SUCH PAYMENT IN FULL TO THE AGENT, EACH SUCH LENDER SHALL REPAY TO THE
AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO

 

28

--------------------------------------------------------------------------------


 


SUCH LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE AGENT, AT THE
FEDERAL FUNDS RATE.


 


2.18                           SHARING OF PAYMENTS, ETC.  IF ANY LENDER OBTAINS
ANY PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT
OF SET-OFF, OR OTHERWISE) ON ACCOUNT OF THE COMMITTED ADVANCES MADE BY IT (OTHER
THAN PURSUANT TO SECTIONS 2.10, 2.14, 2.15, 2.16 OR 2.20), IN EXCESS OF ITS
RATABLE SHARE OF PAYMENTS ON ACCOUNT OF THE COMMITTED ADVANCES OBTAINED BY ALL
THE LENDERS, SUCH LENDER SHALL FORTHWITH PURCHASE FROM THE OTHER LENDERS SUCH
PARTICIPATIONS IN THE COMMITTED ADVANCES MADE BY THEM AS SHALL BE NECESSARY TO
CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT RATABLY WITH EACH OF
THEM, PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS
THEREAFTER RECOVERED FROM SUCH PURCHASING LENDER, SUCH PURCHASE FROM EACH OTHER
LENDER SHALL BE RESCINDED AND EACH SUCH OTHER LENDER SHALL REPAY TO THE
PURCHASING LENDER THE PURCHASE PRICE TO THE EXTENT OF SUCH RECOVERY TOGETHER
WITH AN AMOUNT EQUAL TO SUCH LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION
OF (I) THE AMOUNT OF SUCH LENDER’S REQUIRED REPAYMENT TO (II) THE TOTAL AMOUNT
SO RECOVERED FROM THE PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR
PAYABLE BY THE PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED. 
THE BORROWERS AGREE THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER
LENDER PURSUANT TO THIS SECTION 2.18 MAY, TO THE FULLEST EXTENT PERMITTED BY
LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF) WITH
RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A CREDITOR OF THE
BORROWERS IN THE AMOUNT OF SUCH PARTICIPATION.

 


2.19                           EVIDENCE OF DEBT.

 


(A)                                  LENDER RECORDS; IF NOTES REQUIRED.  EACH
LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR
ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER RESULTING
FROM EACH COMMITTED ADVANCE OWING TO SUCH LENDER FROM TIME TO TIME, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME HEREUNDER IN RESPECT OF COMMITTED ADVANCES.  EACH BORROWER SHALL, UPON
NOTICE BY ANY LENDER TO SUCH BORROWER (WITH A COPY OF SUCH NOTICE TO THE AGENT)
TO THE EFFECT THAT A COMMITTED NOTE IS REQUIRED OR APPROPRIATE IN ORDER FOR SUCH
LENDER TO EVIDENCE (WHETHER FOR PURPOSES OF PLEDGE, ENFORCEMENT OR OTHERWISE)
THE COMMITTED ADVANCES OWING TO, OR TO BE MADE BY, SUCH LENDER, SUCH BORROWER
SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH LENDER A COMMITTED NOTE PAYABLE TO
THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT UP TO THE COMMITMENT OF SUCH
LENDER.


 


(B)                                 RECORD OF BORROWINGS, PAYABLES AND
PAYMENTS.  THE REGISTER MAINTAINED BY THE AGENT PURSUANT TO SECTION 2.21(D)
SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR EACH LENDER, IN
WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED


 

(I)                                     THE DATE AND AMOUNT OF EACH BORROWING
MADE HEREUNDER TO EACH BORROWER, THE TYPE OF ADVANCES CONSTITUTING SUCH
BORROWING AND, IF APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO,

 

(II)                                  THE TERMS OF EACH ASSIGNMENT PURSUANT TO
SECTION 2.21,

 

(III)                               THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE
AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER
HEREUNDER, AND

 

(IV)                              THE AMOUNT OF ANY SUM RECEIVED BY THE AGENT
FROM A BORROWER HEREUNDER AND EACH LENDER’S SHARE THEREOF.

 

29

--------------------------------------------------------------------------------


 


(C)                                  EVIDENCE OF PAYMENT OBLIGATIONS.  ENTRIES
MADE IN GOOD FAITH BY THE AGENT IN THE REGISTER PURSUANT TO SUBSECTION (B)
ABOVE, AND BY EACH LENDER IN ITS ACCOUNT OR ACCOUNTS PURSUANT TO SUBSECTION (A)
ABOVE, SHALL BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE
AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM A BORROWER TO, IN THE CASE OF THE
REGISTER, EACH LENDER AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER,
UNDER THIS AGREEMENT, ABSENT MANIFEST ERROR; PROVIDED, HOWEVER, THAT THE FAILURE
OF THE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT AN ENTRY IS
INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR
OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT.


 


2.20                           ALTERATION OF COMMITMENTS AND ADDITION OF
LENDERS.

 


(A)                                  ALTER LENDER COMMITMENT.  BY A WRITTEN
AGREEMENT EXECUTED ONLY BY TBC, THE AGENT, EACH ISSUING BANK AND THE AFFECTED
LENDER AND ANY NON-PARTY LENDER INVOLVED,


 

(I)                                     THE COMMITMENT OF SUCH AFFECTED LENDER
MAY BE INCREASED TO THE AMOUNT SET FORTH IN SUCH AGREEMENT;

 

(II)                                  SUCH NON-PARTY LENDER MAY BE ADDED AS A
LENDER WITH A COMMITMENT AS SET FORTH IN SUCH AGREEMENT, PROVIDED THAT SUCH
LENDER AGREES TO BE BOUND BY ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT; AND

 

(III)                               THE UNUSED PORTION OF THE COMMITMENT OF SUCH
AFFECTED LENDER MAY BE REDUCED OR TERMINATED AND THE COMMITTED ADVANCES OWING TO
SUCH LENDER MAY BE PREPAID IN WHOLE OR IN PART, ALL AS SET FORTH IN SUCH
AGREEMENT.

 


(B)                                 CONDITIONS TO ALTERATION.  THE AGENT MAY
EXECUTE ANY SUCH AGREEMENT WITHOUT THE PRIOR CONSENT OF ANY LENDER OTHER THAN
THE LENDER AFFECTED, PROVIDED, HOWEVER, THAT IF AT THE TIME THE AGENT PROPOSES
TO EXECUTE SUCH AGREEMENT EITHER (A) TBC’S LONG-TERM SENIOR UNSECURED DEBT IS
RATED LOWER THAN A- BY S&P OR LOWER THAN A3 BY MOODY’S OR (B) A DEFAULT HAS
OCCURRED AND IS CONTINUING, THEN THE AGENT SHALL NOT EXECUTE ANY SUCH AGREEMENT
UNLESS IT HAS FIRST OBTAINED THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS,
AND PROVIDED FURTHER THAT THE AGENT SHALL NOT EXECUTE ANY SUCH AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS IF SUCH AGREEMENT WOULD
INCREASE THE TOTAL OF THE COMMITMENTS TO AN AMOUNT IN EXCESS OF $1,500,000,000
OR, PURSUANT TO SECTION 2.20(C), $2,000,000,000.


 


(C)                                  INCREASE TOTAL COMMITMENT.  THE COMPANY HAS
THE RIGHT, ONCE A YEAR, TO INCREASE THE TOTAL OF THE COMMITMENTS THROUGH A
REQUEST FOR ALTERATION, IN MINIMUM INCREMENTS OF $50,000,000, UP TO A MAXIMUM
AGGREGATE OF COMMITMENTS OF $2,000,000,000, PROVIDED THAT, IN ADDITION TO THE
REQUIREMENTS SPECIFIED IN SECTION 2.20(B), AT THE TIME OF AND AFTER GIVING
EFFECT TO AN INCREASE, TBC’S LONG-TERM SENIOR UNSECURED NON-CREDIT-ENHANCED DEBT
RATINGS FROM MOODY’S AND S&P ARE BETTER THAN OR EQUAL TO A3 AND A-,
RESPECTIVELY.  THE COMPANY MAY OFFER THE INCREASES TO


 

(I)                                     THE LENDERS, AND EACH LENDER SHALL HAVE
THE RIGHT, BUT NO OBLIGATION, TO INCREASE ITS COMMITMENT, BY GIVING NOTICE
THEREOF TO THE AGENT, TO ALL OR A PORTION OF THE PROPOSED INCREASE (THE
“PROPOSED INCREASED COMMITMENT”), ALLOCATIONS TO BE BASED ON THE RATIO OF EACH
LENDER’S PROPOSED INCREASED COMMITMENT, IF ANY, TO THE AGGREGATE OF ALL PROPOSED
INCREASED COMMITMENTS, AND

 

(II)                                  THIRD PARTY FINANCIAL INSTITUTIONS
ACCEPTABLE TO THE AGENT AND EACH ISSUING BANK, PROVIDED THAT THE MINIMUM
COMMITMENT OF EACH SUCH INSTITUTION EQUALS OR EXCEEDS $50,000,000.

 

30

--------------------------------------------------------------------------------


 


(D)                                 REQUEST FOR ALTERATION.  THE AGENT SHALL
GIVE EACH LENDER PROMPT NOTICE OF ANY SUCH AGREEMENT BECOMING EFFECTIVE.  ALL
REQUESTS FOR LENDER CONSENT UNDER THE PROVISIONS OF THIS SECTION 2.20 SHALL
SPECIFY THE DATE UPON WHICH ANY SUCH INCREASE, ADDITION, REDUCTION, TERMINATION,
OR PREPAYMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE DATE”) AND SHALL BE MADE BY
MEANS OF A REQUEST FOR ALTERATION SUBSTANTIALLY IN THE FORM AS SET FORTH IN
EXHIBIT C.  ON THE EFFECTIVE DATE ON WHICH THE COMMITMENT OF ANY LENDER IS
INCREASED, DECREASED, TERMINATED OR CREATED OR ON WHICH PREPAYMENT IS MADE, ALL
AS DESCRIBED IN SUCH REQUEST FOR ALTERATION, THE BORROWERS OR SUCH LENDER, AS
THE CASE MAY BE, SHALL MAKE AVAILABLE TO THE AGENT NOT LATER THAN 12:30 P.M.
(NEW YORK CITY TIME) ON SUCH DATE, IN SAME DAY FUNDS, THE AMOUNT, IF ANY, WHICH
MAY BE REQUIRED (AND THE AGENT SHALL DISTRIBUTE SUCH FUNDS RECEIVED BY IT TO THE
BORROWERS OR TO SUCH LENDERS, AS THE CASE MAY BE) SO THAT AT THE CLOSE OF
BUSINESS ON SUCH DATE THE SUM OF THE COMMITTED ADVANCES OF EACH LENDER THEN
OUTSTANDING SHALL BE IN THE SAME PROPORTION TO THE TOTAL OF THE COMMITTED
ADVANCES OF ALL THE LENDERS THEN OUTSTANDING AS THE COMMITMENT OF SUCH LENDER IS
TO THE TOTAL OF THE COMMITMENTS.  THE AGENT SHALL GIVE EACH LENDER NOTICE OF THE
AMOUNT TO BE MADE AVAILABLE BY, OR TO BE DISTRIBUTED TO, SUCH LENDER AT LEAST 3
BUSINESS DAYS BEFORE SUCH PAYMENT IS MADE.


 


2.21                           ASSIGNMENTS; SALES OF PARTICIPATIONS AND OTHER
INTERESTS IN ADVANCES.

 


(A)                                  ASSIGNMENT OF LENDER OBLIGATIONS.  FROM
TIME TO TIME EACH LENDER MAY, WITH THE PRIOR WRITTEN CONSENT OF TBC (SO LONG AS
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING) AND SUBJECT TO THE
QUALIFICATIONS SET FORTH BELOW, ASSIGN TO ONE OR MORE LENDERS OR AN ELIGIBLE
ASSIGNEE ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS COMMITMENT, THE
COMMITTED ADVANCES OWING TO IT, ITS PARTICIPATIONS IN LETTERS OF CREDIT AND THE
COMMITTED NOTE, IF ANY, HELD BY IT) AND WILL, AT ANY TIME, IF ARRANGED BY THE
COMPANY PURSUANT TO CLAUSE (I)(A) BELOW UPON AT LEAST 30 DAYS’ NOTICE TO SUCH
LENDER AND THE AGENT, ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, ALL OF ITS
COMMITMENT, THE COMMITTED ADVANCES OWING TO IT, ITS PARTICIPATIONS IN LETTERS OF
CREDIT AND THE COMMITTED NOTE, IF ANY, HELD BY IT); SUBJECT TO THE FOLLOWING:


 

(I)                                     IF SUCH LENDER NOTIFIES TBC AND THE
AGENT OF ITS INTENT TO REQUEST THE CONSENT OF TBC TO AN ASSIGNMENT, TBC SHALL
HAVE THE RIGHT, FOR 30 DAYS AFTER RECEIPT OF SUCH NOTICE AND SO LONG AS NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN ITS SOLE DISCRETION EITHER (A) TO
ARRANGE FOR ONE OR MORE ELIGIBLE ASSIGNEES TO ACCEPT SUCH ASSIGNMENT (A
“REQUIRED ASSIGNMENT”) OR (B) TO ARRANGE FOR THE RIGHTS AND OBLIGATIONS OF SUCH
LENDER (INCLUDING, WITHOUT LIMITATION, SUCH LENDER’S COMMITMENT), AND THE TOTAL
COMMITMENTS, TO BE REDUCED BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH LENDER’S
COMMITMENT PROPOSED TO BE ASSIGNED AND, IN CONNECTION WITH SUCH REDUCTION, TO
PREPAY THAT PORTION OF THE COMMITTED ADVANCES OWING TO SUCH LENDER WHICH IT
PROPOSES TO ASSIGN;

 

(II)                                  IF TBC FAILS TO NOTIFY SUCH LENDER WITHIN
30 DAYS OF TBC’S RECEIPT OF SUCH LENDER’S REQUEST FOR CONSENT TO ASSIGNMENT, THE
BORROWERS SHALL BE DEEMED TO CONSENT TO THE PROPOSED ASSIGNMENT;

 

(III)                               ANY SUCH ASSIGNMENT SHALL NOT REQUIRE ANY
BORROWER TO FILE A REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION OR APPLY TO QUALIFY THE INTERESTS IN THE COMMITTED ADVANCES UNDER THE
BLUE SKY LAWS OF ANY STATE AND THE ASSIGNING LENDER SHALL OTHERWISE COMPLY WITH
ALL FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO SUCH ASSIGNMENT;

 

(IV)                              UNLESS TBC CONSENTS, THE AMOUNT OF THE
COMMITMENT OF THE ASSIGNING LENDER BEING ASSIGNED PURSUANT TO ANY SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT)

 

31

--------------------------------------------------------------------------------


 

SHALL EITHER (A) EQUAL 50% OF ALL SUCH RIGHTS AND OBLIGATIONS (OR 100% IN THE
CASE OF A REQUIRED ASSIGNMENT) OR (B) NOT BE LESS THAN $10,000,000 OR AN
INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF;

 

(V)                                 UNLESS TBC CONSENTS, THE AGGREGATE AMOUNT OF
THE COMMITMENT ASSIGNED PURSUANT TO ALL SUCH ASSIGNMENTS OF SUCH LENDER (AFTER
GIVING EFFECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT EXCEED 50% (EXCEPT IN THE
CASE OF A REQUIRED ASSIGNMENT) OF ALL SUCH LENDER’S COMMITMENT (AS SET FORTH IN
SCHEDULE I, IN THE CASE OF EACH LENDER THAT IS A PARTY HERETO AS OF NOVEMBER 21,
2003, OR AS SET FORTH IN THE REGISTER AS THE AGGREGATE COMMITMENT ASSIGNED TO
SUCH LENDER PURSUANT TO ONE OR MORE ASSIGNMENTS, IN THE CASE OF ANY ASSIGNEE);
AND

 

(VI)                              NO LENDER SHALL BE OBLIGATED TO MAKE A
REQUIRED ASSIGNMENT UNLESS SUCH LENDER HAS RECEIVED PAYMENTS IN AN AGGREGATE
AMOUNT AT LEAST EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF ALL COMMITTED
ADVANCES BEING ASSIGNED, TOGETHER WITH ACCRUED INTEREST THEREON TO THE DATE OF
PAYMENT OF SUCH PRINCIPAL AMOUNT AND ALL OTHER AMOUNTS PAYABLE TO SUCH LENDER
UNDER THIS AGREEMENT (INCLUDING WITHOUT LIMITATION SECTION 2.13(B), PROVIDED
THAT SUCH LENDER SHALL RECEIVE ITS PRO RATA SHARE OF THE FACILITY FEE ON THE
NEXT DATE ON WHICH THE FACILITY FEE IS PAYABLE). 

 


(B)                                 EFFECT OF LENDER ASSIGNMENT.  FROM AND AFTER
THE EFFECTIVE DATE OF ANY ASSIGNMENT PURSUANT TO SECTION 2.21(A), (I) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT, IT
SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER AND (II) THE LENDER
ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER
HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT, RELINQUISH ITS RIGHTS
(OTHER THAN ITS RIGHTS UNDER SECTION 2.14, 2.15, 2.20 OR 8.3 TO THE EXTENT ANY
CLAIM THEREUNDER RELATES TO AN EVENT ARISING PRIOR TO SUCH ASSIGNMENT) AND BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN
ASSIGNMENT COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO). 


 


(C)                                  SECURITY INTEREST; ASSIGNMENT TO LENDER
AFFILIATE.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, ANY LENDER
MAY, UPON PRIOR OR CONTEMPORANEOUS NOTICE TO TBC AND THE AGENT, AT ANY TIME (I)
CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT (INCLUDING WITHOUT LIMITATION, THE ADVANCES OWING TO IT AND THE NOTES
HELD BY IT, IF ANY) IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, AND (II)
ASSIGN ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS COMMITMENT, THE
COMMITTED ADVANCES OWING TO IT, ITS PARTICIPATIONS IN LETTERS OF CREDIT AND THE
COMMITTED NOTE HELD BY IT, IF ANY) TO AN AFFILIATE OF SUCH LENDER UNLESS THE
RESULT OF SUCH AN ASSIGNMENT WOULD BE TO INCREASE THE COST TO ANY BORROWERS OF
REQUESTING, BORROWING, CONTINUING, MAINTAINING, PAYING OR CONVERTING ANY
ADVANCES.


 


(D)                                 AGENT’S REGISTER.  THE AGENT SHALL MAINTAIN
AT ITS ADDRESS REFERRED TO IN SECTION 8.2 A COPY OF EACH ASSIGNMENT DELIVERED TO
AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES
OF THE LENDERS AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE COMMITTED
ADVANCES OF EACH BORROWER OWING TO, EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWERS, THE AGENT AND THE
LENDERS MAY TREAT EACH ENTITY WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE
FOR INSPECTION BY THE BORROWERS OR ANY LENDER AT ANY REASONABLE TIME AND FROM
TIME TO

 

32

--------------------------------------------------------------------------------


 


TIME UPON REASONABLE PRIOR NOTICE.  UPON RECEIPT BY THE AGENT FROM THE ASSIGNING
LENDER OF AN ASSIGNMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT EXECUTED
BY AN ASSIGNING LENDER AND AN ASSIGNEE REPRESENTING THAT IT IS AN ELIGIBLE
ASSIGNEE, TOGETHER WITH EVIDENCE OF EACH COMMITTED ADVANCE SUBJECT TO SUCH
ASSIGNMENT, AND A PROCESSING AND RECORDING FEE OF $3,500 (PAYABLE BY EITHER THE
ASSIGNOR OR THE ASSIGNEE), THE AGENT SHALL, IF SUCH ASSIGNMENT IS A REQUIRED
ASSIGNMENT OR HAS BEEN CONSENTED TO BY TBC TO THE EXTENT REQUIRED BY
SECTION 2.21(A), (I) ACCEPT SUCH ASSIGNMENT, (II) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER, AND (III) GIVE PROMPT NOTICE THEREOF TO TBC. 


 


(E)                                  LENDER SALE OF PARTICIPATIONS.  EACH LENDER
MAY SELL PARTICIPATIONS IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS
COMMITMENT, THE ADVANCES OWING TO IT, ITS PARTICIPATIONS IN LETTERS OF CREDIT
AND THE NOTES HELD BY IT, IF ANY) TO ONE OR MORE AFFILIATES OF SUCH LENDER OR TO
ONE OR MORE OTHER COMMERCIAL BANKS; PROVIDED, HOWEVER, THAT


 

(I)                                     ANY SUCH PARTICIPATION SHALL NOT REQUIRE
ANY BORROWERS TO FILE A REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION OR APPLY TO QUALIFY ANY INTERESTS IN THE ADVANCES OR ANY NOTES UNDER
THE BLUE SKY LAWS OF ANY STATE AND THE LENDER SELLING OR GRANTING SUCH
PARTICIPATION SHALL OTHERWISE COMPLY WITH ALL FEDERAL AND STATE SECURITIES LAWS
APPLICABLE TO SUCH TRANSACTION,

 

(II)                                  NO PURCHASER OF SUCH A PARTICIPATION SHALL
BE CONSIDERED TO BE A “LENDER” FOR ANY PURPOSE UNDER THE AGREEMENT,

 

(III)                               SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT TO THE BORROWERS) SHALL
REMAIN UNCHANGED,

 

(IV)                              SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO
THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,

 

(V)                                 SUCH LENDER SHALL REMAIN THE HOLDER OF ANY
NOTES ISSUED WITH RESPECT TO ITS ADVANCES FOR ALL PURPOSES OF THIS AGREEMENT,

 

(VI)                              THE BORROWERS, THE AGENT AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND

 

(VII)                           NO PARTICIPANT UNDER ANY SUCH PARTICIPATION
SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY NOTE, OR ANY CONSENT TO ANY DEPARTURE BY ANY BORROWER
THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT WOULD
REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR
POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE
NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT
SUBJECT TO SUCH PARTICIPATION.

 


(F)                                    CONFIDENTIAL BORROWER INFORMATION.  ANY
LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR PROPOSED
ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION 2.21, DISCLOSE TO THE
ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT, ANY INFORMATION
RELATING TO THE BORROWERS FURNISHED TO SUCH LENDER BY OR ON BEHALF OF THE
BORROWERS; PROVIDED, HOWEVER, THAT, PRIOR TO ANY SUCH DISCLOSURE OF CONFIDENTIAL
INFORMATION, SUCH LENDER SHALL OBTAIN THE WRITTEN

 

33

--------------------------------------------------------------------------------


 


CONSENT OF THE BORROWERS, AND THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE
OR PARTICIPANT SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY SUCH
CONFIDENTIAL INFORMATION RECEIVED BY IT FROM SUCH LENDER EXCEPT AS DISCLOSURE
MAY BE REQUIRED OR APPROPRIATE TO GOVERNMENTAL AUTHORITIES, PURSUANT TO LEGAL
PROCESS, OR BY LAW OR GOVERNMENTAL REGULATION OR AUTHORITY.


 


2.22                           SUBSIDIARY BORROWERS.

 


(A)                                  SUBSIDIARY BORROWER DESIGNATION.  TBC MAY
AT ANY TIME, AND FROM TIME TO TIME, BY DELIVERY TO THE AGENT OF A BORROWER
SUBSIDIARY LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D, DULY EXECUTED BY TBC
AND THE RESPECTIVE SUBSIDIARY, DESIGNATE SUCH SUBSIDIARY AS A “SUBSIDIARY
BORROWER” FOR PURPOSES OF THIS AGREEMENT, AND SUCH SUBSIDIARY SHALL THEREUPON
BECOME A “SUBSIDIARY BORROWER” FOR PURPOSES OF THIS AGREEMENT AND, AS SUCH,
SHALL HAVE ALL OF THE RIGHTS AND OBLIGATIONS OF A BORROWER HEREUNDER.  THE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF EACH SUCH DESIGNATION BY TBC AND THE
IDENTITY OF THE DESIGNATED SUBSIDIARY.


 


(B)                                 TBC CONSENT TO SUBSIDIARY BORROWER
BORROWINGS AND NOTICES.  NO ADVANCES SHALL BE MADE TO A SUBSIDIARY BORROWER, AND
NO CONVERSION OF ANY ADVANCES AT THE REQUEST OF A SUBSIDIARY BORROWER SHALL BE
EFFECTIVE, WITHOUT, IN EACH AND EVERY INSTANCE, THE PRIOR CONSENT OF TBC, IN ITS
SOLE DISCRETION, WHICH SHALL BE EVIDENCED BY THE COUNTERSIGNATURE OF TBC TO THE
RELEVANT NOTICE OF BORROWING OR NOTICE OF CONVERSION.  IN ADDITION, NO NOTICES
WHICH ARE TO BE DELIVERED BY A BORROWER HEREUNDER SHALL BE EFFECTIVE, WITH
RESPECT TO ANY SUBSIDIARY BORROWER, UNLESS THE NOTICE IS COUNTERSIGNED BY TBC.


 


(C)                                  SUBSIDIARY BORROWER TERMINATION EVENT.  THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS WITH RESPECT TO ANY SUBSIDIARY
BORROWER SHALL CONSTITUTE A “SUBSIDIARY BORROWER TERMINATION EVENT” WITH RESPECT
TO SUCH SUBSIDIARY BORROWER:


 

(I)                                     SUCH SUBSIDIARY BORROWER CEASES TO BE A
SUBSIDIARY;

 

(II)                                  SUCH SUBSIDIARY BORROWER IS LIQUIDATED OR
DISSOLVED;

 

(III)                               SUCH SUBSIDIARY BORROWER FAILS TO PRESERVE
AND MAINTAIN ITS EXISTENCE OR MAKES ANY MATERIAL CHANGE IN THE NATURE OF ITS
BUSINESS AS CARRIED OUT ON THE DATE SUCH SUBSIDIARY BORROWER BECAME A BORROWER
HEREUNDER;

 

(IV)                              SUCH SUBSIDIARY BORROWER MERGES OR
CONSOLIDATES WITH OR INTO ANOTHER PERSON, OR CONVEYS, TRANSFERS, LEASES, OR
OTHERWISE DISPOSES OF (WHETHER IN ONE TRANSACTION OR IN A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO ANY PERSON (EXCEPT THAT A SUBSIDIARY BORROWER MAY MERGE
INTO OR DISPOSE OF ASSETS TO ANOTHER BORROWER);

 

(V)                                 ANY OF THE “EVENTS OF DEFAULT” DESCRIBED IN
SECTION 6.1(A) THROUGH (F) OCCURS TO OR WITH RESPECT TO SUCH SUBSIDIARY BORROWER
AS IF SUCH SUBSIDIARY BORROWER WERE “TBC”; OR

 

(VI)                              THE GUARANTY WITH RESPECT TO SUCH SUBSIDIARY
BORROWER CEASES, FOR ANY REASON, TO BE VALID AND BINDING ON TBC OR TBC SO STATES
IN WRITING.

 


(D)                                 TERMINATED SUBSIDIARY BORROWER.  UPON THE
OCCURRENCE OF A SUBSIDIARY BORROWER TERMINATION EVENT WITH RESPECT TO ANY
SUBSIDIARY BORROWER, SUCH SUBSIDIARY BORROWER (A “TERMINATED SUBSIDIARY
BORROWER”) SHALL CEASE TO BE A BORROWER FOR PURPOSES OF THIS AGREEMENT AND SHALL
NO LONGER BE ENTITLED TO REQUEST OR BORROW ADVANCES HEREUNDER.  ALL OUTSTANDING
ADVANCES OF A

 

34

--------------------------------------------------------------------------------


 


TERMINATED SUBSIDIARY BORROWER SHALL BE AUTOMATICALLY DUE AND PAYABLE AS OF THE
DATE ON WHICH THE SUBSIDIARY BORROWER TERMINATION EVENT OF SUCH TERMINATED
SUBSIDIARY BORROWER OCCURRED, TOGETHER WITH ACCRUED INTEREST THEREON AND ANY
OTHER AMOUNTS THEN DUE AND PAYABLE BY THAT BORROWER HEREUNDER, UNLESS, IN THE
CASE OF A SUBSIDIARY BORROWER TERMINATION EVENT DESCRIBED IN PARAGRAPH (IV) OF
SECTION 2.22(C), THE OTHER PERSON PARTY TO THE TRANSACTION IS A BORROWER AND
SUCH OTHER BORROWER HAS ASSUMED IN WRITING ALL OF THE OUTSTANDING ADVANCES AND
OTHER OBLIGATIONS UNDER THIS AGREEMENT AND UNDER ANY OTHER LOAN DOCUMENT, OF THE
TERMINATED SUBSIDIARY BORROWER.


 


(E)                                  TBC AS SUBSIDIARY BORROWERS’ AGENT.  EACH
OF THE SUBSIDIARY BORROWERS HEREBY APPOINTS AND AUTHORIZES TBC TO TAKE SUCH
ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT
AS ARE DELEGATED TO TBC BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.


 


(F)                                    SUBSIDIARIES’ SEVERAL LIABILITIES. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EACH OF THE
SUBSIDIARY BORROWERS SHALL BE SEVERALLY LIABLE FOR THE LIABILITIES AND
OBLIGATIONS OF SUCH SUBSIDIARY BORROWER UNDER THIS AGREEMENT AND ITS BORROWINGS,
AND OTHER LOAN DOCUMENTS, IF ANY.  NO SUBSIDIARY BORROWER SHALL BE LIABLE FOR
THE OBLIGATIONS OF ANY OTHER BORROWER UNDER THIS AGREEMENT OR ANY BORROWINGS OF
ANY OTHER BORROWER OR ANY OTHER BORROWER’S NOTES, IF ANY.  EACH SUBSIDIARY
BORROWER SHALL BE SEVERALLY LIABLE FOR ALL PAYMENTS OF THE PRINCIPAL OF AND
INTEREST ON ADVANCES TO SUCH SUBSIDIARY BORROWER, AND ANY OTHER AMOUNTS DUE
HEREUNDER THAT ARE SPECIFICALLY ALLOCABLE TO SUCH SUBSIDIARY BORROWER OR THE
ADVANCES TO SUCH SUBSIDIARY BORROWER.  WITH RESPECT TO ANY AMOUNTS DUE
HEREUNDER, INCLUDING FEES AND COMMISSIONS, THAT ARE NOT SPECIFICALLY ALLOCABLE
TO A PARTICULAR BORROWER, EACH BORROWER SHALL BE LIABLE FOR SUCH AMOUNT PRO RATA
IN THE SAME PROPORTION AS SUCH BORROWER’S OUTSTANDING ADVANCES BEAR TO THE TOTAL
OF THEN-OUTSTANDING ADVANCES TO ALL BORROWERS.


 


ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 


3.1                                 REPRESENTATIONS AND WARRANTIES BY THE
BORROWERS.  EACH OF THE BORROWERS REPRESENTS AND WARRANTS AS FOLLOWS:

 


(A)                                  CORPORATE STANDING.  TBC IS A DULY
ORGANIZED CORPORATION EXISTING IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.  EACH SUBSIDIARY BORROWER IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, AND EACH
OF TBC AND EACH SUBSIDIARY BORROWER IS QUALIFIED TO DO BUSINESS IN EVERY
JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT WHERE THE FAILURE TO
SO QUALIFY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION
OF TBC AND THE SUBSIDIARY BORROWERS AS A WHOLE.

 


(B)                                 CORPORATE POWERS; GOVERNMENTAL APPROVALS. 
THE EXECUTION AND DELIVERY AND THE PERFORMANCE OF THE TERMS OF THIS AGREEMENT
ARE, AND THE EXECUTION AND DELIVERY AND THE PERFORMANCE OF THE TERMS OF ANY
OTHER LOAN DOCUMENTS AND OF EACH GUARANTY WILL BE, WITHIN THE CORPORATE POWERS
OF EACH BORROWER PARTY THERETO, HAVE BEEN OR WILL HAVE BEEN (AS APPROPRIATE)
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, HAVE, OR WILL HAVE, RECEIVED
(AS APPROPRIATE) ALL NECESSARY GOVERNMENTAL APPROVAL, IF ANY (WHICH APPROVAL, IF
ANY, REMAINS IN FULL FORCE AND EFFECT), AND DO NOT CONTRAVENE ANY LAW, ANY
PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF ANY BORROWER PARTY
THERETO OR ANY CONTRACTUAL RESTRICTION BINDING ON ANY BORROWER PARTY THERETO.

 

35

--------------------------------------------------------------------------------


 


(C)                                  ENFORCEABILITY.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, IF ANY, WHEN DULY EXECUTED AND DELIVERED BY EACH BORROWER
PARTY THERETO, WILL CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH
BORROWER, ENFORCEABLE AGAINST SUCH BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, AND EACH GUARANTY, WHEN DULY EXECUTED AND DELIVERED BY TBC, WILL
CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF TBC, ENFORCEABLE AGAINST TBC
IN ACCORDANCE WITH ITS TERMS, SUBJECT TO GENERAL EQUITABLE PRINCIPLES AND EXCEPT
AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS OF GENERAL
APPLICATION RELATING TO CREDITORS’ RIGHTS.


 


(D)                                 NO MATERIAL PENDING OR THREATENED ACTIONS. 
IN TBC’S OPINION, THERE ARE NO PENDING OR THREATENED ACTIONS OR PROCEEDINGS
BEFORE ANY COURT OR ADMINISTRATIVE AGENCY THAT ARE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE AFFECT ON THE FINANCIAL CONDITION OR OPERATIONS OF THE COMPANY
WHICH IS LIKELY TO MATERIALLY IMPAIR THE ABILITY OF THE COMPANY TO REPAY THE
ADVANCES OR WHICH WOULD AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR THE ADVANCES.


 


(E)                                  CONSOLIDATED STATEMENTS.  THE CONSOLIDATED
STATEMENT OF FINANCIAL POSITION AS OF DECEMBER 31, 2002 AND THE RELATED
CONSOLIDATED STATEMENT OF EARNINGS AND RETAINED EARNINGS FOR THE YEAR THEN ENDED
(COPIES OF WHICH HAVE BEEN FURNISHED TO EACH LENDER) CORRECTLY SET FORTH THE
CONSOLIDATED FINANCIAL CONDITION OF TBC AND ITS SUBSIDIARIES AS OF SUCH DATE AND
THE RESULT OF THE CONSOLIDATED OPERATIONS FOR SUCH YEAR.  THE CONSOLIDATED
STATEMENT OF FINANCIAL POSITION AS OF SEPTEMBER 30, 2003 AND THE RELATED
CONSOLIDATED STATEMENT OF EARNINGS AND RETAINED EARNINGS FOR THE NINE MONTH
PERIOD THEN ENDED (COPIES OF WHICH HAVE BEEN FURNISHED TO EACH LENDER) CORRECTLY
SET FORTH, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, THE CONSOLIDATED FINANCIAL
CONDITION OF TBC AND ITS SUBSIDIARIES AS OF SUCH DATE AND THE RESULT OF THE
CONSOLIDATED OPERATIONS FOR SUCH NINE MONTH PERIOD.


 


(F)                                    REGULATION U.  NO BORROWER IS ENGAGED IN
THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK WITHIN THE MEANING OF REGULATION U ISSUED BY THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM, AND NO PROCEEDS OF ANY ADVANCE WILL BE USED TO
PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE
OF PURCHASING OR CARRYING ANY MARGIN STOCK.  FOLLOWING APPLICATION OF THE
PROCEEDS OF EACH ADVANCE, NOT MORE THAN 25 PERCENT OF THE VALUE OF THE ASSETS
(EITHER OF ANY BORROWER ONLY OR OF EACH BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS) SUBJECT TO THE PROVISIONS OF SECTION 4.2(A) OR SUBJECT TO
ANY RESTRICTION CONTAINED IN ANY AGREEMENT OR INSTRUMENT BETWEEN ANY BORROWER
AND ANY LENDER OR ANY AFFILIATE OF A LENDER RELATING TO DEBT WITHIN THE SCOPE OF
SECTION 6.1(D) WILL BE MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED
BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM).


 


(G)                                 INVESTMENT COMPANY ACT.  NO BORROWER IS AN
“INVESTMENT COMPANY,” OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL
UNDERWRITER” FOR, AN “INVESTMENT COMPANY,” AS SUCH TERMS ARE DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NEITHER THE MAKING OF ANY ADVANCES,
NOR THE APPLICATION OF THE PROCEEDS OR REPAYMENT THEREOF BY ANY BORROWER, NOR
THE CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, WILL VIOLATE ANY
PROVISION OF SUCH ACT OR ANY RULE, REGULATION OR ORDER OF THE SECURITIES AND
EXCHANGE COMMISSION THEREUNDER.


 


(H)                                 NO MATERIAL ADVERSE CHANGE.  EXCEPT AS
DISCLOSED IN FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION PRIOR TO THE
DATE HEREOF, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE COMPANY’S
FINANCIAL CONDITION OR RESULTS OF OPERATIONS SINCE DECEMBER 31, 2002 THAT IS
LIKELY TO IMPAIR THE ABILITY OF THE COMPANY TO REPAY THE ADVANCES.

 

36

--------------------------------------------------------------------------------


 


ARTICLE 4

COVENANTS OF TBC


 


4.1                                 AFFIRMATIVE COVENANTS OF TBC.  FROM THE DATE
OF THIS AGREEMENT AND SO LONG AS ANY AMOUNT IS PAYABLE BY A BORROWER TO ANY
LENDER HEREUNDER OR ANY COMMITMENT IS OUTSTANDING, TBC WILL:

 


(A)                                  PERIODIC REPORTS.  FURNISH TO THE LENDERS:


 

(1)                                  within 60 days after the close of each of
the first three quarters of each of TBC’s fiscal years, a Consolidated statement
of financial position of TBC and the Subsidiaries as of the end of such quarter
and a Consolidated comparative statement of earnings and retained earnings of
TBC and the Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, each certified by an
authorized officer of TBC,

 

(2)                                  within 120 days after the close of each of
TBC’s fiscal years, and with respect to any quarter thereof, if requested in
writing by the Majority Lenders (with a copy to the Agent), within 60 days after
the later of (x) the close of any of the first three quarters thereof subject of
such request and (y) such request, a statement certified by an authorized
officer of TBC showing in detail the computations required by the provisions of
Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d), based on the figures which appear on
the books of account of TBC and the Subsidiaries at the close of such quarters,

 

(3)                                  within 120 days after the close of each of
TBC’s fiscal years, a copy of the annual audit report of TBC, certified by
independent public accountants of nationally recognized standing, together with
financial statements consisting of a Consolidated statement of financial
position of TBC and the Subsidiaries as of the end of such fiscal year and a
Consolidated statement of earnings and retained earnings of TBC and the
Subsidiaries for such fiscal year,

 

(4)                                  within 120 days after the close of each of
TBC’s fiscal years, a statement certified by the independent public accountants
who shall have prepared the corresponding audit report furnished to the Lenders
pursuant to the provisions of clause (3) of this subsection (a), to the effect
that, in the course of preparing such audit report, such accountants had
obtained no knowledge, except as specifically stated, that TBC had been in
violation of the provisions of any one of Sections 4.2(a), 4.2(b), 4.2(c) and
4.2(d), at any time during such fiscal year,

 

(5)                                  promptly upon their becoming available, all
financial statements, reports and proxy statements which TBC sends to its
stockholders,

 

(6)                                  promptly upon their becoming available, all
regular and periodic financial reports which TBC or any Subsidiary files with
the Securities and Exchange Commission or any national securities exchange,

 

(7)                                  within 3 Business Days after the discovery
of the occurrence of any event which constitutes a Default, notice of such
occurrence together with a detailed statement by a responsible officer of TBC of
the steps being taken by TBC or the appropriate Subsidiary to cure the effect of
such event, and

 

37

--------------------------------------------------------------------------------


 

(8)                                  such other information respecting the
financial condition and operations of TBC or the Subsidiaries as the Agent may
from time to time reasonably request.

 

In lieu of furnishing the Lenders the items referred to in clauses (1), (3), (5)
and (6) above, TBC may notify the Lenders that such items are available on TBC’s
website at www.boeing.com, on the SEC’s website at www.sec.gov or at such other
website as notified to the Agent and the Lenders.

 


(B)                                 PAYMENT OF TAXES, ETC.  DULY PAY AND
DISCHARGE, AND CAUSE EACH SUBSIDIARY DULY TO PAY AND DISCHARGE, ALL MATERIAL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES UPON IT OR AGAINST ITS PROPERTIES
PRIOR TO A DATE WHICH IS 5 BUSINESS DAYS AFTER THE DATE ON WHICH PENALTIES ARE
ATTACHED THERETO, EXCEPT AND TO THE EXTENT ONLY THAT THE SAME SHALL BE CONTESTED
IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS BY TBC OR THE APPROPRIATE
SUBSIDIARY.


 


(C)                                  INSURANCE.  MAINTAIN, AND CAUSE EACH
SUBSIDIARY TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
OR ASSOCIATIONS, INSURANCE OF THE KINDS, COVERING THE RISKS AND IN THE RELATIVE
PROPORTIONATE AMOUNTS USUALLY CARRIED BY COMPANIES ENGAGED IN BUSINESSES SIMILAR
TO THAT OF TBC OR SUCH SUBSIDIARY, EXCEPT, TO THE EXTENT CONSISTENT WITH GOOD
BUSINESS PRACTICES, SUCH INSURANCE MAY BE PROVIDED BY TBC THROUGH ITS PROGRAM OF
SELF INSURANCE.


 


(D)                                 CORPORATE EXISTENCE.  PRESERVE AND MAINTAIN
ITS CORPORATE EXISTENCE.


 


(E)                                  MATERIAL COMPLIANCE WITH LAWS.  COMPLY, AND
CAUSE EACH SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS (INCLUDING ERISA AND APPLICABLE ENVIRONMENTAL LAWS), EXCEPT TO THE EXTENT
THAT FAILURE TO SO COMPLY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
FINANCIAL CONDITION OR OPERATIONS OF THE COMPANY.


 


4.2                                 GENERAL NEGATIVE COVENANTS OF TBC.  FROM THE
DATE OF THIS AGREEMENT AND SO LONG AS ANY AMOUNT SHALL BE PAYABLE BY TBC OR ANY
OTHER BORROWER TO ANY LENDER HEREUNDER OR ANY COMMITMENT SHALL BE OUTSTANDING,
TBC WILL NOT:

 


(A)                                  MORTGAGES, LIENS, ETC.  CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY MORTGAGE, PLEDGE, LIEN, SECURITY INTEREST OR OTHER
CHARGE OR ENCUMBRANCE (INCLUDING THE LIEN OR RETAINED SECURITY TITLE OF A
CONDITIONAL VENDOR) UPON OR WITH RESPECT TO ANY OF ITS PROPERTY, PLANT AND
EQUIPMENT, OR UPON OR WITH RESPECT TO THE PROPERTY, PLANT AND EQUIPMENT OF ANY
SUBSIDIARY, OR ASSIGN OR OTHERWISE CONVEY, OR PERMIT ANY SUBSIDIARY TO ASSIGN OR
OTHERWISE CONVEY, ANY RIGHT TO RECEIVE INCOME FROM OR WITH RESPECT TO ITS
PROPERTY, PLANT AND EQUIPMENT, EXCEPT


 

(1)                                  liens in connection with workmen’s
compensation, unemployment insurance or other social security obligations;

 

(2)                                  liens securing the performance of bids,
tenders, contracts (other than for the repayment of borrowed money), leases,
statutory obligations, surety and appeal bonds, liens to secure progress or
partial payments made to TBC or such Subsidiary and other liens of like nature
made in the ordinary course of business;

 

(3)                                  mechanics’, workmen’s, materialmen’s or
other like liens arising in the ordinary course of business in respect of
obligations which are not due or which are being contested in good faith;

 

38

--------------------------------------------------------------------------------


 

(4)                                  liens for taxes not yet due or being
contested in good faith and by appropriate proceedings by TBC or the affected
Subsidiary;

 

(5)                                  liens which arise in connection with the
leasing of equipment in the ordinary course of business;

 

(6)                                  liens on Property, Plant and Equipment
owned by TBC or any Subsidiary of TBC existing on the date of this Agreement;

 

(7)                                  liens on assets of a Person existing at the
time such Person is merged into or consolidated with TBC or a Subsidiary of TBC
or at the time of purchase, lease, or acquisition of the property or Voting
Stock of such Person as an entirety or substantially as an entirety by TBC or a
Subsidiary of TBC, whether or not any Debt secured by such liens is assumed by
TBC or such Subsidiary, provided that such liens are not created in anticipation
of such purchase, lease, acquisition or merger;

 

(8)                                  liens securing Debt of a Subsidiary of TBC
owing to TBC or to another Subsidiary;

 

(9)                                  liens on assets existing at the time of
acquisition of such property by TBC or a Subsidiary of TBC or purchase money
liens to secure the payment of all or part of the purchase price of property
upon acquisition of such assets by TBC or such Subsidiary or to secure any Debt
incurred or guaranteed by TBC or a Subsidiary prior to, at the time of, or
within one year after the later of the acquisition, completion or construction
(including any improvements on existing property), or commencement of full
operation, of such property, which Debt is incurred or guaranteed solely for the
purpose of financing all or any part of the purchase price thereof or
construction or improvements thereon; provided, however, that in the case of any
such acquisition, construction or improvement, the lien shall not apply to any
property theretofore owned by TBC or such Subsidiary other than, in the case of
such construction or improvement, any theretofore unimproved real property on
which the property so constructed or the improvement made is located;

 

(10)                            liens securing obligations of TBC or a
Subsidiary incurred in conjunction with industrial revenue bonds or other
instruments utilized in connection with incentive structures for tax purposes
issued for the benefit of TBC or a Subsidiary in connection with any Property,
Plant and Equipment used by TBC or a Subsidiary;

 

(11)                            any extension, renewal or replacement (or
successive extensions, renewals or replacements in whole or in part of any lien
referred to in the foregoing; provided, however, that the principal amount of
Debt secured thereby shall not exceed the principal amount of Debt so secured at
the time of such extension, renewal or replacement and that such extension,
renewal or replacement shall be limited to all or any part of the property that
secured the lien so extended, renewed or replace (plus improvements and
construction on such property); and

 

(12)                            other liens, charges and encumbrances, so long
as the aggregate amount of the Consolidated Debt for which all such liens,
charges and encumbrances serve as security does not exceed 15% of Consolidated
net Property, Plant and Equipment.

 


(B)                                 CONSOLIDATED DEBT.  PERMIT CONSOLIDATED DEBT
(SUBJECT TO SECTION 4.3) TO BE AT ANY TIME MORE THAN 60% OF TOTAL CAPITAL, WHERE
“TOTAL CAPITAL” MEANS THE SUM OF SHAREHOLDERS’ EQUITY AND CONSOLIDATED DEBT.

 

39

--------------------------------------------------------------------------------


 


(C)                                  PAYMENT IN VIOLATION OF AN AGREEMENT.  MAKE
ANY PAYMENT, OR PERMIT ANY SUBSIDIARY TO MAKE ANY PAYMENT, OF PRINCIPAL OR
INTEREST, ON ANY DEBT WHICH PAYMENT WOULD CONSTITUTE A VIOLATION OF THE TERMS OF
THIS AGREEMENT OR OF THE TERMS OF ANY INDENTURE OR AGREEMENT BINDING ON SUCH
CORPORATION OR TO WHICH SUCH CORPORATION IS A PARTY EXCEPT, IN THE CASE OF ANY
PAYMENT MADE BY A SUBSIDIARY, TO THE EXTENT SUCH PAYMENT IS NOT LIKELY TO IMPAIR
THE ABILITY OF TBC TO REPAY THE ADVANCES.


 


(D)                                 MERGER OR CONSOLIDATION.  MERGE OR
CONSOLIDATE WITH OR INTO, OR CONVEY, TRANSFER, LEASE, OR OTHERWISE DISPOSE OF
(WHETHER IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO ANY PERSON EXCEPT
THAT A BORROWER MAY MERGE OR CONSOLIDATE WITH ANY PERSON SO LONG AS SUCH
BORROWER IS THE SURVIVING CORPORATION AND NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM, AND EXCEPT THAT ANY DIRECT OR INDIRECT
SUBSIDIARY OF TBC MAY MERGE OR CONSOLIDATE WITH OR INTO, OR DISPOSE OF ASSETS
TO, TBC OR ANY OTHER DIRECT OR INDIRECT SUBSIDIARY OF TBC, PROVIDED, IN EACH
CASE, THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF
SUCH PROPOSED TRANSACTION OR WOULD RESULT THEREFROM.


 


(E)                                  MATERIAL CHANGE IN BUSINESS.  MAKE ANY
MATERIAL CHANGE IN THE NATURE OF ITS BUSINESS AS CARRIED OUT ON THE DATE HEREOF.


 


4.3                                 FINANCIAL STATEMENT TERMS.  FOR PURPOSES OF
SECTION 4.2(B), ALL CAPITALIZED TERMS NOT DEFINED IN THIS AGREEMENT SHALL HAVE
THE RESPECTIVE MEANINGS USED IN TBC’S PUBLISHED CONSOLIDATED FINANCIAL
STATEMENTS AND CALCULATED UNDER THE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND
PRACTICES APPLIED BY TBC ON THE DATE HEREOF IN THE PREPARATION OF SUCH FINANCIAL
STATEMENTS.  HOWEVER, NOTWITHSTANDING THE FOREGOING, (A) SUCH TERMS SHALL
EXCLUDE AMOUNTS ATTRIBUTABLE TO BOEING CAPITAL SERVICES CORPORATION AND ITS
SUBSIDIARIES AND BOEING FINANCIAL CORPORATION, A DELAWARE CORPORATION; AND (B)
TOTAL CAPITAL SHALL EXCLUDE THE EFFECTS OF ANY REPURCHASE BY TBC OF ITS COMMON
STOCK AND ANY MERGER-RELATED ACCOUNTING ADJUSTMENTS WHICH ARE ATTRIBUTABLE TO
THE MERGER WITH OR ACQUISITION OF MCDONNELL DOUGLAS CORPORATION BY TBC.

 


4.4                                 WAIVERS OF COVENANTS.  THE DEPARTURE BY TBC
OR ANY SUBSIDIARY FROM THE REQUIREMENTS OF ANY OF THE PROVISIONS OF THIS
ARTICLE 4 SHALL BE PERMITTED ONLY IF SUCH DEPARTURE HAS BEEN CONSENTED TO IN
ADVANCE IN A WRITING SIGNED BY THE MAJORITY LENDERS, AND SUCH WRITING SHALL BE
EFFECTIVE AS A CONSENT ONLY TO THE SPECIFIC DEPARTURE DESCRIBED IN SUCH
WRITING.  SUCH DEPARTURE BY TBC OR ANY SUBSIDIARY WHEN PROPERLY CONSENTED TO BY
THE MAJORITY LENDERS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNDER
SECTION 6.1(C).

 


ARTICLE 5

CONDITIONS PRECEDENT TO BORROWINGS AND ISSUANCES

 


5.1                                 CONDITIONS PRECEDENT TO THE INITIAL
BORROWING OR INITIAL ISSUANCE OF TBC.  THE OBLIGATION OF EACH LENDER TO MAKE ITS
INITIAL ADVANCE TO TBC AND OF EACH ISSUING BANK TO ISSUE A LETTER OF CREDIT FOR
THE ACCOUNT OF TBC ARE SUBJECT TO RECEIPT BY THE AGENT ON OR BEFORE THE DAY OF
THE INITIAL BORROWING OR INITIAL ISSUANCE OF ALL OF THE FOLLOWING, EACH DATED AS
OF THE DAY HEREOF, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND ITS
COUNSEL:

 

(A)                                  DOCUMENTATION.  COPIES OF ALL DOCUMENTS,
CERTIFIED BY AN OFFICER OF TBC, EVIDENCING NECESSARY CORPORATE ACTION BY TBC AND
GOVERNMENTAL APPROVALS, IF ANY, WITH RESPECT TO

 

40

--------------------------------------------------------------------------------


 

THIS AGREEMENT, TO THE OTHER LOAN DOCUMENTS, IF ANY, AND TO GUARANTIES TO BE
DELIVERED BY TBC PURSUANT TO SECTION 5.4(E);

 

(B)                                 OFFICER’S CERTIFICATE.  A CERTIFICATE OF THE
SECRETARY OR AN ASSISTANT SECRETARY OF TBC WHICH CERTIFIES THE NAMES OF THE
OFFICERS OF TBC AUTHORIZED TO SIGN THE NOTES, IF ANY, AND THE OTHER DOCUMENTS TO
BE DELIVERED HEREUNDER, TOGETHER WITH TRUE SPECIMEN SIGNATURES OF SUCH OFFICERS
AND FACSIMILE SIGNATURES OF OFFICERS AUTHORIZED TO SIGN BY FACSIMILE SIGNATURE
(ON WHICH CERTIFICATE EACH LENDER MAY CONCLUSIVELY RELY UNTIL IT RECEIVES A
FURTHER CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF TBC CANCELING
OR AMENDING THE PRIOR CERTIFICATE AND SUBMITTING SPECIMEN SIGNATURES OF THE
OFFICERS NAMED IN SUCH FURTHER CERTIFICATE);

 

(C)                                  OPINION OF COMPANY COUNSEL.  A FAVORABLE
OPINION OF COUNSEL FOR TBC SUBSTANTIALLY IN THE FORM OF EXHIBIT E AND AS TO SUCH
OTHER MATTERS AS THE AGENT MAY REASONABLY REQUEST, WHICH OPINION TBC HEREBY
EXPRESSLY INSTRUCTS SUCH COUNSEL TO PREPARE AND DELIVER;

 

(D)                                 OPINION OF AGENT’S COUNSEL.  A FAVORABLE
OPINION OF SHEARMAN & STERLING, COUNSEL FOR THE AGENT, SUBSTANTIALLY IN THE FORM
OF EXHIBIT F;

 

(E)                                  TERMINATION OF 1997 AGREEMENT.  TBC SHALL
HAVE TERMINATED IN WHOLE THE COMMITMENTS OF THE BANKS PARTIES TO THE 1997 CREDIT
AGREEMENT;

 

(F)                                    SATISFACTION OF 1997 AGREEMENT
OBLIGATIONS.  TBC AND ITS SUBSIDIARIES SHALL HAVE SATISFIED ALL OF THEIR
RESPECTIVE OBLIGATIONS UNDER THE 1997 CREDIT AGREEMENT INCLUDING, WITHOUT
LIMITATION, THE PAYMENT OF ALL FEES UNDER SUCH AGREEMENT;

 

(G)                                 TERMINATION OF 2000 AGREEMENT.  TBC SHALL
HAVE TERMINATED IN WHOLE THE COMMITMENTS OF THE BANKS PARTIES TO THE 2000 CREDIT
AGREEMENT; AND

 

(H)                                 SATISFACTION OF 2000 AGREEMENT OBLIGATIONS. 
TBC AND ITS SUBSIDIARIES SHALL HAVE SATISFIED ALL OF THEIR RESPECTIVE
OBLIGATIONS UNDER THE 2000 CREDIT AGREEMENT INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF ALL FEES UNDER SUCH AGREEMENT.

 


5.2                                 CONDITIONS PRECEDENT TO EACH COMMITTED
BORROWING AND EACH ISSUANCE OF TBC.  THE OBLIGATION OF EACH LENDER TO MAKE A
COMMITTED ADVANCE ON THE OCCASION OF EACH COMMITTED BORROWING (INCLUDING THE
INITIAL BORROWING) AND THE OBLIGATION OF EACH ISSUING BANK TO ISSUE A LETTER OF
CREDIT (INCLUDING THE INITIAL ISSUANCE) ARE SUBJECT TO THE FURTHER CONDITIONS
PRECEDENT THAT ON THE DATE OF THE REQUEST FOR A COMMITTED BORROWING, DATE OF THE
REQUESTED ISSUANCE AND ON THE DATE OF SUCH BORROWING OR ISSUANCE, THE FOLLOWING
STATEMENTS SHALL BE TRUE, AND BOTH THE GIVING OF THE APPLICABLE NOTICE OF
COMMITTED BORROWING, NOTICE OF ISSUANCE AND THE ACCEPTANCE BY TBC OF THE
PROCEEDS OF SUCH COMMITTED BORROWING OR SUCH LETTER OF CREDIT SHALL BE A
REPRESENTATION BY TBC THAT:

 

(A)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SUBSECTIONS (A) THROUGH (G) OF SECTION 3.1 ARE TRUE AND ACCURATE ON
AND AS OF EACH SUCH DATE AS THOUGH MADE ON AND AS OF EACH SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE); AND

 

(B)                                 AS OF EACH SUCH DATE NO EVENT HAS OCCURRED
AND IS CONTINUING, OR WOULD RESULT FROM THE PROPOSED COMMITTED BORROWING OR
ISSUANCE, WHICH CONSTITUTES A DEFAULT.

 

41

--------------------------------------------------------------------------------


 


5.3                                 CONDITIONS PRECEDENT TO EACH BID BORROWING
OF TBC.  THE OBLIGATION OF ANY LENDER TO MAKE A BID ADVANCE ON THE OCCASION OF A
BID BORROWING (INCLUDING THE INITIAL BORROWING) IS SUBJECT TO THE FURTHER
CONDITIONS PRECEDENT THAT:

 

(A)                                  NOTICE OF BID BORROWING.  THE AGENT SHALL
HAVE RECEIVED THE WRITTEN CONFIRMATORY NOTICE OF BID BORROWING WITH RESPECT
THERETO;

 

(B)                                 BID NOTES.  ON OR BEFORE THE DATE OF SUCH
BID BORROWING, BUT PRIOR TO SUCH BID BORROWING, THE AGENT SHALL HAVE RECEIVED A
BID NOTE PAYABLE TO THE ORDER OF SUCH LENDER FOR EACH OF THE ONE OR MORE BID
ADVANCES TO BE MADE BY SUCH LENDER AS PART OF SUCH BID BORROWING, IN A PRINCIPAL
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BID ADVANCE TO BE EVIDENCED THEREBY
AND OTHERWISE ON SUCH TERMS AS WERE AGREED TO FOR SUCH BID ADVANCE IN ACCORDANCE
WITH SECTION 2.6;

 

(C)                                  PERIODIC REPORTS.  EACH LENDER INTENDING TO
MAKE A BID ADVANCE SHALL HAVE RECEIVED THE STATEMENTS PROVIDED BY TBC PURSUANT
TO SECTION 4.1(A)(1), (2) AND (3) OR SHALL HAVE RECEIVED NOTICE THAT SUCH
STATEMENTS ARE AVAILABLE ON TBC’S WEBSITE WWW.BOEING.COM OR ANY SUCCESSOR
WEBSITE NOTIFIED TO THE AGENT AND THE LENDERS; AND

 

(D)                                 REPRESENTATIONS.  ON THE DATE OF SUCH
REQUEST AND THE DATE OF SUCH BORROWING, THE FOLLOWING STATEMENTS SHALL BE TRUE,
AND EACH OF THE GIVING OF THE APPLICABLE NOTICE OF BORROWING AND THE ACCEPTANCE
BY TBC OF THE PROCEEDS OF SUCH BID BORROWING SHALL BE A REPRESENTATION BY TBC
THAT:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SUBSECTIONS (A) THROUGH (G) OF SECTION 3.1 ARE TRUE AND ACCURATE ON
AND AS OF EACH SUCH DATE AS THOUGH MADE ON AND AS OF EACH SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE);

 

(II)                                  AS OF EACH SUCH DATE NO EVENT HAS OCCURRED
AND IS CONTINUING, OR WOULD RESULT FROM THE PROPOSED BID BORROWING, WHICH
CONSTITUTES A DEFAULT; AND

 

(III)                               NO EVENT HAS OCCURRED AND NO CIRCUMSTANCE
EXISTS AS A RESULT OF WHICH ANY INFORMATION CONCERNING TBC THAT HAS BEEN
PROVIDED BY TBC TO THE AGENT OR THE LENDERS IN CONNECTION WITH SUCH BID
BORROWING WOULD INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.

 


5.4                                 CONDITIONS PRECEDENT TO THE INITIAL
BORROWING AND ISSUANCE OF A SUBSIDIARY BORROWER.  THE OBLIGATION OF EACH LENDER
TO MAKE ITS INITIAL ADVANCE TO ANY PARTICULAR SUBSIDIARY BORROWER AND OF EACH
ISSUING BANK TO ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF SUCH SUBSIDIARY
BORROWER ARE SUBJECT TO THE RECEIPT BY THE AGENT, ON OR BEFORE THE DAY OF THE
INITIAL BORROWING OR INITIAL ISSUANCE BY SUCH SUBSIDIARY BORROWER, OF ALL OF THE
FOLLOWING, EACH DATED ON OR PRIOR TO THE DAY OF THE INITIAL BORROWING OR
ISSUANCE, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND ITS COUNSEL:

 

(A)                                  BORROWER SUBSIDIARY LETTER.  A BORROWER
SUBSIDIARY LETTER, SUBSTANTIALLY IN THE FORM OF EXHIBIT D, EXECUTED BY SUCH
SUBSIDIARY BORROWER AND TBC;

 

(B)                                 DOCUMENTATION.  COPIES OF ALL DOCUMENTS,
CERTIFIED BY AN OFFICER OF THE SUBSIDIARY BORROWER, EVIDENCING NECESSARY
CORPORATE ACTION BY THE SUBSIDIARY BORROWER AND

 

42

--------------------------------------------------------------------------------


 

GOVERNMENTAL APPROVALS, IF ANY, WITH RESPECT TO THIS AGREEMENT AND ANY OTHER
LOAN DOCUMENTS;

 

(C)                                  OFFICER’S CERTIFICATE.  A CERTIFICATE OF
THE SECRETARY OR AN ASSISTANT SECRETARY OF TBC OR THE SUBSIDIARY BORROWER WHICH
CERTIFIES THE NAMES OF THE OFFICERS OF THE SUBSIDIARY BORROWER AUTHORIZED TO
SIGN THE NOTES AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER, TOGETHER WITH
TRUE SPECIMEN SIGNATURES OF SUCH OFFICERS AND FACSIMILE SIGNATURES OF OFFICERS
AUTHORIZED TO SIGN BY FACSIMILE SIGNATURE (ON WHICH CERTIFICATE EACH LENDER MAY
CONCLUSIVELY RELY UNTIL IT RECEIVES A FURTHER CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF TBC OR THE SUBSIDIARY BORROWER CANCELING OR AMENDING THE
PRIOR CERTIFICATE AND SUBMITTING SIGNATURES OF THE OFFICERS NAMED IN SUCH
FURTHER CERTIFICATE);

 

(D)                                 OPINION OF SUBSIDIARY COUNSEL.  A FAVORABLE
OPINION OF IN-HOUSE COUNSEL TO THE SUBSIDIARY BORROWER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT G AND AS TO SUCH OTHER MATTERS AS THE AGENT MAY REASONABLY
REQUEST;

 

(E)                                  TBC GUARANTY.  A GUARANTY OF TBC THAT
UNCONDITIONALLY GUARANTEES THE PAYMENT OF ALL OBLIGATIONS OF SUCH SUBSIDIARY
BORROWER HEREUNDER AND UNDER THE NOTES OF SUCH SUBSIDIARY BORROWER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT H, EXECUTED AND DELIVERED BY TBC TO THE
AGENT; AND

 

(F)                                    OPINION OF TBC COUNSEL.  A FAVORABLE
OPINION OF IN-HOUSE COUNSEL TO TBC, SUBSTANTIALLY IN THE FORM OF EXHIBIT I AND
AS TO SUCH OTHER MATTERS AS THE AGENT MAY REASONABLY REQUEST.

 


5.5                                 CONDITIONS PRECEDENT TO EACH COMMITTED
BORROWING OR ISSUANCE OF A SUBSIDIARY BORROWER.  THE OBLIGATION OF EACH LENDER
TO MAKE A COMMITTED ADVANCE TO A SUBSIDIARY BORROWER ON THE OCCASION OF EACH
COMMITTED BORROWING (INCLUDING THE INITIAL BORROWING) AND THE OBLIGATION OF EACH
ISSUING BANK TO ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF SUCH SUBSIDIARY
BORROWER (INCLUDING THE INITIAL ISSUANCE) ARE SUBJECT TO THE FURTHER CONDITIONS
PRECEDENT THAT ON THE DATE OF THE REQUEST FOR SUCH COMMITTED BORROWING, DATE OF
THE REQUESTED ISSUANCE AND THE DATE OF SUCH BORROWING OR ISSUANCE, THE FOLLOWING
STATEMENTS SHALL BE TRUE, AND EACH OF THE GIVING OF THE APPLICABLE NOTICE OF
COMMITTED BORROWING, NOTICE OF ISSUANCE AND THE ACCEPTANCE BY SUCH SUBSIDIARY
BORROWER OF THE PROCEEDS OF SUCH COMMITTED BORROWING OR SUCH LETTER OF CREDIT
SHALL BE (A) A REPRESENTATION BY SUCH SUBSIDIARY BORROWER THAT:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
THAT SUBSIDIARY BORROWER CONTAINED (A) IN SUBSECTIONS (A) THROUGH (G) OF
SECTION 3.1 ARE TRUE AND ACCURATE ON AND AS OF EACH SUCH DATE AS THOUGH MADE ON
AND AS OF EACH SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES RELATE SOLELY TO AN EARLIER DATE), AND (B) IN ITS BORROWER SUBSIDIARY
LETTER ARE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING OR ISSUANCE,
BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING OR ISSUANCE; AND

 

(II)                                  AS OF EACH SUCH DATE NO EVENT HAS OCCURRED
AND IS CONTINUING, OR WOULD RESULT FROM THE PROPOSED COMMITTED BORROWING OR
ISSUANCE, WHICH CONSTITUTES A DEFAULT;

 

and (b) a representation by TBC that the representations and warranties of TBC
contained in subsections (a) through (g) of Section 3.1 are true and accurate on
and as of each such date as though made on and as of each such date (except to
the extent that such representations and warranties relate solely to an earlier
date), and that, as of each such date, no event has occurred and is continuing,
or would result from the proposed Committed Borrowing or issuance, which
constitutes a Default.

 

43

--------------------------------------------------------------------------------


 


5.6                                 CONDITIONS PRECEDENT TO EACH BID BORROWING
OF A SUBSIDIARY BORROWER.  THE OBLIGATION OF ANY LENDER TO MAKE A BID ADVANCE TO
ANY PARTICULAR SUBSIDIARY BORROWER ON THE OCCASION OF EACH BID BORROWING
(INCLUDING THE INITIAL BORROWING) IS SUBJECT TO THE FURTHER CONDITIONS PRECEDENT
THAT:

 

(A)                                  NOTICE OF BID BORROWING.  THE AGENT SHALL
HAVE RECEIVED THE WRITTEN CONFIRMATORY NOTICE OF BID BORROWING WITH RESPECT
THERETO;

 

(B)                                 BID NOTES.  ON OR BEFORE THE DATE OF SUCH
BID BORROWING, BUT PRIOR TO SUCH BID BORROWING, THE AGENT SHALL HAVE RECEIVED A
BID NOTE PAYABLE TO THE ORDER OF SUCH LENDER FOR EACH OF THE ONE OR MORE BID
ADVANCES TO BE MADE BY SUCH LENDER AS PART OF SUCH BID BORROWING, IN A PRINCIPAL
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BID ADVANCE TO BE EVIDENCED THEREBY
AND OTHERWISE ON SUCH TERMS AS WERE AGREED TO FOR SUCH BID ADVANCE IN ACCORDANCE
WITH SECTION 2.6;

 

(C)                                  PERIODIC REPORTS.  EACH LENDER INTENDING TO
MAKE A BID ADVANCE SHALL HAVE RECEIVED THE STATEMENTS PROVIDED BY TBC PURSUANT
TO SECTION 4.1(A)(1), (2) AND (3) OR SHALL HAVE RECEIVED NOTICE THAT SUCH
STATEMENTS ARE AVAILABLE ON TBC’S WEBSITE; AND

 

(D)                                 SUBSIDIARY REPRESENTATIONS.  ON THE DATE OF
SUCH REQUEST AND THE DATE OF SUCH BORROWING, THE FOLLOWING STATEMENTS SHALL BE
TRUE, AND EACH OF THE GIVING OF THE APPLICABLE NOTICE OF BID BORROWING AND THE
ACCEPTANCE BY THE SUBSIDIARY OF THE PROCEEDS OF SUCH BID BORROWING SHALL BE (A)
A REPRESENTATION BY SUCH SUBSIDIARY BORROWER THAT:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED (A) IN SUBSECTIONS (A) THROUGH (G) OF SECTION 3.1 HEREOF WITH RESPECT
TO SUCH SUBSIDIARY BORROWER ARE TRUE AND ACCURATE ON AND AS OF EACH SUCH DATE AS
THOUGH MADE ON AND AS OF EACH SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE), AND (B) IN ITS
BORROWER SUBSIDIARY LETTER ARE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH
BORROWING, BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING;

 

(II)                                  AS OF EACH SUCH DATE NO EVENT HAS OCCURRED
AND IS CONTINUING, OR WOULD RESULT FROM THE PROPOSED BID BORROWING WHICH
CONSTITUTES A DEFAULT; AND

 

(III)                               NO EVENT HAS OCCURRED AND NO CIRCUMSTANCE
EXISTS AS A RESULT OF WHICH ANY INFORMATION CONCERNING TBC OR THE SUBSIDIARY
BORROWER THAT HAS BEEN PROVIDED BY TBC OR THE SUBSIDIARY BORROWER TO THE AGENT
OR THE LENDERS IN CONNECTION WITH SUCH BID BORROWING WOULD INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT OR ANY FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND

 

(E)                                  TBC REPRESENTATION.  A REPRESENTATION BY
TBC THAT THE REPRESENTATIONS AND WARRANTIES OF TBC CONTAINED IN SUBSECTIONS (A)
THROUGH (G) OF SECTION 3.1 ARE TRUE AND ACCURATE ON AND AS OF EACH SUCH DATE AS
THOUGH MADE ON AND AS OF EACH SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE), AND THAT, AS
OF EACH SUCH DATE, NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
THE PROPOSED COMMITTED BORROWING WHICH CONSTITUTES A DEFAULT.

 

44

--------------------------------------------------------------------------------


 


ARTICLE 6

EVENTS OF DEFAULT


 


6.1                                 EVENTS OF DEFAULT.  EACH OF THE FOLLOWING
SHALL CONSTITUTE AN EVENT OF DEFAULT:

 


(A)                                  FAILURE BY TBC TO MAKE WHEN DUE ANY PAYMENT
OF PRINCIPAL OF OR INTEREST ON ANY ADVANCE OR UNDER A GUARANTY WHEN THE SAME
BECOMES DUE AND PAYABLE AND SUCH FAILURE IS NOT REMEDIED WITHIN 5 BUSINESS DAYS
THEREAFTER;


 


(B)                                 ANY REPRESENTATION OR WARRANTY MADE BY TBC
IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWINGS
OR ANY GUARANTY, OR OTHERWISE FURNISHED PURSUANT HERETO PROVES TO HAVE BEEN
INCORRECT WHEN MADE IN ANY MATERIAL RESPECT;


 


(C)                                  FAILURE BY TBC TO PERFORM ANY OTHER TERM,
COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, AND SUCH FAILURE IS NOT
REMEDIED WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO TBC BY
THE AGENT, AT THE REQUEST, OR WITH THE CONSENT, OF THE MAJORITY LENDERS;


 


(D)                                 FAILURE BY TBC TO PAY WHEN DUE (I) ANY
OBLIGATION FOR THE PAYMENT OF BORROWED MONEY ON ANY REGULARLY SCHEDULED PAYMENT
DATE OR FOLLOWING ACCELERATION THEREOF OR (II) ANY OTHER MONETARY OBLIGATION IF
THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE OBLIGATIONS WITH RESPECT TO WHICH
SUCH FAILURE TO PAY OR ACCELERATION OCCURRED EQUALS OR EXCEEDS $50,000,000 AND
SUCH FAILURE IS NOT REMEDIED WITHIN 5 BUSINESS DAYS AFTER TBC RECEIVES NOTICE
THEREOF FROM THE AGENT OR THE CREDITOR ON SUCH OBLIGATION;


 


(E)                                  TBC OR ANY OF ITS SUBSIDIARIES


 

(1)                                  incurs liability with respect to any
employee pension benefit plan in excess of $150,000,000 in the aggregate under

 

(A)                              Sections 4062, 4063, 4064 or 4201 of ERISA; or

 

(B)                                otherwise under Title IV of ERISA as a result
of any reportable event within the meaning of ERISA (other than a reportable
event as to which the provision of 30 days’ notice is waived under applicable
regulations);

 

(2)                                  has a lien imposed on its property and
rights to property under Section 4068 of ERISA on account of a liability in
excess of $50,000,000 in the aggregate; or

 

(3)                                  incurs liability under Title IV of ERISA

 

(A)                              in excess of $50,000,000 in the aggregate as a
result of the Company or any Subsidiary or any Person that is a member of the
“controlled group” (as defined in Section 4001(a)(14) of ERISA) of the Company
or any Subsidiary having filed a notice of intent to terminate any employee
pension benefit plan under the “distress termination” provision of Section 4041
of ERISA, or

 

(B)                                in excess of $50,000,000 in the aggregate as
a result of the Pension Benefit Guaranty Corporation having instituted
proceedings to terminate, or to have a trustee appointed to administer, any such
plan;

 

45

--------------------------------------------------------------------------------


 


(F)                                    THE HAPPENING OF ANY OF THE FOLLOWING
EVENTS, PROVIDED SUCH EVENT HAS NOT THEN BEEN CURED OR STAYED:


 

(1)                                  the insolvency or bankruptcy of TBC,

 

(2)                                  the cessation by TBC of the payment of its
Debts as they mature,

 

(3)                                  the making of an assignment for the benefit
of the creditors of TBC,

 

(4)                                  the appointment of a trustee or receiver or
liquidator for TBC or for a substantial part of its property, or

 

(5)                                  the institution of bankruptcy,
reorganization, arrangement, insolvency or similar proceedings by or against TBC
under the laws of any jurisdiction in which TBC is organized or has material
business, operations or assets; or

 


(G)                                 SO LONG AS ANY SUBSIDIARY IS A BORROWER
HEREUNDER, THE GUARANTY WITH RESPECT TO SUCH SUBSIDIARY BORROWER FOR ANY REASON
CEASES TO BE VALID AND BINDING ON TBC OR TBC SO STATES IN WRITING.


 


6.2                                 LENDERS’ RIGHTS UPON BORROWER DEFAULT.  IF
AN EVENT OF DEFAULT OCCURS OR IS CONTINUING, THEN THE AGENT SHALL AT THE
REQUEST, OR MAY WITH THE CONSENT, OF THE MAJORITY LENDERS, BY NOTICE TO TBC,

 

(A)                                  DECLARE THE OBLIGATION OF EACH LENDER TO
MAKE FURTHER ADVANCES (OTHER THAN ADVANCES BY AN ISSUING BANK OR A LENDER
PURSUANT TO SECTION 2.3(F)) AND OF THE ISSUING BANKS TO ISSUE LETTERS OF CREDIT
TO BE TERMINATED, WHEREUPON THE SAME SHALL FORTHWITH TERMINATE, AND

 

(B)                                 DECLARE THE ADVANCES, ALL INTEREST THEREON,
AND ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT TO BE FORTHWITH DUE AND
PAYABLE, WHEREUPON THE ADVANCES, ALL SUCH INTEREST, AND ALL SUCH OTHER AMOUNTS
SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND,
PROTEST OR FURTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED
BY THE BORROWERS, PROVIDED, HOWEVER, THAT IN THE EVENT OF AN ACTUAL OR DEEMED
ENTRY OF AN ORDER FOR RELIEF WITH RESPECT TO ANY BORROWER UNDER THE FEDERAL
BANKRUPTCY CODE (WHETHER IN CONNECTION WITH A VOLUNTARY OR AN INVOLUNTARY CASE),
(I) THE OBLIGATION OF EACH LENDER TO MAKE ADVANCES (OTHER THAN ADVANCES BY AN
ISSUING BANK OR A LENDER PURSUANT TO SECTION 2.3(F)) AND OF THE ISSUING BANKS TO
ISSUE LETTERS OF CREDIT SHALL AUTOMATICALLY BE TERMINATED AND (II) THE PAYMENT
OBLIGATIONS OF THE BORROWERS WITH RESPECT TO ADVANCES, ALL SUCH INTEREST, AND
ALL SUCH AMOUNTS SHALL AUTOMATICALLY BECOME AND BE DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST, OR ANY NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED BY THE BORROWERS.

 


6.3                                 ACTIONS IN RESPECT OF THE LETTERS OF CREDIT
UPON BORROWER DEFAULT.  IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE AGENT MAY WITH THE CONSENT, OR SHALL AT THE REQUEST, OF THE
MAJORITY LENDERS, IRRESPECTIVE OF WHETHER IT IS TAKING ANY OF THE ACTIONS
DESCRIBED IN SECTION 6.2 OR OTHERWISE, MAKE DEMAND UPON TBC TO, AND FORTHWITH
UPON SUCH DEMAND TBC WILL

 

(A)                                  PAY TO THE AGENT ON BEHALF OF THE LENDERS
IN SAME DAY FUNDS AT THE AGENT’S OFFICE DESIGNATED IN SUCH DEMAND, FOR DEPOSIT
IN THE L/C CASH DEPOSIT ACCOUNT, AN AMOUNT EQUAL TO THE AGGREGATE AVAILABLE
AMOUNT OF ALL LETTERS OF CREDIT THEN OUTSTANDING OR

 

46

--------------------------------------------------------------------------------


 

(B)                                 MAKE SUCH OTHER REASONABLE ARRANGEMENTS IN
RESPECT OF THE OUTSTANDING LETTERS OF CREDIT AS SHALL BE ACCEPTABLE TO THE
REQUIRED LENDERS, PROVIDED, HOWEVER, THAT IN THE EVENT OF AN ACTUAL OR DEEMED
ENTRY OF AN ORDER FOR RELIEF WITH RESPECT TO ANY BORROWER UNDER THE FEDERAL
BANKRUPTCY CODE (WHETHER IN CONNECTION WITH A VOLUNTARY OR AN INVOLUNTARY CASE),
THE OBLIGATION OF TBC TO PAY TO THE AGENT ON BEHALF OF THE LENDERS IN SAME DAY
FUNDS, FOR DEPOSIT IN THE L/C CASH DEPOSIT ACCOUNT, AN AMOUNT EQUAL TO THE
AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT THEN OUTSTANDING SHALL
AUTOMATICALLY BECOME AND BE DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND,
PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE
BORROWERS.  IF AT ANY TIME THE AGENT REASONABLY DETERMINES THAT ANY FUNDS HELD
IN THE L/C CASH DEPOSIT ACCOUNT ARE SUBJECT TO ANY RIGHT OR INTEREST OF ANY
PERSON OTHER THAN THE AGENT AND THE LENDERS OR THAT THE TOTAL AMOUNT OF SUCH
FUNDS IS LESS THAN THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT, THE
BORROWERS WILL, FORTHWITH UPON DEMAND BY THE AGENT, PAY TO THE AGENT, AS
ADDITIONAL FUNDS TO BE DEPOSITED AND HELD IN THE L/C CASH DEPOSIT ACCOUNT, AN
AMOUNT EQUAL TO THE EXCESS OF (A) SUCH AGGREGATE AVAILABLE AMOUNT OVER (B) THE
TOTAL AMOUNT OF FUNDS, IF ANY, THEN HELD IN THE L/C CASH DEPOSIT ACCOUNT THAT
ARE FREE AND CLEAR OF ANY SUCH RIGHT AND INTEREST.  UPON THE DRAWING OF ANY
LETTER OF CREDIT, TO THE EXTENT FUNDS ARE ON DEPOSIT IN THE L/C CASH DEPOSIT
ACCOUNT, SUCH FUNDS SHALL BE APPLIED TO REIMBURSE THE ISSUING BANKS TO THE
EXTENT PERMITTED BY APPLICABLE LAW, AND IF SO APPLIED, THEN SUCH REIMBURSEMENT
SHALL BE DEEMED A REPAYMENT OF THE CORRESPONDING ADVANCE IN RESPECT OF SUCH
LETTER OF CREDIT.  AFTER ALL SUCH LETTERS OF CREDIT SHALL HAVE EXPIRED OR BEEN
FULLY DRAWN UPON AND ALL OTHER OBLIGATIONS OF THE BORROWERS HEREUNDER AND UNDER
THE NOTES SHALL HAVE BEEN PAID IN FULL, THE BALANCE, IF ANY, IN SUCH L/C CASH
DEPOSIT ACCOUNT SHALL BE PROMPTLY RETURNED TO TBC.

 


ARTICLE 7

THE AGENT

 


7.1                                 AUTHORIZATION AND ACTION.  EACH LENDER (IN
ITS CAPACITIES AS A LENDER AND ISSUING BANK, AS APPLICABLE) HEREBY APPOINTS AND
AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE AGENT BY THE TERMS
HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  AS TO
ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THIS AGREEMENT (INCLUDING WITHOUT
LIMITATION, ENFORCEMENT OR COLLECTION OF ANY NOTES), THE AGENT SHALL NOT BE
REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT SHALL BE REQUIRED TO
ACT OR TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO ACTING OR
REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF THE MAJORITY LENDERS OR AS
OTHERWISE REQUIRED BY SECTION 8.1(B) AND SUCH INSTRUCTIONS SHALL BE BINDING UPON
ALL LENDERS AND ALL HOLDERS OF INTERESTS IN ADVANCES; PROVIDED, HOWEVER, THAT
THE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE AGENT TO
PERSONAL LIABILITY OR WHICH IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW. 
THE AGENT AGREES TO GIVE TO EACH LENDER PROMPT NOTICE OF EACH NOTICE GIVEN TO IT
BY THE BORROWERS PURSUANT TO THE TERMS OF THIS AGREEMENT.

 


7.2                                 AGENT’S RELIANCE, ETC.  NEITHER THE AGENT
NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH
THIS AGREEMENT, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE AGENT:

 

47

--------------------------------------------------------------------------------


 

(A)                                  MAY TREAT THE LENDER THAT MADE ANY ADVANCE
AS THE PAYEE THEREOF UNTIL THE AGENT RECEIVES AND ACCEPTS AN ASSIGNMENT ENTERED
INTO BY SUCH LENDER, AS ASSIGNOR, AND AN ELIGIBLE ASSIGNEE, AS ASSIGNEE, AS
PROVIDED IN SECTION 2.21;

 

(B)                                 MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR THE BORROWERS), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR OTHER EXPERTS;

 

(C)                                  MAKES NO WARRANTY OR REPRESENTATION TO ANY
LENDER AND SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY STATEMENTS, WARRANTIES
OR REPRESENTATIONS (WHETHER WRITTEN OR ORAL) MADE IN OR IN CONNECTION WITH THIS
AGREEMENT;

 

(D)                                 SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT ON THE PART OF ANY BORROWER OR TO INSPECT THE
PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF ANY BORROWER;

 

(E)                                  SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR
THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY
OR VALUE OF, OR THE PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST
CREATED OR PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; AND

 

(F)                                    SHALL INCUR NO LIABILITY UNDER OR IN
RESPECT OF THIS AGREEMENT BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR
OTHER INSTRUMENT OR WRITING (WHICH MAY BE BY TELECOPIER, CABLE OR TELEX)
BELIEVED BY IT TO BE GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.

 


7.3                                 CITIBANK, N.A. AND ITS AFFILIATES.  WITH
RESPECT TO ITS COMMITMENT, THE ADVANCES MADE BY IT, AND ANY NOTES ISSUED TO IT,
CITIBANK, N.A. SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY
OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT
HEREUNDER; AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE EXPRESSLY
INDICATED, INCLUDE CITIBANK, N.A., IN ITS INDIVIDUAL CAPACITY.  CITIBANK, N.A.
AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACCEPT DRAFTS DRAWN
BY, ACT AS TRUSTEE UNDER INDENTURES OF, AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH, THE COMPANY, ANY OF ITS SUBSIDIARIES AND ANY PERSON OR ENTITY WHO
MAY DO BUSINESS WITH OR OWN SECURITIES OF THE COMPANY OR ANY SUBSIDIARY, ALL AS
IF CITIBANK, N.A. WERE NOT THE AGENT HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT
THEREFOR TO THE OTHER LENDERS.

 


7.4                                 LENDER CREDIT DECISION.  EACH LENDER
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR
ANY OTHER LENDER AND BASED ON THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.1(E) AND THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.1
AND 3.2 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE,
MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH
LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT.

 


7.5                                 INDEMNIFICATION.

 

(A)                                  EACH LENDER AGREES TO INDEMNIFY THE AGENT
(TO THE EXTENT NOT REIMBURSED BY TBC OR ANY OTHER BORROWER), FROM AND AGAINST
ITS RATABLE SHARE OF ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF

 

48

--------------------------------------------------------------------------------


 

ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY
ACTION TAKEN OR OMITTED BY THE AGENT UNDER THIS AGREEMENT (COLLECTIVELY, THE
“INDEMNIFIED COSTS”), PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF
THE INDEMNIFIED COSTS RESULTING FROM THE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT TO THE EXTENT THAT THE AGENT IS NOT
REIMBURSED FOR SUCH EXPENSES BY TBC OR ANY OTHER BORROWER.

 

(B)                                 EACH LENDER SEVERALLY AGREES TO INDEMNIFY
THE ISSUING BANKS (TO THE EXTENT NOT PROMPTLY REIMBURSED BY TBC) FROM AND
AGAINST SUCH LENDER’S RATABLE SHARE OF ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST ANY ISSUING BANK IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH ISSUING BANK HEREUNDER
OR IN CONNECTION HEREWITH; PROVIDED, THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH ISSUING
BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE ANY SUCH ISSUING BANK PROMPTLY UPON
DEMAND FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL
FEES) PAYABLE BY TBC UNDER SECTION 8.3, TO THE EXTENT THAT SUCH ISSUING BANK IS
NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY TBC.

 

(C)                                  THE FAILURE OF ANY LENDER TO REIMBURSE THE
AGENT OR ANY ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
AMOUNT REQUIRED TO BE PAID BY THE LENDERS TO THE AGENT AS PROVIDED HEREIN SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO REIMBURSE THE AGENT
OR ANY ISSUING BANK FOR ITS RATABLE SHARE OF SUCH AMOUNT, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO REIMBURSE THE AGENT OR ANY
ISSUING BANK FOR SUCH OTHER LENDER’S RATABLE SHARE OF SUCH AMOUNT.  WITHOUT
PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY LENDER HEREUNDER, THE
AGREEMENT AND OBLIGATIONS OF EACH LENDER CONTAINED IN THIS SECTION 7.5 SHALL
SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER AND UNDER THE NOTES.  EACH OF THE AGENT AND EACH ISSUING BANK AGREES
TO RETURN TO THE LENDERS THEIR RESPECTIVE RATABLE SHARES OF ANY AMOUNTS PAID
UNDER THIS SECTION 7.5 THAT ARE SUBSEQUENTLY REIMBURSED BY TBC OR ANY BORROWER. 
IN THE CASE OF ANY INVESTIGATION, LITIGATION OR PROCEEDING GIVING RISE TO ANY
INDEMNIFIED COSTS, THIS SECTION 7.5 APPLIES WHETHER ANY SUCH INVESTIGATION,
LITIGATION OR PROCEEDING IS BROUGHT BY THE AGENT, ANY LENDER OR A THIRD PARTY.

 


7.6                                 SUCCESSOR AGENT.  THE AGENT MAY RESIGN AT
ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE LENDERS AND TBC AND MAY BE
REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY THE MAJORITY LENDERS.  UPON ANY
SUCH RESIGNATION OR REMOVAL, THE MAJORITY LENDERS SHALL HAVE THE RIGHT, WITH THE
CONSENT OF TBC (IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), WHICH
SHALL NOT BE UNREASONABLY WITHHELD, TO APPOINT A SUCCESSOR AGENT, WHICH SHALL BE
A COMMERCIAL BANK ORGANIZED OR LICENSED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR OF ANY STATE THEREOF AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT
LEAST $50,000,000.  IF NO SUCCESSOR AGENT  HAS BEEN SO APPOINTED BY THE MAJORITY
LENDERS, AND HAS ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS AFTER

 

49

--------------------------------------------------------------------------------


 


THE RETIRING AGENT’S GIVING OF NOTICE OF RESIGNATION OR THE REMOVAL OF THE
RETIRING AGENT AS PROVIDED HEREIN, THEN THE RETIRING AGENT MAY, ON BEHALF OF THE
LENDERS, APPOINT A SUCCESSOR AGENT WHICH MEETS THE REQUIREMENTS SET OUT IN THE
PREVIOUS SENTENCE.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY
A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT,
AND THE RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER
THIS AGREEMENT.  AFTER ANY RETIRING AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS
AGENT, THE PROVISIONS OF THIS ARTICLE 7 SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THIS
AGREEMENT.

 


7.7                                 CERTAIN OBLIGATIONS MAY BE PERFORMED BY
AFFILIATES.  THE AGENT MAY APPOINT ANY OF ITS AFFILIATES TO PERFORM ITS
OBLIGATIONS HEREUNDER OTHER THAN ANY OBLIGATION REQUIRING THE AGENT TO RECEIVE,
PAY, OR OTHERWISE HANDLE FUNDS OR NOTES, AND PROVIDED THAT THE AGENT SHALL
CONTINUE TO BE RESPONSIBLE TO THE BORROWERS AND THE LENDERS FOR THE DUE
PERFORMANCE OF THE AGENT’S OBLIGATIONS UNDER THIS AGREEMENT.

 


7.8                                 OTHER AGENTS.  EACH LENDER HEREBY
ACKNOWLEDGES THAT NEITHER THE DOCUMENTATION AGENT, SYNDICATION AGENT NOR ANY
OTHER LENDER DESIGNATED AS ANY “AGENT” (OTHER THAN THE AGENT) ON THE SIGNATURE
PAGES HEREOF HAS ANY LIABILITY HEREUNDER OTHER THAN IN ITS CAPACITY AS A LENDER.

 


ARTICLE 8


 


MISCELLANEOUS


 


8.1                                 MODIFICATION, CONSENTS AND WAIVERS.

 


(A)                                  WAIVER.  NO FAILURE OR DELAY ON THE PART OF
ANY LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER HEREUNDER.  NO NOTICE TO OR DEMAND ON THE BORROWERS IN ANY CASE
SHALL ENTITLE THE BORROWERS TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR
OR OTHER CIRCUMSTANCES.


 


(B)                                 AMENDMENT.  NO AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR OF ANY COMMITTED NOTES, NOR CONSENT TO ANY
DEPARTURE BY THE BORROWERS THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS
SUCH AMENDMENT, WAIVER OR CONSENT IS IN WRITING AND SIGNED BY THE MAJORITY
LENDERS, AND THEN SUCH AMENDMENT, WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY ALL THE LENDERS, DO ANY OF THE FOLLOWING:


 

(I)                                     WAIVE ANY OF THE CONDITIONS SPECIFIED IN
SECTION 5.1, 5.2, OR 5.3,

 

(II)                                  EXCEPT AS PROVIDED IN SECTION 2.20,
INCREASE THE COMMITMENTS OF THE LENDERS OR SUBJECT THE LENDERS TO ANY ADDITIONAL
OBLIGATIONS,

 

(III)                               REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE
COMMITTED ADVANCES OR ANY FEES, COMMISSIONS OR OTHER AMOUNTS PAYABLE HEREUNDER,

 

(IV)                              POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF
PRINCIPAL OF, OR INTEREST ON, THE COMMITTED ADVANCES OR ANY FEES, COMMISSIONS OR
OTHER AMOUNTS PAYABLE HEREUNDER,

 

50

--------------------------------------------------------------------------------


 

(V)                                 CHANGE THE PERCENTAGE OF THE COMMITMENTS OR
OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE COMMITTED ADVANCES OR THE NUMBER
OF LENDERS REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER,

 

(VI)                              AMEND THIS SECTION 8.1, OR

 

(VII)                           RELEASE TBC FROM ANY OF ITS OBLIGATIONS UNDER
ANY GUARANTY OR LIMIT THE LIABILITY OF TBC AS GUARANTOR THEREUNDER;

 

and provided further that no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note and no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.

 


(C)                                  MAJORITY LENDERS.  NOTWITHSTANDING THE
FOREGOING, THIS SECTION 8.1 SHALL NOT AFFECT THE PROVISIONS OF SECTION 4.4,
“WAIVERS OF COVENANTS”, OR ARTICLE 6, “EVENTS OF DEFAULT”.


 


8.2                                 NOTICES.

 


(A)                                  ADDRESSES.  ALL COMMUNICATIONS AND NOTICES
PROVIDED FOR HEREUNDER SHALL BE IN WRITING AND MAILED, TELECOPIED, TELEXED OR
DELIVERED AND,


 

if to the Agent,

 

Citibank, N.A.

Two Penns Way, Suite 200

New Castle, Delaware  19720

Attention:  Bank Loans Syndications Department

 

facsimile number (212) 994 0961;

 

if to any Borrower,

 

care of The Boeing Company

100 N. Riverside

Mail Code: 5003 3648

Chicago, Illinois

Attention:  Assistant Treasurer, Corporate Finance and Banking

 

facsimile number (312) 544-2399

 

if to any Lender, to its office at the address given on the signature pages of
this Agreement; or,

 

as to each party, at such other address as designated by such party in a written
notice to each other party referring specifically to this Agreement.

 


(B)                                 EFFECTIVENESS OF NOTICES.  ALL
COMMUNICATIONS AND NOTICES SHALL, WHEN MAILED, TELECOPIED, OR TELEXED, BE
EFFECTIVE WHEN DEPOSITED IN THE MAIL, TELECOPIED, OR CONFIRMED BY TELEX
ANSWERBACK, RESPECTIVELY.  DELIVERY BY TELECOPIER OF AN EXECUTED COUNTERPART OF
ANY AMENDMENT OR WAIVER OF

 

51

--------------------------------------------------------------------------------


 


ANY PROVISION OF THIS AGREEMENT OR ANY NOTES OR OF ANY EXHIBIT TO BE EXECUTED
AND DELIVERED HEREUNDER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART THEREOF.


 


(C)                                  ELECTRONIC MAIL.  ELECTRONIC MAIL MAY BE
USED TO DISTRIBUTE ROUTINE COMMUNICATIONS, SUCH AS FINANCIAL STATEMENTS AND
OTHER INFORMATION, AND DOCUMENTS TO BE SIGNED BY THE PARTIES HERETO; PROVIDED,
HOWEVER, THAT NO NOTICE OF BORROWING, SIGNATURE, OR OTHER NOTICE OR DOCUMENT
INTENDED TO BE LEGALLY BINDING SHALL BE EFFECTIVE IF SENT BY ELECTRONIC MAIL.


 


(D)                                 INTERNET DISTRIBUTIONS.


 

(1)                                  So long as Citibank or any of its
Affiliates is the Agent, such materials as may be agreed between the Borrowers
and the Agent may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com.  The Borrowers agree that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks, “e-Disclosure”, the
Agent’s internet delivery system that is part of Fixed Income Direct, Global
Fixed Income’s primary web portal, or a substantially similar electronic system
(the “Platform”).  The Borrowers acknowledge that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

 

(2)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement; provided that if requested by any Lender the Agent shall deliver a
copy of the Communications to such Lender by email or telecopier.  Each Lender
agrees (i) to notify the Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

 


8.3                                 COSTS, EXPENSES AND TAXES.

 


(A)                                  TBC SHALL PAY UPON WRITTEN REQUEST ALL
REASONABLE COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, MODIFICATION AND AMENDMENT REQUESTED BY ANY OF THE BORROWERS OF THIS
AGREEMENT, ANY NOTES AND THE GUARANTIES (INCLUDING, WITHOUT LIMITATION, PRINTING
COSTS AND THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL FOR THE
AGENT) AND COSTS AND EXPENSES, IF ANY, IN CONNECTION WITH THE ENFORCEMENT OF
THIS AGREEMENT, ANY NOTES AND THE GUARANTIES (WHETHER THROUGH NEGOTIATIONS,
LEGAL PROCEEDINGS OR OTHERWISE AND INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL), AS WELL AS ANY AND ALL STAMP AND
OTHER

 

52

--------------------------------------------------------------------------------


 


TAXES, AND TO SAVE THE LENDERS AND OTHER HOLDERS OF INTERESTS IN THE ADVANCES OR
ANY NOTES HARMLESS FROM ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING
FROM ANY DELAY BY OR OMISSION OF THE BORROWERS TO PAY SUCH TAXES, IF ANY, WHICH
MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, ANY NOTES AND THE GUARANTIES.


 


(B)                                 TBC AGREES TO INDEMNIFY THE AGENT AND EACH
LENDER AND EACH OF THEIR AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN
CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN
CONNECTION THEREWITH) THE ADVANCES, THIS AGREEMENT, THE NOTES, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE ADVANCES, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR
EXPENSE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AND EXCEPT THAT NO INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE
INDEMNIFIED HEREUNDER TO THE EXTENT SUCH INDEMNIFICATION RELATES TO
RELATIONSHIPS OF, BETWEEN OR AMONG EACH OF, OR ANY OF, THE AGENT, THE LENDERS,
ANY ASSIGNEE OF A LENDER OR ANY PARTICIPANT.  IN THE CASE OF ANY INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THIS SECTION 8.3 APPLIES, SUCH INDEMNITY
SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING
IS BROUGHT BY TBC, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED
PARTY OR ANY OTHER PERSON OR AN INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO
AND WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED.  THE
BORROWERS ALSO AGREE NOT TO ASSERT ANY CLAIM ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES AGAINST THE AGENT, ANY
LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS AND AGENTS, ARISING OUT OF OR OTHERWISE RELATING TO THE
NOTES, THIS AGREEMENT, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL
OR PROPOSED USE OF THE PROCEEDS OF ADVANCES.


 


(C)                                  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF THE BORROWERS HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF
THE BORROWERS CONTAINED IN SECTIONS 2.14, 2.15 AND 8.3 SHALL SURVIVE THE PAYMENT
IN FULL OF PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER
THE NOTES FOR A PERIOD OF SEVEN YEARS.


 


(D)


 


8.4                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWERS, THE LENDERS AND THE
AGENT, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWERS
MAY NOT ASSIGN OR TRANSFER THEIR RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE LENDERS.

 


8.5                                 SEVERABILITY.  ANY PROVISION OF THIS
AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 


8.6                                 GOVERNING LAW.  THIS AGREEMENT, ANY NOTES,
THE GUARANTIES AND EACH BORROWER SUBSIDIARY LETTER SHALL BE DEEMED TO BE
CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF SUCH STATE.

 


8.7                                 HEADINGS.  THE TABLE OF CONTENTS AND
ARTICLE AND SECTION HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND
SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.

 

53

--------------------------------------------------------------------------------


 


8.8                                 EXECUTION IN COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AGREEMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.

 


8.9                                 RIGHT OF SET-OFF.  EACH LENDER AND EACH OF
ITS AFFILIATES THAT IS OR WAS AT ONE TIME A LENDER HEREUNDER IS AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, UPON

 

(I)                                     THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT AND

 

(II)                                  THE MAKING OF THE REQUEST OR THE GRANTING
OF THE CONSENT SPECIFIED BY SECTION 6.1 TO AUTHORIZE THE AGENT TO DECLARE ANY
ADVANCES DUE AND PAYABLE PURSUANT TO THE PROVISIONS OF SECTION 6.1,

 

to the fullest extent permitted by law, without notice to any Borrower (any such
notice being expressly waived by each Borrower), to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations to such Lender or such Affiliate of such Borrower now or
hereafter existing under this Agreement and any Notes held by such Lender,
whether or not such Lender has made a demand under this Agreement or such Notes
and although such obligations may be unmatured.  Each Lender shall promptly
notify any Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender and its Affiliates may have.

 


8.10                           CONFIDENTIALITY.  NEITHER THE AGENT NOR ANY
LENDER SHALL DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY OTHER PERSON WITHOUT
THE CONSENT OF A BORROWER, OTHER THAN

 

(A)                                  TO THE AGENT’S OR SUCH LENDER’S AFFILIATES
AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS AND, AS
CONTEMPLATED BY SECTION 2.21(F), TO ACTUAL OR PROSPECTIVE ASSIGNEES AND
PARTICIPANTS, AND THEN ONLY ON A CONFIDENTIAL BASIS,

 

(B)                                 AS REQUIRED BY ANY LAW, RULE OR REGULATION
OR JUDICIAL PROCESS, AND

 

(C)                                  AS REQUESTED OR REQUIRED BY ANY STATE,
FEDERAL OR FOREIGN AUTHORITY OR EXAMINER REGULATING BANKS OR BANKING.

 

Notwithstanding anything herein to the contrary, each Borrower, the Agent and
each Lender (and each employee, representative or other agent of each of the
foregoing parties) may disclose to any and all Persons, without limitation of
any kind, the U.S. tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to any of the foregoing parties relating to such
U.S. tax treatment and tax structure.

 


8.11                           AGREEMENT IN EFFECT.  THIS AGREEMENT SHALL BECOME
EFFECTIVE UPON ITS EXECUTION AND DELIVERY, RESPECTIVELY, TO THE AGENT AND TBC BY
TBC AND THE AGENT, AND WHEN THE AGENT SHALL HAVE BEEN NOTIFIED BY EACH LENDER
LISTED ON SCHEDULE I THAT SUCH LENDER HAS EXECUTED IT.

 

54

--------------------------------------------------------------------------------


 


8.12                           NO LIABILITY OF THE ISSUING BANKS.  NONE OF THE
AGENT, THE LENDERS NOR ANY ISSUING BANK, NOR ANY OF THEIR AFFILIATES, OR THE
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ADVISORS OF SUCH PERSON OR
SUCH AFFILIATE, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER, OR ANY ERROR, OMISSION, INTERRUPTION,
LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER
COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY DOCUMENT
REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL
TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
APPLICABLE ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO
EXCUSE ANY ISSUING BANK FROM LIABILITY TO THE APPLICABLE BORROWER TO THE EXTENT
OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF
WHICH ARE HEREBY WAIVED BY THE BORROWERS TO THE EXTENT PERMITTED BY APPLICABLE
LAW) SUFFERED BY SUCH BORROWER THAT ARE CAUSED BY SUCH ISSUING BANK’S FAILURE TO
EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED
UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF OR ANY FAILURE TO HONOR A
LETTER OF CREDIT WHERE SUCH ISSUING BANK IS, UNDER APPLICABLE LAW, REQUIRED TO
HONOR IT.  THE PARTIES HERETO EXPRESSLY AGREE THAT, AS LONG AS THE ISSUING BANK
HAS NOT ACTED WITH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SUCH ISSUING BANK
SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN
FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, AN ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION OR REFUSE TO ACCEPT AND MAKE
PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH
THE TERMS OF SUCH LETTER OF CREDIT.

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

 

THE BOEING COMPANY

 

 

 

By

 

 

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

CITIBANK, N.A., Individually and

 

as Agent

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Syndication Agent

 

 

 

JPMORGAN CHASE BANK

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Documentation Agents

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BANK ONE, NA

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Senior Managing Agents

 

 

 

BARCLAYS BANK PLC

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting through its
CAYMAN ISLANDS BRANCH

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MERRILL LYNCH BANK USA

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MORGAN STANLEY BANK

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to assets of
William Street Commitment Corporation)

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BNP PARIBAS

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CREDIT LYONNAIS NEW YORK BRANCH

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BAYERISCHE LANDESBANK, CAYMAN ISLAND
BRANCH

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

 

Managing Agents

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

STANDARD CHARTERED BANK

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Co-Agents

 

 

 

ABN AMRO BANK, N.V.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

LLOYDS TSB BANK PLC

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOCIETE GENERALE

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WESTPAC BANKING CORPORATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Lenders

 

 

 

BMO NESBITT BURNS FINANCING, INC.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

KBC  BANK, N.V.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SANPAOLO IMI S.P.A.

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

 

 

 

 

 

 

 

 

 

ABN Amro Bank, N.V.

 

$

18,750,000

 

208 South LaSalle
Suite 1500
Chicago, IL  60604
Attn:  Dominic Blea
T:  312 992-5176
F:  312 992-5111

 

208 South LaSalle
Suite 1500
Chicago, IL  60604
Attn:  Dominic Blea
T:  312 992-5176
F:  312 992-5111

 

Australia and New Zealand Banking Group Limited

 

$

13,125,000

 

1177 Avenue of the Americas
6th Floor
New York, NY  10036
Attn:  Peter Gray
T:  212 801-9739
F:  212 556-4839

 

1177 Avenue of the Americas
6th Floor
New York, NY  10036
Attn:  Peter Gray
T:  212 801-9739
F:  212 556-4839

 

Banco Bilbao Vizcaya Argerntaria

 

$

18,750,000

 

1345 Avenue of the Americas
45th Floor
New York, NY  10105
Attn:  Santiago Hernandez
T:  212 728-1677
F:  212 333-2904

 

1345 Avenue of the Americas
45th Floor
New York, NY  10105
Attn:  Santiago Hernandez
T:  212 728-1677
F:  212 333-2904

 

Bank One, NA

 

$

75,000,000

 

One Bank One Plaza
Chicago, IL  60670
Attn:  Abby Tan
T:  312 385-7077
F:  312 385-7103

 

One Bank One Plaza
Chicago, IL  60670
Attn:  Abby Tan
T:  312 385-7077
F:  312 385-7103

 

Bank of America, N.A.

 

$

93,750,000

 

1850 Gateway Blvd.
CA4-707-05-11
Concord, CA  94520
Attn:  Vilma Tang
T:  925 675-7336
F:  925 969-2865

 

1850 Gateway Blvd.
CA4-707-05-11
Concord, CA  94520
Attn:  Vilma Tang
T:  925 675-7336
F:  925 969-2865

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

$

75,000,000

 

900 Fourth Avenue
Suite 4000
Seattle, WA  98164
Attn:  Ellen Yuson
T:  213 488-3796
F:  213 613-1136

 

900 Fourth Avenue
Suite 4000
Seattle, WA  98164
Attn:  Ellen Yuson
T:  213 488-3796
F:  213 613-1136

 

Barclays Bank PLC

 

$

56,250,000

 

200 Park Avenue
New York, NY  10163
Attn:  Eddie Cotto
T:  212 412 3710
F:  212 412 5306

 

200 Park Avenue
New York, NY  10163
Attn:  Eddie Cotto
T:  212 412 3710
F:  212 412 5306

 

 

--------------------------------------------------------------------------------


 

Bayerische Landesbank, Cayman Island Branch

 

$

37,500,000

 

560 Lexington Avenue
New York, NY  10022
Attn:  James Fox
T:  212 310-9986
F:  212 310-9868

 

560 Lexington Avenue
New York, NY  10022
Attn:  James Fox
T:  212 310-9986
F:  212 310-9868

 

BMO Nesbitt Burns Financing, Inc.

 

$

9,375,000

 

115 S. LaSalle Street, 12W
Chicago, IL  60603
Attn:  Ellen Dancer
T:  312 750-3453
F:  312 750-6061

 

115 S. LaSalle Street, 12W
Chicago, IL  60603
Attn:  Ellen Dancer
T:  312 750-3453
F:  312 750-6061

 

BNP Paribas

 

$

46,875,000

 

209 South LaSalle Suite 500
Chicago, IL 60604
Attn:  Catherine Lui
T:  312 977-2200
F:  312 977-1380

 

209 South LaSalle Suite 500
Chicago, IL 60604
Attn:  Catherine Lui
T:  312 977-2200
F:  312 977-1380

 

Citibank, N.A.

 

$

123,750,000

 

388 Greenwich Street
New York, NY  10013
Attn:  Philippa Portnoy
T:  212 559-5812
F:  212 793-1246

 

388 Greenwich Street
New York, NY  10013
Attn:  Philippa Portnoy
T:  212 559-5812
F:  212 793-1246

 

Credit Lyonnais New York Branch

 

$

46,875,000

 

1301 Avenue of the Americas
New York, NY  10019
Attn:  Bertrand Cousin
T:  212 261-7363
F:  212 261-7368

 

1301 Avenue of the Americas
New York, NY  10019
Attn:  Bertrand Cousin
T:  212 261-7363
F:  212 261-7368

 

Credit Suisse First Boston Cayman Islands Branch

 

$

56,250,000

 

11 Madison Avenue
New York, NY  10010
Attn:  Robert Finney
T:  212 325-9038
F:  212 325-8319

 

11 Madison Avenue
New York, NY  10010
Attn:  Robert Finney
T:  212 325-9038
F:  212 325-8319

 

Deutsche Bank AG New York Branch

 

$

75,000,000

 

31 West 52nd Street
New York, NY  10019
Attn:  Frank Gerencser –
Global Loans Los Angeles.
T:  213 620-8310
F:  213 620-8293

 

31 West 52nd Street
New York, NY  10019
Attn:  Frank Gerencser –
Global Loans Los Angeles.
T:  213 620-8310
F:  213 620-8293

 

JPMorgan Chase Bank

 

$

123,750,000

 

270 Park Avenue
New York, NY  10017
Attn:  Matt Massie
T:  212 270-5432
F:  212 270-5100

 

270 Park Avenue
New York, NY  10017
Attn:  Matt Massie
T:  212 270-5432
F:  212 270-5100

 

KBC Bank, N.V.

 

$

9,375,000

 

125 West 55th Street
10th Floor
New York, NY  10019
Attn:  Robert Pacifici
T:  212 541-0671
F:  212 956-5581

 

125 West 55th Street
10th Floor
New York, NY  10019
Attn:  Robert Pacifici
T:  212 541-0671
F:  212 956-5581

 

 

7

--------------------------------------------------------------------------------


 

Keybank National Association

 

$

13,125,000

 

127 Public Square
Cleveland, OH  44114
Attn:  Diane Cox
T:  216 689-4450
F:  216 689-4981

 

127 Public Square
Cleveland, OH  44114
Attn:  Diane Cox
T:  216 689-4450
F:  216 689-4981

 

Lloyds TSB Bank Plc

 

$

18,750,000

 

1251 Avenue of the Americas
39th Floor
New York, NY  10020
Attn:  Patricia Kilian
T:  212 930-8914
F:  212 930-5098

 

1251 Avenue of the Americas
39th Floor
New York, NY  10020
Attn:  Patricia Kilian
T:  212 930-8914
F:  212 930-5098

 

Merrill Lynch Bank USA

 

$

56,250,000

 

15 W. South Temple
Suite 300
Salt Lake City, UT 84101
Attn:  Derek Befus
T:  801 526-8324
F:  801 531-7470

 

15 W. South Temple
Suite 300
Salt Lake City, UT 84101
Attn:  Derek Befus
T:  801 526-8324
F:  801 531-7470

 

Mizuho Corporate Bank, Ltd.

 

$

56,250,000

 

Harborside Financial Center
1800 Plaza Ten, 16th Floor
Jersey City, NJ  07311
Attn:  Nate Spivey
T:  201 626-9161
F:  201 626-9944

 

Harborside Financial Center
1800 Plaza Ten, 16th Floor
Jersey City, NJ  07311
Attn:  Nate Spivey
T:  201 626-9161
F:  201 626-9944

 

Morgan Stanley Bank

 

$

56,250,000

 

750 Seventh Avenue
11th Floor
New York, NY  10020
Attn:  Joseph DiTomaso
T:  212 762-2320
F:  212 762-0346

 

750 Seventh Avenue
11th Floor
New York, NY  10020
Attn:  Joseph DiTomaso
T:  212 762-2320
F:  212 762-0346

 

The Northern Trust Company

 

$

18,750,000

 

801 S. Canal Street
Chicago, IL  60607
Attn:  Linda Honda
T:  312 444-3532
F:  312 630-1566

 

801 S. Canal Street
Chicago, IL  60607
Attn:  Linda Honda
T:  312 444-3532
F:  312 630-1566

 

PNC Bank, National Association

 

$

31,875,000

 

One PNC Plaza
249 Fifth Avenue, 2nd Floor
Mailstop P1-POPP-2-3
Pittsburgh, PA 15222
Attn:  Philip K. Liebscher
T:  (412) 762-3202
F:  (412) 762-6484

 

One PNC Plaza
249 Fifth Avenue, 2nd Floor
Mailstop P1-POPP-2-3
Pittsburgh, PA 15222
Attn:  Philip K. Liebscher
T:  (412) 762-3202
F:  (412) 762-6484

 

Royal Bank of Scotland

 

$

37,500,000

 

Waterhouse Square
138-142 Holborn
London England
EC1N 2TH
Attn:  Andrew Waddington
T:  44 207 375-8504
F:  44 207 375-8282

 

Waterhouse Square
138-142 Holborn
London England
EC1N 2TH
Attn:  Andrew Waddington
T:  44 207 375-8504
F:  44 207 375-8282

 

 

8

--------------------------------------------------------------------------------


 

SANPAOLO IMI S.p.a.

 

$

9,375,000

 

245 Park Avenue
New York, NY  10167
Attn:  Manuela Insana
T:  212 692-3128
F:  212 692-3178

 

245 Park Avenue
New York, NY  10167
Attn:  Manuela Insana
T:  212 692-3128
F:  212 692-3178

 

Societe Generale

 

$

18,750,000

 

2001 Ross Avenue
Dallas, TX  75201
Attn:  Deborah McNealey
T:  214 979-2762
F:  214 754-0171

 

2001 Ross Avenue
Dallas, TX  75201
Attn:  Deborah McNealey
T:  214 979-2762
F:  214 754-0171

 

Standard Chartered Bank

 

$

22,500,000

 

One Evertrust Plaza
Jersey City, NJ 07302
Attn:  Victoria Faltine
T:  201 633-3454
F:  201 536-04478

 

One Evertrust Plaza
Jersey City, NJ 07302
Attn:  Victoria Faltine
T:  201 633-3454
F:  201 536-04478

 

Sumitomo Mitsui Banking Corporation

 

$

75,000,000

 

277 Park Avenue
New York, NY  10172
Attn:  Noel Swift
T:  212 224-4328
F:  212 224-5197

 

277 Park Avenue
New York, NY  10172
Attn:  Noel Swift
T:  212 224-4328
F:  212 224-5197

 

UBS Loan Finance LLC

 

$

37,500,000

 

677 Washington Blvd.
Stamford, Connecticut 06901
Attn:  Marie Haddad
Banking Product Services
T:  203 719-5609
F:  203 719-3888

 

677 Washington Blvd.
Stamford, Connecticut 06901
Attn:  Marie Haddad
Banking Product Services
T:  203 719-5609
F:  203 719-3888

 

U.S. Bank National Association

 

$

18,750,000

 

1420 Fifth Avenue, 11th Floor
Seattle, WA  98101
Attn:  James Farmer
T:  206 587-5237
F:  206 344-3654

 

1420 Fifth Avenue, 11th Floor
Seattle, WA  98101
Attn:  James Farmer
T:  206 587-5237
F:  206 344-3654

 

Wachovia Bank, National Association

 

$

75,000,000

 

191 Peachtree Street NE
Atlanta, GA  30303
Attn:  Joe Baschuite
T:  404 332-5178
F:  404 332-4136

 

191 Peachtree Street NE
Atlanta, GA  30303
Attn:  Joe Baschuite
T:  404 332-5178
F:  404 332-4136

 

Westpac Banking Corporation

 

$

18,750,000

 

GMO Nightshift Operations
255 Elizabeth Street, 3rd Floor
Sydney, Australia 2000
Attn:  London Operations
T:  61 29 284-8241
F:  011 44 207 621-7608

 

GMO Nightshift Operations
255 Elizabeth Street, 3rd Floor
Sydney, Australia 2000
Attn:  London Operations
T:  61 29 284-8241
F:  011 44 207 621-7608

 

William Street Commitment Corporation

 

$

56,250,000

 

85 Broad Street, 6th Floor
New York, NY  10004
Attn:  Pedro Ramirez
T:  212 343-8319
F:  212 357-6240

 

85 Broad Street, 6th Floor
New York, NY  10004
Attn:  Pedro Ramirez
T:  212 343-8319
F:  212 357-6240

 

 

 

 

 

 

 

 

 

Total of Commitments:

 

$

1,500,000,000

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF COMMITTED NOTE

 

U.S.$

 

Dated:                                   , 200    

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                        corporation (the “Borrower”), HEREBY PROMISES TO PAY to
the order of

 

(the “Lender”) for the account of its Applicable Lending Office (as defined in
the Credit Agreement referred to below) on the Termination Date (as defined in
such Credit Agreement) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate unpaid principal amount of the
Committed Advances (as defined below) under and pursuant to the Five-Year Credit
Agreement dated as of November     , 2003 among the Borrower, [The Boeing
Company,] the Lender and certain other lenders parties thereto, JPMorgan Chase
Bank, as syndication agent, Citigroup Global Markets Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for the Lender and such other Lenders (as amended or modified
from time to time, the “Credit Agreement”), outstanding on such date. 
Capitalized terms used in the promissory note that are not defined herein have
the respective meanings specified in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Advance made by the Lender to the Borrower pursuant to the Credit
Agreement (each, a “Committed Advance”) from the date of such Committed Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are determined pursuant to the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at 388 Greenwich Street, New York, New
York  10013, in same day funds.  Each Committed Advance, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

 

This Promissory Note is one of the Committed Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things (i) provides for the making of Committed Advances by the Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Committed Advance being evidenced by this
Promissory Note and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

10

--------------------------------------------------------------------------------


 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

 

[NAME OF BORROWER]

 

 

 

 

 

By

 

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

Date

 

Amount of
Advance

 

Maturity
Date

 

Amount of Principal
Paid or Prepaid

 

Unpaid Principal
Balance

 

Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF BID NOTE

 

 

Dated:                                 , 200     

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                       corporation (the “Borrower”), HEREBY PROMISES TO PAY to
the order of

 

                           (the “Lender”) for the account of its Applicable
Lending Office (as defined in the Five-Year Credit Agreement dated as of
November     , 2003 among the Borrower,[The Boeing Company,] the Lender and
certain other lenders parties thereto, JPMorgan Chase Bank, as syndication
agent, Citigroup Global Markets Inc. and J.P. Morgan Securities, Inc., as joint
lead arrangers and joint book managers, and Citibank, N.A., as Agent for the
Lender and such other Lenders (as amended or modified from time to time, the
“Credit Agreement”) on                      , 200  , the principal amount of
U.S.$                  .  Capitalized terms used in this promissory note that
are not defined herein have the respective meanings specified in the Credit
Agreement).

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

 

Interest Rate:             % per annum (calculated on the basis of a year of
           days for the actual number of days elapsed).

 

Interest Payment Date or Dates:                                  

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at 388 Greenwich Street, New York, New
York  10013, in same day funds.

 

This Promissory Note is one of the Bid Notes referred to in, and is entitled to
the benefits of, the Credit Agreement.  The Credit Agreement, among other
things, contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

 

[NAME OF BORROWER]

 

 

 

 

 

By

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

NOTICE OF COMMITTED BORROWING

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below

388 Greenwich Street

New York, New York  10013

[Date]

 

Attention:                                      

 

Gentlemen:

 

The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the Five-Year
Credit Agreement dated as of November     , 2003 among the Borrower, [The Boeing
Company,] the Lender and certain other lenders parties thereto, JPMorgan Chase
Bank, as syndication agent, Citigroup Global Markets Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for the Lender and such other Lenders (as amended or modified
from time to time, the “Credit Agreement”).  Capitalized terms used in this
notice that are not defined herein have the respective meanings specified in the
Credit Agreement.  The undersigned hereby gives you notice, irrevocably,
pursuant to Section 2.2 of the Credit Agreement that the undersigned hereby
requests a Committed Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Committed Borrowing
(the “Proposed Committed Borrowing”) as required by Section 2.2(a) of the Credit
Agreement:

 

(i)                                     The date of the Proposed Committed
Borrowing is                                 , 200   .

 

(ii)                                  The Type of Committed Advances
constituting the Proposed Committed Borrowing                                  
is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)                               The aggregate amount of the Proposed
Committed Borrowing is $                          .

 

[(iv)                          The initial Interest Period for each Eurodollar
Rate Advance made as part of the           Proposed Committed Borrowing is
          month[s]].

 

The undersigned hereby certifies that the following statements are true on and
as of the date hereof, and will be true on and as of the date of the Proposed
Committed Borrowing:

 

(A)                              the representations and warranties contained in
Section 3.1(a) through (g) of the Credit Agreement are true and accurate as
though made on and as of

 

--------------------------------------------------------------------------------


 

each such date (except to the extent that such representations and warranties
relate solely to an earlier date); [and]

 

(B)                                no event has occurred and is continuing or
would result from such Proposed Committed Borrowing which constitutes a Default.

 

[(C)                            the representations and warranties of the
undersigned Subsidiary Borrower contained in Section 3.1(a) through (g) of the
Credit Agreement are and will be true and accurate on and as of each such date
as though made on and as of each such date (except to the extent that such
representations and warranties relate solely to an earlier date); and the
representations and warranties of the undersigned Subsidiary Borrower contained
in the Borrower Subsidiary Letter of the undersigned Subsidiary Borrower are and
will be true and correct on and as of the date of such Borrowing, before and
after giving effect to such Borrowing.]*

 

`

Very truly yours,

 

 

 

[NAME OF SUBSIDIARY BORROWER]*

 

 

 

[By

 

 

 

 

Title:]

 

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*                                         Include if Borrower is not The Boeing
Company.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

NOTICE OF BID BORROWING

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below

388 Greenwich Street

New York, New York  10013

 

[Date]

 

Attention: 

 

Gentlemen:

 

The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the Five-Year
Credit Agreement dated as of November     , 2003 among the Borrower,[The Boeing
Company,] certain lenders parties thereto, JPMorgan Chase Bank, as syndication
agent, Citigroup Global Markets Inc. and J.P. Morgan Securities, Inc., as joint
lead arrangers and joint book managers, and Citibank, N.A., as Agent for such
lenders (as amended or modified from time to time, the “Credit Agreement”). 
Capitalized terms used in this notice that are not defined herein have the
respective meanings specified in the Credit Agreement.  The undersigned hereby
gives you notice pursuant to Section 2.6(a)(i) of the Credit Agreement that the
undersigned requests a Bid Borrowing under the Credit Agreement, and in that
connection sets forth the terms on which such Bid Borrowing (the “Proposed Bid
Borrowing”) is requested to be made:

 

 

(A)

Date of Bid Borrowing

 

 

 

(B)

Amount of Bid Borrowing

 

 

 

(C)

The maturity date

 

 

 

(D)

Type

 

[Fixed Rate][Eurodollar Rate]

 

(E)

Interest Payment Date(s)

 

 

 

(F)

Interest Calculation Basis

 

 

 

[(G)

Interest Rate Period

 

                                                                     ]

 

The undersigned hereby certifies that the following statements are true on and
as of the date hereof, and will be true on and as of the date of the Proposed
Bid Borrowing:

 

(a)                                  the representations and warranties
contained in Section 3.1(a) through (g) of the Credit Agreement are true and
accurate as though made on and as of each such date (except to the extent that
such representations and warranties relate solely to an earlier date);

 

(b)                                 no event has occurred and is continuing, or
would result from the Proposed Bid Borrowing which constitutes a Default; and

 

(c)                                  no event has occurred and no circumstance
exists as a result of which any information concerning [the Borrower] [The
Boeing Company] that has been provided by [the

 

--------------------------------------------------------------------------------


 

Borrower] [The Boeing Company]* to the Agent or the Lenders in connection with
the Proposed Bid Borrowing would include an untrue statement of a material fact
or omit to state any material fact or any fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

 

[(d)                             the representations and warranties contained
(1) in Section 3.1 (a) through (g) of the Credit Agreement with respect to the
undersigned Subsidiary Borrower are true and accurate on and as of each such
date as though made on and as of each such date (except to the extent that such
representations and warranties related solely to an earlier date), and (2) in
the Borrower Subsidiary Letter of the undersigned Subsidiary Borrower are true
and correct on and as of the date of such Borrowing, before and after giving
effect to such Borrowing;

 

(e)                                  no event has occurred and no circumstance
exists as a result of which any information concerning The Boeing Company or the
undersigned Subsidiary Borrower that has been provided by The Boeing Company or
the undersigned Subsidiary Borrower to the Agent or the Lenders in connection
with such Bid Borrowing would include an untrue statement of a material fact or
omit to state any material fact or any fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.]*

 

The undersigned hereby confirms that the Proposed Bid Borrowing is to be made
available to it in accordance with Section 2.6(e) of the Credit Agreement.

 

 

Very truly yours,

 

 

 

[[NAME OF BORROWER]

 

 

 

By

 

 

 

 

Title:]*

 

 

 

 

 

THE BOEING COMPANY

 

 

 

By

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

*                                         Reference should describe The Boeing
Company.

*                                         Include if the Borrower is not The
Boeing Company.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REQUEST FOR ALTERATION

 

To the Lenders Parties to

Credit Agreement referred

to below

 

Gentlemen:

 

In accordance with Section 2.20 of the Five-Year Credit Agreement dated as of
November     , 2003 among The Boeing Company, the lenders parties thereto,
JPMorgan Chase Bank, as syndication agent, Citigroup Global Markets Inc. and
J.P. Morgan Securities, Inc., as joint lead arrangers and joint book managers,
and Citibank, N.A., as Agent for such lenders (as amended or modified from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), you are hereby notified that, with the consent, if any,
required of the Lenders pursuant to such Section 2.20:

 

[Complete as Appropriate]

 

                                                                       shall
become a party to the Credit Agreement with a Commitment of
$                              .

 

the Commitment of                                    shall be
increased/decreased from $                         to $                  .

 

the Commitment of                                  shall be terminated,

 

the Committed Advances of                                            shall be
prepaid in the amount of $                   .

 

If this Request for Alteration has been executed by the Company, the Agent and
each Lender [and prospective lender] affected by this Request for Alteration and
all prepayments called for hereby shall have been paid in full on or before
                , 200   (the “Effective Date”), then pursuant to Section 2.20 of
the Credit Agreement this Request for Alteration, and each increase, decrease,
termination or creation effected hereby, shall thereupon become effective on the
Effective Date.  [The Company hereby certifies that no event exists, or would
result from giving effect to this Request for Alteration, which would require
the Agent to obtain the consent of the Majority Lenders before signing this
Request for Alteration.]  [The Agent may not sign this Request for Alteration
without the prior written consent of the Majority Lenders.]

 

 

Please indicate your consent to this Request for Alteration by signing the
enclosed copy and returning it to the Agent.

 

2

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

We hereby consent to the foregoing.

 

[Name of Affected Lender]

 

 

 

By

 

 

 

 

Title:

 

 

 

[We hereby consent to the foregoing.

 

[Name of affected prospective lender]

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

CITIBANK, N.A. as Agent

 

 

 

By

 

 

 

 

Title:

 

 

 

[We hereby consent to the foregoing.

 

[If Majority Lender consent is required.]]

 

 

 

[Name of Lender]

 

 

 

By

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF BORROWER SUBSIDIARY LETTER

 

[DATE]

 

To each of the Lenders
parties to the Credit Agreement
(as defined  below) and to Citibank N.A.,
as Agent for such Lenders

 

 

Ladies and Gentlemen:

 

Reference is made to the Five-Year Credit Agreement dated as of November     ,
2003 among The Boeing Company, the lenders parties thereto, JPMorgan Chase Bank,
as syndication agent, Citigroup Global Markets Inc. and J.P. Morgan Securities,
Inc., as joint lead arrangers and joint book managers, and Citibank, N.A., as
Agent for such lenders (as amended or modified from time to time, the “Credit
Agreement”).  Capitalized terms used in this letter that are not defined herein
have the respective meanings specified in the Credit Agreement.

 

Please be advised that the Company hereby designates its undersigned Subsidiary,
                          (the “Subsidiary Borrower”), as a “Subsidiary
Borrower” under and for all purposes of the Credit Agreement.

 

The Subsidiary Borrower, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Subsidiary
Borrower” as a “Borrower” under the Credit Agreement and agrees to be bound by
the terms and conditions of the Credit Agreement.  In furtherance of the
foregoing, the Subsidiary Borrower hereby represents and warrants to each Lender
as follows:

 

(a)                                  The Subsidiary Borrower is a corporation
duly organized, validly existing and in good standing under the laws of
                                          .  The Subsidiary Borrower is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure to so qualify would not have a materially
adverse effect on the financial condition of the Company and the Subsidiary
Borrowers as a whole.

 

(b)                                 The execution, delivery and performance by
the Subsidiary Borrower of this Subsidiary Borrower Letter and its Notes, if
any, are within the Subsidiary Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, have received all necessary
governmental approval, if any (which approval remains in full force and effect),
and do not contravene any law, any provision of the Subsidiary Borrower’s
charter or by-laws or any contractual restriction binding on the Subsidiary
Borrower.

 

--------------------------------------------------------------------------------


 

(c)                                  This Subsidiary Borrower Letter does, and
the Notes of the Subsidiary Borrower when duly executed and delivered by the
Subsidiary Borrower will, constitute legal, valid and binding obligations of the
Subsidiary Borrower, enforceable against the Subsidiary Borrower in accordance
with their respective terms.

 

(d)                                 In the Subsidiary Borrower’s opinion, there
are no pending or threatened actions or proceedings before any court or
administrative agency that are reasonably likely to have a material adverse
affect on the financial condition or operations of the Subsidiary Borrower or
any Subsidiary which is likely to impair the ability of the Subsidiary Borrower
to repay the Advances to it or which would affect the legality, validity or
enforceability of such Advances or its Notes, if any.

 

(e)                                  The Consolidated statement of financial
position as of December 31, 1999 and the related Consolidated statement of
earnings and retained earnings for the year then ended (copies of which have
been furnished to each Lender) correctly set forth the Consolidated financial
condition of the Company and its Subsidiaries as of such date and the result of
the Consolidated operations for such year.

 

(f)                                    The Subsidiary Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock within the meaning of Regulation U issued by the Board of Governors
of the Federal Reserve System, and no proceeds of any Advance to the Subsidiary
Borrower will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.  Following
application of the proceeds of each Advance, not more than 25 percent of the
value of the assets (either of the Subsidiary Borrower only or of the Subsidiary
Borrower and its subsidiaries on a consolidated basis) subject to the provisions
of Section 4.2(a) of the Credit Agreement or subject to any restriction
contained in any agreement or instrument between the Subsidiary Borrower and any
Lender or any Affiliate of a Lender relating to Debt within the scope of
Section 6.1(d) of the Credit Agreement will be margin stock (within the meaning
of Regulation U issued by the Board of Governors of the Federal Reserve System).

 

(g)                                 The Subsidiary Borrower is not an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.  Neither the making of any Advances,
nor the application of the proceeds or repayment thereof by the Subsidiary
Borrower, nor the consummation of the other transactions contemplated hereby,
will violate any provision of such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

 

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

[SUBSIDIARY BORROWER]

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OPINION OF COUNSEL TO THE COMPANY

 

[Date]

 

To each of the Lenders parties
to the Credit Agreement  referred to
below, and to Citibank, N.A., as Agent

 

The Boeing Company

 

Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.1(c) of the Five-Year
Credit Agreement dated as of November     , 2003 among The Boeing Company, the
lenders parties thereto, JPMorgan Chase Bank, as syndication agent, Citigroup
Global Markets Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers
and joint book managers, and Citibank, N.A., as Agent for the lenders (as
amended or modified from time to time, the “Credit Agreement”).  The terms
defined in the Credit Agreement are used herein as therein defined.

 

I am counsel to the Company, and have acted in such capacity in connection with
the preparation, execution and delivery of, and the initial Borrowing made by
the Company under, the Credit Agreement.

 

In that connection, I have or have had examined:

 

(1)                                  The Credit Agreement.

 

(2)                                  The other documents furnished by the
Company pursuant to Article 5 of the Credit Agreement.

 

(3)                                  The Certificate of Incorporation of the
Company and all amendments thereto (the “Charter”).

 

(4)                                  The by-laws of the Company and all
amendments thereto (the “By-Laws”).

 

In addition, I have or have had examined the originals, or copies certified to
my satisfaction, of such other corporate records of the Company, certificates of
officers of the Company, and agreements, instruments and other documents, as I
have deemed necessary as a basis for the opinions expressed below.  I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by the Lenders and the Agent.

 

I am qualified to practice law in the State of California and I do not purport
to be an expert on any laws other than the laws of the State of California, the
General Corporation Law of the State of Delaware and the Federal laws of the
United States.

 

--------------------------------------------------------------------------------


 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinions:

 

1.               The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

2.               The execution, delivery and performance by the Company of the
Credit Agreement and the Notes, if any, are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Charter or the By-Laws or (ii) any law, rule or regulation
applicable to the Company (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or (iii) any contractual or
legal restriction binding on the Company.  The Credit Agreement and the Notes,
if any, have been duly executed and delivered on behalf of the Company.

 

3.               No authorization, approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Company of the Credit
Agreement and the Notes[, except for                       , all of which have
been duly obtained or made and are in full force and effect].

 

4.               In any action or proceeding arising out of or relating to the
Credit Agreement or the Notes, if any, in any court of the State of California
or in any federal court sitting in the State of California, such court would
recognize and give effect to the provisions of Section 8.6 of the Credit
Agreement wherein the parties thereto agree that the Credit Agreement and the
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York.  Without limiting the generality of the foregoing, a court of
the State of California or a federal court sitting in the State of California
would apply the usury law of the State of New York, and would not apply the
usury law of the State of California, to the Credit Agreement and the Notes. 
However, if a court were to hold that the Credit Agreement and the Notes are
governed by, and to be construed in accordance with, the laws of the State of
California, the Credit Agreement and the Notes would be, under the laws of the
State of California, legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms.

 

5.               To the best of my knowledge, there are no pending overtly
threatened actions or proceedings against the Company or any of its Subsidiaries
before any court or administrative agency that (i) purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or (ii) except as disclosed in the Company’s financial
statements delivered to you prior to the date hereof pursuant to Section 3.1(e)
of the Credit Agreement or as set forth on Annex A hereto, are reasonably likely
to have a material adverse affect on the financial condition or operations of
the Company or any Subsidiary which is likely to impair the ability of the
Company or any Subsidiary to repay their respective Advances or which would
affect the legality, validity or enforceability of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

The opinions set forth above are subject to the following qualifications:

 

(a)          My opinion in the last sentence of paragraph 4 above is subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally.

 

(b)         My opinion in paragraph 4 above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

 

 

Very truly yours,

 

 

3

--------------------------------------------------------------------------------


 

ANNEX A

 

On September 3, 2003, the Inspector General of the U.S. Department of Defense
announced a formal investigation into whether a former senior U.S. Air Force
official who is now a Company employee improperly provided data from a
competitor to the Company in the course of the Air Force’s evaluation of the
Company’s proposal to lease tanker aircraft to the Air Force.  The Company is
conducting its own confidential and parallel investigation into this subject
matter, including the circumstances under which the former senior U.S. Air Force
official became a Company employee.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

November     , 2003

 

To the Initial Lenders party to the
Credit Agreement referred
to below and to Citibank, N.A.,
as Agent

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Citibank, N.A., as Agent, in
connection with the preparation, execution and delivery of the Five-Year Credit
Agreement dated as of November     , 2003 among The Boeing Company, the Lenders
parties thereto, JPMorgan Chase Bank, as syndication agent, Citigroup Global
Markets Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers and joint
book managers, and Citibank, N.A., as Agent for the Lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined).

 

In that connection, we have examined a counterpart of the Credit Agreement
executed by TBC and, to the extent relevant to our opinion expressed below, the
other documents delivered by TBC pursuant to Section 5.1 of the Credit
Agreement.

 

In our examination of the Credit Agreement and such other documents, we have
assumed, without independent investigation (a) the due execution and delivery of
the Credit Agreement by all parties thereto, (b) the genuineness of all
signatures, (c) the authenticity of the originals of the documents submitted to
us and (d) the conformity to originals of any documents submitted to us as
copies.

 

In addition, we have assumed, without independent investigation, that (i) TBC is
duly organized and validly existing under the laws of the jurisdiction of its
organization and has full power and authority (corporate and otherwise) to
execute, deliver and perform the Credit Agreement and (ii) the execution,
delivery and performance by TBC of the Credit Agreement have been duly
authorized by all necessary action (corporate or otherwise) and do not
(A) contravene the certificate of incorporation, bylaws or other constituent
documents of TBC, (B) conflict with or result in the breach of any document or
instrument binding on TBC or (C) violate or require any governmental or
regulatory authorization or other action under any law, rule or regulation
applicable to TBC other than New York law or United States federal law
applicable to borrowers generally or, assuming the correctness of TBC’s
statements made as representations and warranties in Section 3.1(b) of the
Credit Agreement, applicable to TBC.  We have also assumed that the Credit
Agreement is the legal, valid and binding obligation of each Lender, enforceable
against such Lender in accordance with its terms.

 

Based upon the foregoing examination and assumptions and upon such other
investigation as we have deemed necessary and subject to the qualifications set
forth below, we

 

--------------------------------------------------------------------------------


 

are of the opinion that the Credit Agreement is the legal, valid and binding
obligation of TBC, enforceable against TBC in accordance with its terms.

 

Our opinion above is subject to the following qualifications:

 

(i)                                     Our opinion above is subject to the
effect of any applicable bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar law affecting creditors’ rights generally.

 

(ii)                                  Our opinion above is also subject to the
effect of general principles of equity, including (without limitation) concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law).

 

(iii)                               We express no opinion as to the
enforceability of the indemnification provisions set forth in Section 8.3 of the
Credit Agreement to the extent enforcement thereof is contrary to public policy
regarding the exculpation of criminal violations, intentional harm and acts of
willful or gross negligence or recklessness.

 

(iv)                              Our opinion above is limited to the law of the
State of New York and the federal law of the United States of America and we do
not express any opinion herein concerning any other law.  Without limiting the
generality of the foregoing, we express no opinion as to the effect of the law
of a jurisdiction other than the State of New York wherein any Lender may be
located or wherein enforcement of the Credit Agreement may be sought that limits
the rates of interest legally chargeable or collectible.

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement.  Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

 

This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you or any other Lender who is permitted to rely on
the opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter.  Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.

 

 

Very truly yours,

 

 

DLB:SLH

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF OPINION OF IN-HOUSE COUNSEL TO
SUBSIDIARY BORROWER

 

[Date]

 

To each of the Lenders parties
to the Credit Agreement referred
to below and to Citibank,
N.A., as Agent

 

The Boeing Company

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.4(d) of the Five-Year
Credit Agreement dated as of November     , 2003 among The Boeing Company, the
lenders parties thereto, JPMorgan Chase Bank, as syndication agent, Citigroup
Global Markets Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers
and joint book managers, and Citibank, N.A., as Agent for the lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined).

 

I am legal counsel for [insert name of Subsidiary Borrower] (the “Subsidiary
Borrower”), and have acted in such capacity in connection with the execution and
delivery of the Borrower Subsidiary Letter dated as of [month, date, year] by
the Company and the Subsidiary Borrower (the “Borrower Subsidiary Letter”), and
the initial Borrowing made by the Subsidiary Borrower under the Credit
Agreement.

 

In that connection, I have examined:

 

(1)                                  The Credit Agreement.

 

(2)                                  The Borrower Subsidiary Letter.

 

(3)                                  The other documents furnished by the
Company and/or the Subsidiary Borrower pursuant to Article 5 of the Credit
Agreement.

 

(4)                                  The Certificate of Incorporation of the
Subsidiary Borrower and all amendments thereto (the “Subsidiary Borrower
Charter”).

 

(5)                                  The by-laws of the Subsidiary Borrower and
all amendments thereto (the “Subsidiary Borrower By-Laws”).

 

(6)                                  A certificate of the Secretary of State of
the State of [insert state of incorporation of Subsidiary Borrower],
dated                       , 2000, attesting to the continued corporate
existence and good standing of the Subsidiary Borrower in that State.

 

--------------------------------------------------------------------------------


 

In addition, I have examined the originals, or copies certified to my
satisfaction, of such other corporate records of the Subsidiary Borrower,
certificates of public officials and of officers of the Company and the
Subsidiary Borrower, and agreements, instruments and other documents, as I have
deemed necessary as a basis for the opinions expressed below.  I have assumed
the due execution and delivery, pursuant to due authorization, of the Credit
Agreement by the Lenders, the Agent and the syndication agent.

 

I am qualified to practice law in the State of California [and [insert state of
incorporation of the Subsidiary Borrower if other than Delaware]] and I do not
purport to be an expert on any laws other than the laws of the State of
California, the General Corporation Law of the State of Delaware and the Federal
laws of the United States.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinions:

 

1.               The Subsidiary Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of [insert
state of incorporation].

 

2.               The execution, delivery and performance by the Subsidiary
Borrower of the Credit Agreement, the Borrower Subsidiary Letter and the
Subsidiary Borrower’s Notes are within the Subsidiary Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Subsidiary Borrower Charter or the Subsidiary Borrower
By-Laws or (ii) any law, rule or regulation applicable to the Subsidiary
Borrower (including, without limitation, Regulation X of the Board of Governors
of the Federal Reserve System) or (iii) any contractual or legal restriction
binding on the Subsidiary Borrower.  The Credit Agreement, the Borrower
Subsidiary Letter and the Subsidiary Borrower’s Notes have been duly executed
and delivered on behalf of the Subsidiary Borrower.

 

3.               No authorization, approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Subsidiary Borrower of the
Credit Agreement, the Borrower Subsidiary Letter and the Subsidiary Borrower’s
Notes [, except for                     , all of which have been duly obtained
or made and are in full force and effect].

 

4.               In any action or proceeding arising out of or relating to the
Credit Agreement, the Borrower Subsidiary Letter, or the Subsidiary Borrower’s
Notes in any court of the State of [insert state of incorporation of the
Subsidiary Borrower] or in any federal court sitting in the State of [insert
state of incorporation of the Subsidiary Borrower], such court would recognize
and give effect to the provisions in the Credit Agreement, the Borrower
Subsidiary Letter and the Subsidiary Borrower’s Notes wherein the parties
thereto agree that the Credit Agreement, the Borrower Subsidiary Letter and the
Subsidiary Borrower’s Notes shall be governed by, and construed in accordance
with, the laws of the State of New York.  Without limiting the generality of the
foregoing, a court of the State of [insert state of incorporation of the
Subsidiary Borrower]or a federal court sitting in the State of [insert state of
incorporation of the

 

2

--------------------------------------------------------------------------------


 

Subsidiary Borrower]would apply the usury law of the State of New York, and
would not apply the usury law of the State of [insert state of incorporation of
the Subsidiary Borrower], to the Credit Agreement, the Borrower Subsidiary
Letter or the Subsidiary Borrower’s Notes.  However, if a court were to hold
that the Credit Agreement, the Borrower Subsidiary Letter and the Subsidiary
Borrower’s Notes are governed by, and are to be construed in accordance with,
the laws of the State of [insert state of incorporation of the Subsidiary
Borrower], to the Credit Agreement, the Borrower Subsidiary Letter and the
Subsidiary Borrower’s Notes would be, under the laws of the State of [insert
state of incorporation of the Subsidiary Borrower], legal, valid and binding
obligations of the Company and the Subsidiary Borrower parties thereto,
enforceable against the Company and the Subsidiary Borrower parties thereto in
accordance with their respective terms.

 

5.               To the best of my knowledge, there are no pending overtly
threatened actions or proceedings against the Subsidiary Borrower before any
court or administrative agency that (i) purport to affect the legality,
validity, binding effect or enforceability of the Credit Agreement, the Borrower
Subsidiary Letter or any of the Subsidiary Borrower’s Notes, or (ii) except as
disclosed in the Company’s financial statements delivered to you prior to the
date hereof pursuant to the Credit Agreement are reasonably likely to have a
material adverse affect on the financial condition or operations of the
Subsidiary Borrower which is likely to impair the ability of the Subsidiary
Borrower to repay Advances to it or which would affect the legality, validity or
enforceability of such Advances or its Notes.

 

The opinions set forth above are subject to the following qualifications:

 

(a)                                  My opinion in the last sentence of
paragraph 4 above is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally.

 

(b)                                 My opinion in paragraph 4 above is subject
to the effect of general principles of equity, including (without limitation)
concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether considered in a proceeding in equity or at law).

 

 

Very truly yours,

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF GUARANTY

 

THIS GUARANTY (“Guaranty”) is made and entered into this             day
of                      , 200  , by THE BOEING COMPANY, a Delaware corporation
(“TBC”) in favor of the LENDERS (as defined in the Credit Agreement defined
below) and CITIBANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Agent”).

 

RECITALS

 

This Guaranty is executed and delivered in connection with the Five-Year Credit
Agreement dated as of November     , 2003 among The Boeing Company, the Lenders,
JPMorgan Chase Bank, as syndication agent, Citigroup Global Markets Inc. and
J.P. Morgan Securities, Inc., as joint lead arrangers and joint book managers,
and the Agent (as amended or modified from time to time, the “Credit
Agreement”).

 

The Credit Agreement provides that certain subsidiaries of TBC may, upon
satisfaction of certain conditions set forth therein, become a Subsidiary
Borrower for purposes of the Credit Agreement and have all of the rights and
obligations of a Borrower thereunder.  One of the conditions precedent to the
making of any Advances to any particular Subsidiary Borrower is the execution
and delivery of this Guaranty.

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Lenders to make Advances and other credit accommodations
under the Credit Agreement to [insert name of the Subsidiary Borrower] (the
“Subject Subsidiary Borrower”), TBC hereby agrees as follows:

 

1.                                                 Guarantee.  TBC hereby
guarantees punctual payment when due (subject to applicable grace periods, if
any), whether at stated maturity, by acceleration or otherwise, by the Subject
Subsidiary Borrower of each and every payment obligation of such Subject
Subsidiary Borrower arising under the Credit Agreement and the promissory notes
delivered thereunder (collectively, the “Guaranteed Obligations”).  Without
limiting the generality of the foregoing, TBC’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Subject Subsidiary Borrower to the Agent or any Lender under this Guaranty
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Subject Subsidiary Borrower.  Upon receipt of a demand for payment from the
Guaranteed Party in accordance with the terms of this Guaranty, TBC will effect
payment within thirty (30) days of receipt.

 

2.  Liability of Guarantor.

 

2.1                                 TBC agrees that its obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be
affected by any circumstance which constitutes a legal or equitable discharge of
a guarantor or surety other than indefeasible payment in full of the

 

--------------------------------------------------------------------------------


 

Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, TBC agrees that this Guaranty shall remain in full force
and effect and be binding upon TBC and its successors and assigns until all the
Guaranteed Obligations have been satisfied in full.  TBC agrees that the release
or discharge, in whole or in part, or the bankruptcy, liquidation or dissolution
of the Subject Subsidiary Borrower, shall not discharge or affect the
liabilities of TBC hereunder.

 

2.2                                 TBC guarantees that the Guaranteed
Obligations will be paid (to the fullest extent permitted by applicable law),
strictly in accordance with the terms of the Credit Agreement and this Guaranty,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Lender or the
Agent with respect thereto.  The obligations of TBC under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against TBC to enforce this Guaranty, irrespective of
whether any action is brought against the Subject Subsidiary Borrower or any
other Borrower or whether the Subject Subsidiary Borrower or any other Borrower
is joined in any such action or actions.  The liability of TBC under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
TBC hereby irrevocably waives any defenses it may now or hereafter have in any
way relating to, any or all of the following:

 

(a)                                            any lack of validity or
enforceability of this Guaranty, the Credit Agreement, or any other agreement or
instrument respectively relating thereto;

 

(b)                                           any change in the time, manner or
place of payment of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to departure
from this Guaranty or the Credit Agreement;

 

(c)                                            any taking, exchange, release or
non-perfection of any collateral or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 any change, restructuring or termination of
the corporate structure or existence of the Subject Subsidiary Borrower or any
other Borrower; or

 

(e)                                  any other circumstance, (including, without
limitation, any statute of limitations to the fullest extent permitted by
applicable law) which might otherwise constitute a defense available to, or a
discharge of, TBC, the Subject Subsidiary Borrower, any other Borrower or any
other guarantor (other than indefeasible payment in full of the Guaranteed
Obligations).

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any of the Lenders or the Agent upon the
insolvency, bankruptcy or reorganization of the Subject Subsidiary Borrower or
any other Borrower or otherwise, all as though such payment had not been made.

 

2

--------------------------------------------------------------------------------


 

3.  Notices,_etc.  All notices, demands and other communications provided for
under this Guaranty shall be in writing and may be given by first class mail
(postage prepaid), telecopy or any other customary means of communication,
addressed to TBC at the address set forth below, or to such other address as TBC
may advise in a written notice to the Agent:

 

The Boeing Company

100 N. Riverside

Mail Code: 5003 3648

Chicago, Illinois

Attention:  Assistant Treasurer, Corporate Finance and Banking

Telecopy:  (312) 544-2399

 

The effective date of any notice, demand or other communication given in
connection with this Guaranty shall be the date when mailed or telecopied, or if
sent by overnight courier, the date following the day of delivery to the
overnight courier.

 

4.  No Waiver: Cumulative Rights.  No failure on the part of the Agent to
exercise, and no delay in exercising, any right, remedy or power under this
Guaranty shall operate as a waiver thereof, nor shall any single or partial
exercise by the Agent of any right, remedy or power under this Guaranty preclude
any other or future exercise of any right, remedy or power.  Each and every
right, remedy and power hereby granted to the Agent and the Lenders or allowed
by law or other agreement shall be cumulative and not exclusive of any other,
and may be exercised from time to time.

 

5.  Waivers.  (a)  TBC hereby expressly waives promptness, diligence, notice of
acceptance, presentment, protest, any requirement that any right or power be
exhausted or any action be taken against the Subject Subsidiary Borrower, any
other Borrower or against any other guarantor, and all other notices and demands
whatsoever (except for demand for payment, which must be made in all instances;
provided, however, that TBC hereby expressly waives demand for payment to the
Subject Subsidiary Borrower in those instances in which such demand for payment
is prohibited by law or prevented by operation of law).

 

(b)                                 TBC hereby waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

(c)                                  TBC acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated herein and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits.

 

(d)                                 TBC agrees that payments made by it pursuant
to this Guaranty will be subject to the provisions of Section 2.10 and 2.15 of
the Credit Agreement, as if such payments were made by TBC in its capacity as a
Borrower.

 

6.  Subrogation.  TBC will not exercise any rights that it may now or hereafter
acquire against the Subject Subsidiary Borrower, any other Borrower or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of the Guaranteed

 

3

--------------------------------------------------------------------------------


 

Obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Agent or any Lender against
the Subject Subsidiary Borrower, any other Borrower or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Subject Subsidiary Borrower,
another Borrower or any other insider guarantor, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or terminated.  If
any amount shall be paid to TBC in violation of the preceding sentence at any
time prior to the later of the payment in full in cash or immediately available
funds of the Guaranteed Obligations and all other amounts payable under this
Guaranty and the Termination Date, such amount shall be held in trust for the
benefit of the Agent and the Lenders and shall forthwith be paid to the Agent to
be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Credit Agreement.  If (i) TBC shall make payment to the Agent
or any Lender of all or any part of the Guaranteed Obligations, (ii) all the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
be paid in full in cash and (iii) the Termination Date shall have occurred, the
Agent and the Lenders will, at TBC’s request and expense, execute and deliver to
TBC appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to TBC of an
interest in the Guaranteed Obligations resulting from such payment by TBC.  TBC
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the waiver
set forth in this section is knowingly made in contemplation of such benefits.

 

7.  Survival.  This Guaranty is a continuing guarantee and shall (a) remain in
full force and effect until payment in full (after the Termination Date) of the
Guaranteed Obligations and all other amounts payable under this Guaranty, (b) be
binding upon TBC, its successors and assigns, (c) inure to the benefit of and be
enforceable by each Lender (including each assignee Lender pursuant to the terms
of the Credit Agreement) and the Agent and their respective successors,
transferees and assigns and (d) be reinstated if at any time any payment to a
Lender or the Agent hereunder is required to be restored by such Lender or the
Agent.

 

8.  Costs and Expenses.  Without limitation on any other Guaranteed Obligations
of TBC or remedies of the Lenders under this Guaranty, TBC shall pay on demand
any and all losses, liabilities, damages, reasonable costs, expenses and charges
(including the reasonable fees and disbursements of counsel for the Lenders and
the Agent)  suffered or incurred by such Lender as a result of any failure of
any Guaranteed Obligations to be the legal, valid and binding obligations of the
Subject Subsidiary Borrower enforceable against such Subject Subsidiary Borrower
in accordance with their terms.

 

9.  Amendments.  No amendment or waiver of any provision of this Guaranty, nor
consent to any departure therefrom by TBC, shall in any event be effective
unless the same shall be in writing and signed by TBC and the Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

4

--------------------------------------------------------------------------------


 

10.  Headings,_Definitions.  Section and paragraph headings in this Guaranty are
included herein for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions of this Guaranty.  Any term used
in the Guaranty but not defined herein shall have the definition given to it in
the Credit Agreement.

 

11.                                           Governing_Law.  This Guaranty
shall be governed by, and construed in accordance with, the laws of the State of
New York, United States.

 

 

THE BOEING COMPANY

 

 

 

By:

 

 

 

Its:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF OPINION OF IN-HOUSE COUNSEL TO TBC

 

[Date]

 

To each of the Lenders parties
to the Credit Agreement referred to
below, and to Citibank, N.A., as Agent

 

The Boeing Company

 

Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.4(f) of the Five-Year
Credit Agreement dated as of November     , 2003 among The Boeing Company, the
lenders parties thereto, JPMorgan Chase Bank, as syndication agent, Citigroup
Global Markets Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers
and joint book managers, and Citibank, N.A., as Agent for the lenders (as
amended or modified from time to time, the “Credit Agreement.”  The terms
defined in the Credit Agreement are used herein as therein defined.

 

I am counsel to the Company, and have acted in such capacity in connection with
the preparation, execution and delivery of the Borrower Subsidiary Letter, dated
as of [month, date, year], by the Company and
                                         , a Subsidiary of the Company (the
“Subsidiary Borrower” and such letter, the “Borrower Subsidiary Letter”) and the
execution and delivery of the Guaranty Agreement, dated as of [month, date,
year], made by the Company in favor of the Agent and the Lenders (the
“Guaranty”) in conjunction with the initial Borrowing made by the Subsidiary
Borrower under the Credit Agreement.

 

In that connection, I have or have had examined:

 

(1)                                  The Credit Agreement.

 

(2)                                  The Borrower Subsidiary Letter.

 

(3)                                  The Guaranty.

 

(4)                                  The Certificate of Incorporation of the
Company and all amendments thereto (the “Charter”).

 

(5)                                  The by-laws of the Company and all
amendments thereto (the “By-Laws”).

 

In addition, I have or have had examined the originals, or copies certified to
my satisfaction, of such other corporate records of the Company, certificates of
officers of the Company, and agreements, instruments and other documents, as I
have deemed necessary as a basis for the opinions expressed below.

 

--------------------------------------------------------------------------------


 

I am qualified to practice law in the State of California and I do not purport
to be an expert on any laws other than the laws of the State of California, the
General Corporation Law of the State of Delaware and the Federal laws of the
United States.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinions:

 

1.               The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

2.               The execution, delivery and performance by the Company of the
Borrower Subsidiary Letter and the Guaranty are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Charter or the By-laws or (ii) any law, rule or regulation
applicable to the Company (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or (iii) any contractual or
legal restriction binding on the Company.  The Borrower Subsidiary Letter and
the Guaranty have been duly executed and delivered on behalf of the Company.

 

3.               No authorization, approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Company of the Borrower
Subsidiary Letter and the Guaranty [, except for                      , all of
which have been duly obtained or made and are in full force and effect].

 

4.               To the best of my knowledge, there are no pending overtly
threatened actions or proceedings against the Company or any of its Subsidiaries
before any court or administrative agency which purport to affect the legality,
validity, binding effect or enforceability of the Borrower Subsidiary Letter or
the Guaranty.

 

The opinions set forth above are subject to the following qualifications:

 

My opinion in paragraph 4 above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and to the effect of general principles of equity,
including (without limitation) concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).

 

 

Very truly yours,

 

 

2

--------------------------------------------------------------------------------
